Exhibit 10.16

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

BETWEEN

 

WILLIS LEASE FINANCE CORPORATION,
as Borrower

 

UNION BANK, N.A.,
as Administrative Agent, Joint Lead Arranger and Joint Bookrunner

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent

 

WELLS FARGO SECURITIES, LLC,
as Joint Lead Arranger and Joint Bookrunner

 

BANK OF AMERICA N.A.,
as Co-Syndication Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arranger and Joint Bookrunner

 

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent, Joint Lead Arranger and Joint Bookrunner

 

and

 

DEUTSCHE BANK AG, NEW YORK BRANCH
as Senior Managing Agent

 

June 4, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS AND ACCOUNTING TERMS

2

 

 

 

 

 

1.1

Defined Terms

2

 

 

 

 

 

1.2

Accounting Terms

33

 

 

 

 

 

1.3

UCC

34

 

 

 

 

 

1.4

Construction

34

 

 

 

 

 

1.5

USA Patriot Act Notice

34

 

 

 

 

2.

REVOLVING COMMITMENT

34

 

 

 

 

 

2.1

Revolving Loans

34

 

 

 

 

 

2.2

Swing Line Loans

36

 

 

 

 

 

2.3

[Reserved]

37

 

 

 

 

 

2.4

Payment of Interest; Interest Rate

38

 

 

 

 

 

2.5

Maximum Rate of Interest

39

 

 

 

 

 

2.6

Fees

39

 

 

 

 

 

2.7

Late Payments

40

 

 

 

 

 

2.8

Repayment and Prepayment

40

 

 

 

 

 

2.9

Term

41

 

 

 

 

 

2.10

Early Termination

41

 

 

 

 

 

2.11

Note and Accounting

41

 

 

 

 

 

2.12

Manner of Payment

42

 

 

 

 

 

2.13

Application of Payments

42

 

 

 

 

 

2.14

Use of Proceeds

43

 

 

 

 

 

2.15

All Obligations to Constitute One Obligation

43

 

 

 

 

 

2.16

Authorization to Make Loans

43

 

i

--------------------------------------------------------------------------------


 

 

2.17

Authorization to Debit Accounts

43

 

 

 

 

 

2.18

Administrative Agent’s Right to Assume Funds Available for Revolving Loans

43

 

 

 

 

3.

SECURITY

44

 

 

 

 

4.

CONDITIONS PRECEDENT

44

 

 

 

 

 

4.1

Conditions Precedent to Closing

44

 

 

 

 

 

4.2

Conditions to All Loans

47

 

 

 

 

 

4.3

Conditions to Borrowing Base Inclusion

47

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

50

 

 

 

 

 

5.1

Corporate Existence; Compliance with Law

50

 

 

 

 

 

5.2

Executive Offices; Corporate or Other Names; Conduct of Business

50

 

 

 

 

 

5.3

Authority; Compliance with Other Agreements and Instruments and Government
Regulations

50

 

 

 

 

 

5.4

No Governmental Approvals Required

51

 

 

 

 

 

5.5

Subsidiaries

51

 

 

 

 

 

5.6

Financial Statements

52

 

 

 

 

 

5.7

No Material Adverse Effect

52

 

 

 

 

 

5.8

Title To and Location of Property

52

 

 

 

 

 

5.9

Intellectual Property

52

 

 

 

 

 

5.10

Litigation

52

 

 

 

 

 

5.11

Binding Obligations

53

 

 

 

 

 

5.12

No Default

53

 

 

 

 

 

5.13

ERISA

53

 

 

 

 

 

5.14

Regulation U; Investment Company Act

53

 

 

 

 

 

5.15

Disclosure

53

 

 

 

 

 

5.16

Tax Liability

53

 

ii

--------------------------------------------------------------------------------


 

 

5.17

Hazardous Materials

54

 

 

 

 

 

5.18

Security Interests

54

 

 

 

 

 

5.19

Leases, Engines and Equipment

54

 

 

 

 

 

5.20

Cape Town Convention

54

 

 

 

 

 

5.21

Depreciation Policies

55

 

 

 

 

 

5.22

[Reserved]

55

 

 

 

 

 

5.23

Eligible Engines and Equipment

55

 

 

 

 

 

5.24

Preservation of International Interests

55

 

 

 

 

 

5.25

Collateral Documents

55

 

 

 

 

6.

AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

55

 

 

 

 

 

6.1

Payment of Taxes and Other Potential Liens

55

 

 

 

 

 

6.2

Preservation of Existence

56

 

 

 

 

 

6.3

Maintenance of Property

56

 

 

 

 

 

6.4

Maintenance of Insurance

56

 

 

 

 

 

6.5

Compliance with Applicable Laws

57

 

 

 

 

 

6.6

Inspection Rights

57

 

 

 

 

 

6.7

Keeping of Records and Books of Account

57

 

 

 

 

 

6.8

Compliance with Agreements

57

 

 

 

 

 

6.9

Use of Proceeds

57

 

 

 

 

 

6.10

Hazardous Materials Laws

57

 

 

 

 

 

6.11

Future Subsidiaries

58

 

 

 

 

 

6.12

Conduct of Business

58

 

 

 

 

 

6.13

Further Assurances; Schedule Supplements

58

 

 

 

 

 

6.14

Financial Covenants

58

 

 

 

 

 

6.15

Subordination of Third Party Fees

58

 

iii

--------------------------------------------------------------------------------


 

 

6.16

Maintenance of Borrowing Base

58

 

 

 

 

 

6.17

Placards

59

 

 

 

 

 

6.18

Maintenance of Current Depreciation Policies

59

 

 

 

 

 

6.19

Preservation of International Interests

59

 

 

 

 

 

6.20

Maintenance of WEST Management Agreement and Servicing Agreement

59

 

 

 

 

7.

NEGATIVE COVENANTS

59

 

 

 

 

 

7.1

Modification of Formation Documents

59

 

 

 

 

 

7.2

Modification of Debt

59

 

 

 

 

 

7.3

[Reserved]

59

 

 

 

 

 

7.4

Payment of Subordinated Obligations

60

 

 

 

 

 

7.5

Mergers

60

 

 

 

 

 

7.6

Hostile Acquisitions

60

 

 

 

 

 

7.7

ERISA

60

 

 

 

 

 

7.8

Change in Nature of Business

60

 

 

 

 

 

7.9

Liens and Negative Pledges

60

 

 

 

 

 

7.10

Indebtedness and Guaranteed Indebtedness

61

 

 

 

 

 

7.11

Transactions with Affiliates

62

 

 

 

 

 

7.12

Amendments to Subordinated Obligations

62

 

 

 

 

 

7.13

[Reserved]

62

 

 

 

 

 

7.14

Distributions

62

 

 

 

 

 

7.15

Investments

62

 

 

 

 

 

7.16

[Reserved]

63

 

 

 

 

 

7.17

No Adverse Selection

63

 

 

 

 

 

7.18

Negative Pledge/WEST

63

 

 

 

 

 

7.19

Subsidiary Operations

64

 

iv

--------------------------------------------------------------------------------


 

8.

INFORMATION AND REPORTING REQUIREMENTS

64

 

 

 

 

 

8.1

Reports and Notices

64

 

 

 

 

 

8.2

Other Reports

66

 

 

 

 

9.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

66

 

 

 

 

 

9.1

Events of Default

66

 

 

 

 

 

9.2

Remedies

69

 

 

 

 

 

9.3

Waivers by Borrower

69

 

 

 

 

 

9.4

Proceeds

69

 

 

 

 

10.

SUCCESSORS AND ASSIGNS

69

 

 

 

 

11.

[Reserved.]

70

 

 

 

 

12.

MISCELLANEOUS

70

 

 

 

 

 

12.1

Complete Agreement; Modification of Agreement

70

 

 

 

 

 

12.2

Reimbursement and Expenses

70

 

 

 

 

 

12.3

Indemnity

70

 

 

 

 

 

12.4

No Waiver

71

 

 

 

 

 

12.5

Severability; Drafting

71

 

 

 

 

 

12.6

Conflict of Terms

72

 

 

 

 

 

12.7

Notices

72

 

 

 

 

 

12.8

Binding Effect; Assignment

73

 

 

 

 

 

12.9

Right of Setoff

75

 

 

 

 

 

12.10

Sharing of Setoffs

75

 

 

 

 

 

12.11

Section Titles

76

 

 

 

 

 

12.12

Counterparts

76

 

 

 

 

 

12.13

Time of the Essence

76

 

 

 

 

 

12.14

GOVERNING LAW; VENUE

76

 

v

--------------------------------------------------------------------------------


 

 

12.15

WAIVER OF JURY TRIAL

77

 

 

 

 

 

12.16

Amendments; Consents

77

 

 

 

 

 

12.17

Foreign Lenders and Participants

78

 

 

 

 

 

12.18

Custodial Agreement

79

 

 

 

 

13.

ADMINISTRATIVE AGENT

79

 

 

 

 

 

13.1

Appointment and Authorization

79

 

 

 

 

 

13.2

Administrative Agent and Affiliates

80

 

 

 

 

 

13.3

Lenders’ Credit Decisions

80

 

 

 

 

 

13.4

Action by Administrative Agent

80

 

 

 

 

 

13.5

Liability of Administrative Agent

81

 

 

 

 

 

13.6

Indemnification

82

 

 

 

 

 

13.7

Successor Administrative Agent

82

 

 

 

 

 

13.8

No Obligations of Borrower

83

 

 

 

 

14.

SECURITY AGENT

83

 

 

 

 

 

14.1

Appointment and Authorization

83

 

 

 

 

 

14.2

Security Agent and Affiliates

84

 

 

 

 

 

14.3

Proportionate Interest in any Collateral

84

 

 

 

 

 

14.4

Lenders’ Credit Decisions

84

 

 

 

 

 

14.5

Action by Security Agent

84

 

 

 

 

 

14.6

Liability of Security Agent

85

 

 

 

 

 

14.7

Indemnification

86

 

 

 

 

 

14.8

Successor Security Agent

86

 

 

 

 

 

14.9

No Obligations of Borrower

87

 

 

 

 

15.

COMMITMENT COSTS AND RELATED MATTERS

87

 

 

 

 

 

15.1

Eurodollar Costs and Related Matters

87

 

vi

--------------------------------------------------------------------------------


 

 

15.2

Capital Adequacy

89

 

 

 

 

 

15.3

Federal Reserve System/Wire Transfers

90

 

 

 

 

 

15.4

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

90

 

INDEX OF EXHIBITS AND SCHEDULES

 

 

 

 

Exhibit A

 

Form of Borrowing Base Certificate

 

Exhibit B

 

Form of Borrowing Notice

 

Exhibit C

 

Form of Commitment Assignment and Acceptance

 

Exhibit D

 

Form of Compliance Certificate

 

Exhibit E

 

[Reserved]

 

Exhibit F

 

Form of Beneficial Interest Pledge Agreement

 

Exhibit G

 

Form of Owner Trustee Mortgage and Security Agreement

 

Exhibit H

 

Form of Owner Trustee Guaranty

 

Exhibit I

 

Form of Leasing Subsidiary Security Assignment

 

Exhibit J

 

Form of Subsidiary Guaranty

 

Exhibit K

 

Form of Trust Agreement

 

Exhibit L

 

Form of Placard

 

 

 

 

 

Schedule 1.1d

 

Liens of Record

 

Schedule 1.1e

 

Schedule of Documents

 

Schedule 2.1

 

Revolving Commitment — Pro Rata Share

 

Schedule 5.2

 

Executive Offices; Corporate or Other Names; Conduct of Business

 

Schedule 5.5

 

Subsidiaries

 

Schedule 5.7

 

No Other Liabilities; No Material Adverse Changes

 

Schedule 5.9

 

Trade Names

 

Schedule 5.10

 

Litigation

 

Schedule 5.17

 

Hazardous Materials

 

Schedule 5.21

 

Depreciation Policies

 

Schedule 5.23

 

Eligible Leases and Equipment as of the Closing Date

 

Schedule 7.10

 

Indebtedness and Guaranteed Indebtedness existing on the Closing Date

 

Schedule 7.15

 

Investments Existing as of the Closing Date

 

 

vii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), is entered into
as of June 4, 2014, between WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation (“Borrower”), UNION BANK, N.A., together with any other Lender
hereunder from time to time (collectively, the “Lenders” and individually, a
“Lender”) and UNION BANK, N.A., as administrative agent (in such capacity,
“Administrative Agent”), as the Swing Line Lender (in such capacity, “Swing Line
Lender”), Security Agent (in such capacity, “Security Agent”), and Joint Lead
Arranger and Joint Bookrunner, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agent (in such capacity, collectively with each other
Co-Syndication Agent, “Syndication Agent”), WELLS FARGO SECURITIES, LLC, as
Joint Lead Arranger and Joint Bookrunner, BANK OF AMERICA N.A., as
Co-Syndication Agent (in such capacity, collectively with each other
Co-Syndication Agent, “Syndication Agent”), MERRILL LYNCH, PIERCE, FENNER AND
SMITH INCORPORATED, as Joint Lead Arranger and Joint Bookrunner, U.S. BANK
NATIONAL ASSOCIATION, as Documentation Agent (in such capacity, “Documentation
Agent”), Joint Lead Arranger and Joint Bookrunner and DEUTSCHE BANK AG, NEW YORK
BRANCH, as Senior Managing Agent, effective as of the Closing Date, with
reference to the following facts:

 

RECITALS

 

A.                                    Borrower, each of the financial
institutions as a lender party thereto (collectively, the “Original Lenders”),
Union Bank, as administrative agent, joint lead arranger and sole bookrunner for
the Original Lenders, Wells Fargo Bank, National Association, as syndication
agent, Wells Fargo Securities, LLC, as joint lead arranger and U.S. Bank
National Association, as documentation agent and joint lead arranger
(collectively, the foregoing parties are referred to herein as the “Original
Parties”) are parties to that certain Amended and Restated Credit Agreement
dated as of November 18, 2011, as amended by that certain Amendment No. 1,
Limited Waiver and Consent to Amended and Restated Credit Agreement and
Amendment No. 1 to Security Agreement dated as of September 13, 2012, as amended
by that certain Amendment No. 2 to Amended and Restated Credit Agreement dated
as of June 18, 2013, and as amended by that certain Amendment No. 3 to Amended
and Restated Credit Agreement dated as of August 21, 2013 (as amended,
supplemented, or otherwise modified from time to time, the “Original Credit
Agreement”).  Pursuant to the Original Credit Agreement, Original Lenders made a
revolving credit facility available to the Borrower to be used for the purchase
or refinance of certain engines and equipment and for working capital and
general corporate purposes.

 

B.                                    Borrower is in the business of purchasing
and leasing aircraft and airplane engines and equipment, and has requested that
Lenders and Swing Line Lender (collectively, the “Credit Facility Lenders”)
provide Borrower with a revolving line of credit in an amount equal to the
Revolving Commitment to be used by Borrower for among other things, refinancing
the loans outstanding under the Original Credit Agreement and for its general
corporate purposes, including financing aircraft and airplane engines and
equipment owned and held for lease or sale.

 

C.                                    Credit Facility Lenders are willing to
extend such a revolving line of credit to Borrower, subject to the terms and
conditions set forth herein.

 

1

--------------------------------------------------------------------------------


 

D.                                    Borrower has requested and the parties
hereto agree that the Original Credit Agreement shall be amended and restated in
its entirety as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

1.                                      DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the respective meanings set forth below:

 

“Acceptable Manufacturer” means any of General Electric Company, Snecma, CFM
International, Pratt & Whitney, Rolls-Royce, International Aero Engines and any
other aircraft engine manufacturer approved by Administrative Agent in the
exercise of its reasonable discretion.

 

“Account Debtor” means any Person who is obligated under an Account.

 

“Accounts” means all “accounts,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower, including (a) all accounts receivable,
payments and pre-payments under Leases, other receivables, book debts and other
forms of obligations (other than forms of obligations evidenced by chattel
paper, documents or instruments), whether arising out of goods sold or services
rendered by it or from any other transaction (including any such obligations
that may be characterized as an account or contract right under the UCC),
(b) all purchase orders or receipts for goods or services, (c) all rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, reclamation and stoppage in transit and rights to returned,
reclaimed or repossessed goods), (d) all monies due or to become due to Borrower
under all purchase orders and contracts for the sale of goods or the performance
of services or both by Borrower or in connection with any other transaction
(whether or not yet earned by performance on the part of Borrower) now or
hereafter in existence, including the right to receive the proceeds of said
purchase orders and contracts, and (e) all collateral security and guaranties of
any kind, now or hereafter in existence, given by any Person with respect to any
of the foregoing.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through purchase of assets, merger or otherwise, (b) acquires control of
securities of a Person engaged in an ongoing business representing more than 50%
of the ordinary voting power for the election of directors or other governing
position if the business affairs of such Person are managed by a board of
directors or other governing body or (c) acquires control of more than 50% of
the ownership interest in any partnership, joint venture, limited liability
company, business trust or other Person engaged in an ongoing business that is
not managed by a board of directors or other governing body.

 

“Adjusted Base Value” means, with respect to an Engine, such Engine’s Base
Value, adjusted for the actual maintenance status of such Engine, but without
regard to any Lease, Maintenance Reserve Payments, Security Deposits or other
related assets.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means that party mentioned in the introductory paragraph
hereof, when such party is acting in its capacity as Administrative Agent under
any of the Loan Documents, or any successor Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, Controls, or is Controlled by or is under common Control with such
other Person.  For the purpose of this definition, “Control” or “Controlled”
means the possession, directly or indirectly, of the power to direct or cause
the direction of its management or policies, whether through the ownership of
voting securities, by contract or otherwise.  Notwithstanding the foregoing,
“Affiliate” shall not include Willis Mitsui & Co Engine Support Limited or the
Permitted JV.

 

“Agent” means Administrative Agent and/or Security Agent, as applicable, and
“Agents” means, collectively, Administrative Agent and Security Agent.

 

“Agreement” means this Credit Agreement, as the same may, from time to time, be
amended, supplemented, modified or restated.

 

“Aircraft” means each aircraft (as defined in the Federal Aviation Act, 49
U.S.C. Section 40102(a)(6)), in each case available for operation mechanically
and legally, together with any and all Parts and Engines which are either
incorporated or installed in or attached to such aircraft’s Airframe, and all
documentation in respect thereof.

 

“Airframe” means the remaining parts of an aircraft, less its Engines.

 

“Applicable Base Rate” means the percentage as calculated in Section 2.4.1(a).

 

“Applicable Base Rate Margin” means the percentage determined by reference to
Table 1 in Section 2.4.1(c) of this Agreement.

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, and all orders and decrees of all
courts and arbitrators in proceedings or actions to which the Person in question
is a party or by which it or its properties are bound.

 

“Applicable LIBOR Margin” means the percentage determined by reference to Table
1 in Section 2.4.1(c) of this Agreement.

 

“Applicable LIBOR Rate” means the percentage as calculated in Section 2.4.1(b).

 

“Applicable Unused Line Fee Percentage” means the percentage determined by
reference to Table 1 in Section 2.4.1(c) of this Agreement.

 

“Appraisal” means a “desktop appraisal” (i.e., an appraisal of the value of a
particular engine or equipment type, which is rendered without a physical
inspection of such Engine or Equipment and its related records), or, if a
Default or Event of Default exists and is continuing, such other type of
appraisal as shall be required by Security Agent, including an “extended desktop
appraisal” (i.e., an appraisal of the Engine or Equipment considering its

 

3

--------------------------------------------------------------------------------


 

maintenance status, but which is rendered without any visual inspection of such
Engine or Equipment) or a “full appraisal” (which does include a visual
inspection)), of an Engine or Equipment to determine the Appraised Value of such
Engine or Equipment, performed by an Appraiser retained by Security Agent on
behalf of the Lenders.

 

“Appraisal Deficiency” means the excess, if any, of (i) the aggregate Net Book
Value of all Eligible Engines, Eligible Equipment and Eligible Saleable Assets
included in the Borrowing Base over (ii) the most recent Appraised Value of the
foregoing (calculated in the case of both (i) and (ii) by multiplying such
values times the applicable advance percentage specified in clauses (a) through
(d) of the definition of Borrowing Base).

 

“Appraised Value” means, with respect to an Engine, the Adjusted Base Value of
such Engine, and, with respect to Equipment, the Equipment Market Value or Parts
Market Value, as the case may be, of such Equipment, in each case as determined
in an Appraisal.

 

“Appraiser” means IBA Group Ltd., or any other an independent appraiser that is
a member of the International Society of Transport Aircraft Trading (“ISTAT”)
or, if ISTAT ceases to exist, any similar professional aircraft appraiser
organization and that in each case (other than with respect to IBA Group Ltd.)
is acceptable to Administrative Agent.

 

“APU” means an auxiliary power unit, capable of being installed on an aircraft,
to start the main engines, usually with compressed air, and to provide
electrical power and air conditioning while the aircraft is on the ground and,
in certain cases, in the air.

 

“Authorized Party” means each Person identified in Section 2.16.

 

“Authorized Signatory” means (a) the chairman of the board and chief executive
officer, (b) the president, (c) the senior vice president and chief financial
officer and (d) any executive or senior vice president, in each case of
Borrower, and solely with respect to (i) Borrowing Notices, (ii) Borrowing Base
Certificates and (iii) Compliance Certificates, each person listed above (a) -
(d) and the treasurer of Borrower.

 

“Aviation Authority” means the FAA, the EASA and/or any other Governmental
Authority which, from time to time, has control or supervision of civil aviation
or has jurisdiction over the airworthiness, operation and/or maintenance of
Eligible Equipment, Eligible Engines or Eligible Saleable Assets.

 

“Bankruptcy Code” means the Bankruptcy Code (11 U.S.C. Sections 101 et seq.).

 

“Base Rate” shall have the meaning ascribed thereto in Section 2.4.1(a).

 

“Base Rate Loans” means a Revolving Loan or Swing Line Loan which Borrower
requests to be made as a Base Rate Loan or a Revolving Loan which is reborrowed
as, or converted to, a Base Rate Loan, in accordance with the provisions of
Sections 2.1.2 and 2.1.3(c).

 

“Base Value” means, with respect to an Engine, an Appraiser’s opinion of the
underlying economic value of an Engine in an open, unrestricted, stable market
environment with a reasonable balance of supply and demand, and assumes full
consideration of its “highest

 

4

--------------------------------------------------------------------------------


 

and best use.” An Engine’s Base Value is founded in the historical trend of
values and in the projection of value trends and presumes an arm’s-length, cash
transaction between willing and knowledgeable parties, acting prudently, with an
absence of duress and with a reasonable period of time for marketing.  Base
Value typically assumes that an engine’s physical condition is average for an
engine of its type and age, and its maintenance time status is at mid-life,
mid-time (or benefiting from an above-average maintenance status if new).

 

“Beneficial Interest” means a beneficial interest in a trust which owns one or
more Engines or items of Equipment.

 

“Beneficial Interest Pledge Agreements” means, collectively, those certain
Beneficial Interest Pledge Agreements, in the form attached hereto as Exhibit F,
as each may be amended, modified or supplemented from time to time, entered into
by Borrower (or its Wholly-Owned Subsidiary, if applicable), the applicable
Owner Trustee, and Security Agent, whereby Borrower (or its Wholly-Owned
Subsidiary, if applicable) pledges to Security Agent all of its right, title and
interest in the Beneficial Interest under each applicable Trust Agreement.

 

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
accounting books and records, financial statements (actual and pro forma), and
filings with Governmental Authorities.

 

“Borrower” means Willis Lease Finance Corporation, a Delaware corporation.

 

“Borrowing Availability” means, at any time, the lesser of (a) the Maximum
Amount, or (b) the Borrowing Base.

 

“Borrowing Base” means, at any time, an amount equal to the sum of the following
(without duplication), as shall be determined by Administrative Agent based on
the Borrowing Base Certificate most recently delivered by Borrower to
Administrative Agent and on other information available to Administrative Agent:

 

(a)                                 *** percent (*** %) of the Net Book Value of
Eligible Engines that have not been Off-Lease for a period of greater than 180
days as of the date of determination; plus

 

(b)                                 *** percent (*** %) of the Net Book Value of
all other Eligible Engines; plus

 

(c)                                  *** percent (*** %) of the Net Book Value
of Eligible Equipment that has not been Off-Lease for a period of greater than
180 days as of the date of determination; plus

 

(d)                                 *** percent (*** %) of the Net Book Value of
all other Eligible Equipment; plus

 

(e)                                  *** percent (*** %) of the Net Book Value
of Eligible Saleable Assets;

 

provided that all of the following conditions shall apply to the Borrowing Base:

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

(x)                                 Annual Appraisal.  The Net Book Value of all
assets included in the Borrowing Base shall be adjusted annually based on an
Appraisal of such assets by an Appraiser, as set forth in Section 8.1.6, and
Borrower will be required, as set forth in Section 2.8.3, to pay down the Loans
by the amount of any Appraisal Deficiency; and

 

(y)                                 Additional Conditions.  The aggregate Net
Book Value of Eligible Engines and Eligible Equipment included in the Borrowing
Base (subject to the conditions and restrictions set forth in the definition of
“Borrowing Base”) shall, collectively, comply with the following additional
conditions:

 

(i)                                     Eligible Lease Limitation.  If an
Eligible Engine or an item of Eligible Equipment is subject to a Lease and to be
included in the Borrowing Base under clauses (a) or (c) above, the Eligible
Engine or item of Eligible Equipment will be included in the Borrowing Base only
if the applicable Lease is an Eligible Lease; and

 

(ii)                                  Concentration Limitations.  The following
concentration limitations shall apply to the determination of the Borrowing
Base:

 

(A)                               the aggregate contribution to the Borrowing
Base of the Net Book Values of Eligible Saleable Assets shall not exceed ***% of
the Borrowing Base;

 

(B)                               the aggregate contribution to the Borrowing
Base of the Net Book Values of Eligible Engines and Eligible Equipment used on a
single make and model of narrow-body aircraft shall not exceed ***% of the
Borrowing Base; provided, the foregoing limitation shall not apply to the
737-600, -700, -800 and -900 model aircraft;

 

(C)                               the aggregate contribution to the Borrowing
Base of the Net Book Values of Eligible Engines which are Turboprop Engines
shall not exceed ***% of the Borrowing Base;

 

(D)                               the aggregate contribution to the Borrowing
Base of the Net Book Values of Eligible Engines and Eligible Equipment used on
wide-body aircraft shall not exceed ***% of the Borrowing Base;

 

(E)                                the aggregate contribution to the Borrowing
Base of the Net Book Values of Eligible Engines and Eligible Equipment subject
to Leases to the Three Primary Lessees shall not exceed ***% of the Borrowing
Base;

 

(F)                                 the aggregate contribution to the Borrowing
Base of the Net Book Values of Eligible Engines and Eligible Equipment subject
to Leases to a single Lessee shall not exceed ***% of the Borrowing Base; and

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

(G)                               the aggregate contribution to the Borrowing
Base of the Net Book Values of Eligible Engines and Eligible Equipment which are
Off-Lease shall not exceed ***% of the Borrowing Base.

 

“Borrowing Base Certificate” means a certificate in the form attached hereto as
Exhibit A.

 

“Borrowing Base Deficiency” means, at any time, the amount, if any, by which the
aggregate amount of any Loans then outstanding exceeds the Borrowing Base.

 

“Borrowing Notice” means a written request for a Loan substantially in the form
of Exhibit B signed by an Authorized Signatory of Borrower and properly
completed to provide all information required to be included therein.

 

“Business Day” means (i) any day that is not a Saturday, Sunday, or other day on
which banks in the State of California or the State of New York are authorized
or required to close, and (ii) in reference to LIBOR Loans means a Business Day
that is also a day on which banks in the city of London are open for interbank
or foreign exchange transactions.

 

“Cape Town Convention” means the official English language texts of the
“Convention on International Interests in Mobile Equipment” and the “Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment”, both of which were signed in Cape Town, South
Africa on November 16, 2001, and including the Regulations for the International
Registry and the Procedures for the International Registry, as promulgated
thereunder.

 

“Cape Town Eligible Lease” means those certain Leases which constitute
International Interests under the Cape Town Convention.

 

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

 

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied, including, but not limited to, cash held in
ordinary demand deposit accounts.

 

“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:

 

(a)                                 Government Securities due within one year
after the date of the making of the Investment;

 

(b)                                 readily marketable direct obligations of any
State of the United States of America or any political subdivision of any such
State or any public agency or instrumentality thereof given on the date of such
Investment a credit rating of at least AA by Moody’s Investors Service, Inc. or
AA by Standard & Poor’s Rating Group (a division of McGraw Hill, Inc.), in each
case due within one year from the making of the Investment;

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

(c)                                  certificates of deposit issued by, bank
deposits in, Eurodollar deposits through, bankers’ acceptances of, and
repurchase agreements covering Government Securities executed by Lender or any
bank incorporated under the Applicable Laws of the United States of America, any
State thereof or the District of Columbia and having on the date of such
Investment combined capital, surplus and undivided profits of at least
$250,000,000, or total assets of at least $5,000,000,000, in each case due
within one year after the date of the making of the Investment;

 

(d)                                 certificates of deposit issued by, bank
deposits in, Eurodollar deposits through, bankers’ acceptances of, and
repurchase agreements covering Government Securities executed by Lender or any
branch or office located in the United States of America of a bank incorporated
under the Applicable Laws of any jurisdiction outside the United States of
America having on the date of such Investment combined capital, surplus and
undivided profits of at least $500,000,000, or total assets of at least
$15,000,000,000, in each case due within one year after the date of the making
of the Investment;

 

(e)                                  repurchase agreements covering Government
Securities executed by a broker or dealer registered under Section 15(b) of the
Securities Exchange Act of 1934, as amended, having on the date of the
Investment capital of at least $50,000,000, due within ninety (90) days after
the date of the making of the Investment; provided that the maker of the
Investment receives written confirmation of the transfer to it of record
ownership of the Government Securities on the books of a “primary dealer” in
such Government Securities or on the books of such registered broker or dealer,
as soon as practicable after the making of the Investment;

 

(f)                                   readily marketable commercial paper or
other debt securities issued by corporations doing business in and incorporated
under the Applicable Laws of the United States of America or any State thereof
or of any corporation that is the holding company for a bank described in
clause (c) or (d) above given on the date of such Investment a credit rating of
at least P 1 by Moody’s Investors Service, Inc. or A 1 by Standard & Poor’s
Rating Group (a division of McGraw Hill, Inc.), in each case due within one year
after the date of the making of the Investment;

 

(g)                                  “money market preferred stock” issued by a
corporation incorporated under the Applicable Laws of the United States of
America or any State thereof (i) given on the date of such Investment a credit
rating of at least AA by Moody’s Investors Service, Inc. and AA by Standard &
Poor’s Rating Group (a division of McGraw Hill, Inc.), in each case having an
investment period not exceeding fifty (50) days or (ii) to the extent that
investors therein have the benefit of a standby letter of credit issued by
Lender or a bank described in clauses (c) or (d) above; provided that (y) the
amount of all such Investments issued by the same issuer does not exceed
$5,000,000 and (z) the aggregate amount of all such Investments does not exceed
$15,000,000;

 

(h)                                 a readily redeemable “money market mutual
fund” sponsored by a bank described in clause (c) or (d) hereof, or a registered
broker or dealer described in clause (e) hereof, that has and maintains an
investment policy limiting its investments

 

8

--------------------------------------------------------------------------------


 

primarily to instruments of the types described in clauses (a) through
(g) hereof and given on the date of such Investment a credit rating of at least
AA by Moody’s Investors Service, Inc. and AA by Standard & Poor’s Rating Group
(a division of McGraw Hill, Inc.); and

 

(i)                                     corporate notes or bonds having an
original term to maturity of not more than one year issued by a corporation
incorporated under the Applicable Laws of the United States of America, or a
participation interest therein; provided that (i) commercial paper issued by
such corporation is given on the date of such Investment a credit rating of at
least AA by Moody’s Investors Service, Inc. and AA by Standard & Poor’s Rating
Group (a division of McGraw Hill, Inc.), (ii) the amount of all such Investments
issued by the same issuer does not exceed $5,000,000 and (iii) the aggregate
amount of all such Investments does not exceed $15,000,000.

 

“Change in Control” means (i) (a) any transaction or series of related
transactions in which any Unrelated Person or two or more Unrelated Persons
acting in concert acquire beneficial ownership (within the meaning of Rule 13d
3(a)(1) under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of more than 50% of the voting power of all of the outstanding
capital stock of Borrower and (b) at any time during any consecutive two-year
period, individuals who at the beginning of such period constituted the Board of
Directors of Borrower (together with any new directors whose elections by the
shareholders of Borrower was approved by a vote of 66-2/3% of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of Borrower then
in office; or (ii) Borrower consolidates with or merges into another Person or
conveys, transfers or leases all or substantially all of its assets to any
Person or any Person consolidates with or merges into Borrower, in either event
pursuant to a transaction in which the ownership interests in Borrower are
changed into or exchanged for cash, securities or other property, with the
effect that any Unrelated Person acquires beneficial ownership, directly or
indirectly, of more than 50% of the voting power of all the outstanding capital
stock of Borrower or that the Persons who were the holders of the voting power
of all the outstanding capital stock of Borrower immediately prior to the
transaction hold less than 50% of the interests of the surviving entity after
the transaction.  For purposes of the foregoing, the term “Unrelated Person”
means any Person other than (i) an Affiliate or Subsidiary of Borrower, (ii) an
employee stock ownership plan or other employee benefit plan covering the
employees of Borrower and its Subsidiaries, or (iii) each of Charles F. Willis
IV and Austin Willis, any member of each of their respective immediate families,
and each of their Affiliates, respective trusts, family limited partnerships or
heirs).

 

“Charges” means all Federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, assessments, charges, liens, and all additional charges,
interest, penalties, expenses, claims or encumbrances upon or relating to
(a) the Collateral, (b) the Obligations, (c) the employees, payroll, income or
gross receipts of Borrower, (d) the ownership or use of any assets by Borrower,
or (e) any other aspect of Borrower’s business.

 

9

--------------------------------------------------------------------------------


 

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, but excluding
Leases.

 

“Claim” means any and all suits, actions, or proceedings in any court or forum,
at law, in equity or otherwise; costs, fines, deficiencies, or penalties;
asserted claims or demands by any Person; arbitration demands, proceedings or
awards; damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of collection, defense or
appeal); enforcement of rights and remedies; or criminal, civil or regulatory
investigations.

 

“Closing Date” means the time and Business Day on which the conditions set forth
in Section 4.1 are satisfied or waived.

 

“Collateral” means all right, title and interest of the Borrower and its
Subsidiaries (other than the Excluded Subsidiaries) in and to all of its assets
and properties, whether now existing or owned or hereafter acquired, in each
case, as more specifically defined as “Collateral” in each of the Collateral
Documents, and shall include ***% of residual cash distributions from WEST), but
shall exclude (i) Borrower’s beneficial interest in any Special Purpose
Financing Vehicle; (ii) the WEST Servicing Agreement; (iii) (a) one Canadair
Ltd. Model CL-600 2412 (Challenger 601-1A) aircraft bearing MSN ***, (b) the two
General Electric Model CF-34-3A aircraft engines bearing MSNs *** and ***,
(c) one Bombardier Model BD-700-1A10 (Global Express) aircraft, and (d) any
other corporate use Aircraft purchased from time to time and not included in the
Borrowing Base; and (iv) (x) One CFM56-7B aircraft engine bearing MSN ***,
(y) One CFM56-7B aircraft engine bearing MSN ***, and (z) One V2500-A aircraft
engine bearing MSN ***.

 

“Collateral Documents” means, collectively, that certain Security Agreement, the
Mortgage and Security Agreement, the Custodial Agreement, the Stock Pledge
Agreement, each Owner Trustee Mortgage and Security Agreement, each Beneficial
Interest Pledge Agreement, each Subsidiary Guaranty, each Owner Trustee
Guaranty, each Leasing Subsidiary Security Assignment, UCC financing statements,
and such other agreements, and all amendments thereto, instruments and documents
as Security Agent may reasonably require pursuant to this Agreement.

 

“Commitment Assignment and Acceptance” means a commitment assignment and
acceptance substantially in the form of Exhibit C.

 

“Compliance Certificate” means a Compliance Certificate in the form attached
hereto as Exhibit D signed by an Authorized Signatory.

 

“Consolidated Interest” means with respect to Borrower and its Subsidiaries as
of the last day of any fiscal period, the sum of all interest, fees, charges and
related expenses (in each case as such expenses are calculated according to
GAAP) paid or payable (without duplication) for that fiscal period to a lender
in connection with borrowed money (including net payment obligations pursuant to
Interest Rate Protection Agreements and any obligations for fees, charges and
related expenses payable to the issuer of any letter of credit) or the deferred

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

purchase price of assets that are considered “interest expense” under GAAP;
provided that “Consolidated Interest” shall not include any gains or losses
resulting from changes in the fair market value of derivative instruments
(within the meaning of SFAS 133).

 

“Contract” means, individually and collectively, all contracts, leases,
undertakings, and agreements (other than rights evidenced by Chattel Paper,
Documents or Instruments) in or under which any Person may now or hereafter have
any right, title or interest, including any agreement relating to the terms of
payment or the terms of performance of any Account.

 

“Contracting State” shall have the meaning given to such term under Article 4 of
the Cape Town Convention.

 

“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its property is bound.

 

“Credit Facility” means the Revolving Commitment and Swing Line Commitment.

 

“Credit Facility Lenders” means, collectively, the Lenders and the Swing Line
Lender.

 

“Custodial Agreement” means the Custodial Agreement, dated as of June 29, 2004,
by and among The Bank of New York, as custodian, the Borrower and Fortis Bank
(Nederland) NV, as amended from time to time, or any other custodial agreement,
if any, as may be approved by the Security Agent.

 

“Custodian” means the Security Agent, McAfee and Taft as counsel for the
Security Agent or the custodian under the Custodial Agreement, if any.

 

“Default” means any event which, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” means (i) for all Base Rate Loans and LIBOR Loans converted into
Base Rate Loans, a per annum default rate equal to the Applicable Base Rate plus
two percent (2.0%), and (ii) for all then outstanding LIBOR Loans, a per annum
default rate equal to the Applicable LIBOR Rate plus two percent (2.0%), which
Default Rate with respect to any LIBOR Loans shall be in effect until the
earlier to occur of (x) the cure of the applicable “Event of Default” and
(y) the end of the LIBOR Loan Period, at which time (provided an Event of
Default is then continuing) any such LIBOR Loan(s) shall automatically convert
to Base Rate Loan(s) and accrue interest at the Default Rate set forth herein
for Base Rate Loans.

 

“Defaulting Lender” means a Lender which fails to fund any amounts due from such
Lender to any Agent, Lender or the Borrower under this Agreement within one
(1) Business Day following written notice by the Administrative Agent of such
failure to fund. A Lender shall cease to be a “Defaulting Lender” immediately
upon the cure of such failure to fund.

 

11

--------------------------------------------------------------------------------


 

“Demand Deposit Account” means account number *** in the name of Borrower
maintained at the Administrative Agent, or such other demand deposit account as
may be established by Borrower and maintained at the Administrative Agent from
time to time.

 

“Designated Eurodollar Market” shall have the meaning set forth in Section 2.8.5
hereof.

 

“Distribution” shall have the meaning set forth in Section 7.14 hereof.

 

“Documents” means all “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

 

“Documentation Agent” means that party mentioned in the introductory paragraph
hereof, when such party is acting in its capacity as Documentation Agent under
any of the Loan Documents, or any successor Documentation Agent.

 

“Dollars” means lawful currency of the United States.

 

“EASA” means the European Aviation Safety Agency.  For purposes of any Loan
Document, any reference therein to the “JAA” or the “Joint Airworthiness
Authorities of the European Union” shall be deemed to mean EASA, as the
successor in interest to the JAA.

 

“EBITDA” means, with respect to any fiscal period, the sum of (a) Net Income for
that period, plus (b) any extraordinary loss reflected in such Net Income, minus
(c) any extraordinary gain reflected in such Net Income, plus (d) interest
expense of Borrower and its Subsidiaries for that period, including net payment
obligations pursuant to Interest Rate Protection Agreements plus (e) the
aggregate amount of federal and state taxes on or measured by income of Borrower
and its Subsidiaries for that period (whether or not payable during that
period), minus (f) the aggregate amount of federal and state credits against
taxes on or measured by income of such Borrower and its Subsidiaries for that
period (whether or not usable during that period), plus (g) depreciation,
amortization and Engine or Equipment write-downs of Borrower and its
Subsidiaries for that period, in each case as determined in accordance with
GAAP, consistently applied, plus (h) any non-recurring expenses, charges,
accruals, reserves, transaction costs, fees, losses, expenses (including
expenses for third party professional advisors) and intangibles (including those
with respect to any amendment or waiver of loan documents governing Permitted
Indebtedness or Indebtedness of any Excluded Subsidiary) payable in connection
with a Permitted Change in Control; provided that “EBITDA” shall not include any
gains or losses resulting from changes in the fair market value of derivative
instruments (within the meaning of SFAS 133).

 

“Eligible Asset” means, at any time, an Engine or item of Equipment that meets
all of the following criteria:

 

(a)                                 the purchase price of which has been paid in
full and it is not subject to any other financing;

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

(b)                                 as to which an Engine Owner (in the case of
an Engine) or Equipment Owner (in the case of items of Equipment) has good and
marketable title, on which Security Agent has a fully perfected first priority
Lien, and which is not subject to any other Lien other than Permitted Liens;

 

(c)                                  as to which, if owned by an Owner Trustee,
(i) the Borrower (or its Wholly-Owned Subsidiary, if applicable) shall have
executed and delivered to Security Agent a Beneficial Interest Pledge Agreement
covering, among other things, its Beneficial Interest in the owner trust which
owns such Engine(s) or item(s) of Equipment, and (ii) the Owner Trustee shall
have executed and delivered to Security Agent an (x) Owner Trustee Mortgage and
Security Agreement covering, among other things, such Engine or items of
Equipment, (y) a Trust Agreement and (z) an Owner Trustee Guaranty;

 

(d)                                 as to which the Engine Owner (in the case of
an Engine) or Equipment Owner (in the case of items of Equipment which are
Registerable Assets) shall have executed and delivered to Security Agent and/or
filed (x) a Mortgage and Security Agreement covering, among other things, such
Engine(s), items of Equipment and/or Lease, and (y) the other documentation
required in respect of Engines as set forth in Section 4.3, or with respect to
other Equipment, as to which Security Agent has a valid and perfected lien under
the Security Agreement; and

 

(e)                                  as to which, in the case of Engines or
items of Equipment, it has not suffered an Event of Loss, it is being used
solely for lawful purposes and in the ordinary course of business of the Engine
Owner or Equipment Owner and, in the case of Engines and Equipment subject to
Lease, the Lessee, and it is insured against loss by either the Engine Owner,
Equipment Owner or the Lessee in accordance with this Agreement and industry
practice.

 

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, and (c) any commercial bank having total assets of
$1,000,000,000 or more, which, in each case (A) has total assets of
$1,000,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar to those extended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank;
provided that each Eligible Assignee must either (aa) be organized under the
laws of the United States of America, any State thereof or the District of
Columbia or (bb) be organized under the laws of the Cayman Islands or any
country which is a member of the Organization for Economic Cooperation and
Development (“OECD”), or a political subdivision of such a country, and (i) act
hereunder through a branch, agency or funding office located in the United
States of America or in a country which is a member of the OECD and (ii) be
exempt from withholding of tax on interest and deliver the documents related
thereto pursuant to Section 12.17.

 

“Eligible Engine” means an Engine that is an Eligible Asset and is not either
(a) an Engine that is installed on an Aircraft that has been included in the
Borrowing Base as Eligible Equipment or (b) an Engine that has been included in
the Borrowing Base as an Eligible Saleable Asset.

 

13

--------------------------------------------------------------------------------


 

“Eligible Equipment” means Equipment that satisfies each of the following
requirements:

 

(a)                                 it is an Aircraft or Airframe held for
lease, or Parts;

 

(b)                                 it is an Eligible Asset; and

 

(c)                                  in the case of Parts, it satisfies the
requirements of Eligible Parts;

 

provided that all of the Equipment listed on Schedule 5.23 shall constitute
Eligible Equipment.

 

“Eligible Lease” means a Lease that satisfies each of the following requirements
(provided that in respect of a Leasing Subsidiary, the requirements below
(except where otherwise indicated) shall apply both to the Head Lease in respect
of which the Borrower is Lessor and to the sublease and sublessee in respect of
which a Leasing Subsidiary is sublessor):

 

(a)                                 it is with a Lessee for the Lease of
Eligible Engines and/or Eligible Equipment;

 

(b)                                 it is freely assignable and transferable for
security purposes, assuming satisfaction of any notice or consent conditions
and, except for a Head Lease of any Engine or item of Equipment to a Leasing
Subsidiary, prohibits assignment in whole or in part by the Lessee thereof,
provided that such Lease may permit a Lessee to assign such Lease to a related
entity in connection with a business merger or reorganization, subject to such
Lessee’s satisfaction of requirements related to the preservation of the
Lessor’s and the Security Agent’s rights in connection with such Engine or item
of Equipment and its related Lease;

 

(c)                                  it provides that the Lessee’s obligations
thereunder are absolute and unconditional and which obligations are not, either
pursuant to the terms of such Lease or otherwise, subject to contingencies,
defense, deduction, set-off, reduction, claim or counterclaim of any kind
whatsoever and as to which no defenses, deductions, set-offs, reductions, claims
or counterclaims exist or have been asserted by the Lessee or anyone on its
behalf and the Borrower has no material obligations thereunder, including
without limitation, any service or maintenance of the related Equipment
(excluding agreements to share in the costs of applicable airworthiness
directives), other than the obligation to sell, lease or finance the Equipment
and grant a covenant of quiet enjoyment to such lessee, whereby Lessor covenants
not to repossess or to disturb the lessee’s possession or use of a leased asset
so long as the lessee is in compliance with its obligations under the lease;

 

(d)                                 it is a triple net contract and with respect
to which the Lessee thereunder is responsible for all payments in connection
therewith, including payment of all taxes (including sales and use taxes),
insurance and maintenance expenses (or payment of maintenance reserves in lieu
thereof) and all other expenses pertaining to the assets subject thereto;

 

(e)                                  with respect to which the Borrower’s books
and records are accurate, complete and genuine;

 

14

--------------------------------------------------------------------------------


 

(f)                                   the rent is payable in Dollars or in Euros
by periodic, fixed Lease payments; provided that the Borrower will maintain
Foreign Exchange Contracts covering all Leases payable in Euros in the event the
aggregate amount included in the Borrowing Base in respect of Engines and/or
Equipment subject to such Leases at any time exceeds five percent (5%) of the
Borrowing Base;

 

(g)                                  it is the valid and binding obligation of
the parties thereto, is in full force and effect and each Engine and/or item of
Equipment leased thereunder has been delivered to and accepted by the Lessee;

 

(h)                                 other than a Leasing Subsidiary (with
respect to a Head Lease), the Lessee under which is not a Subsidiary, employee,
agent or other Affiliate of the Borrower;

 

(i)                                     it requires the Lessee to comply with
all maintenance, return, alteration, replacement, pooling and sublease
conditions as typically found in leases for similar types of engines or
equipment and as necessary to maintain at all times the airworthiness
certification and serviceability status of the related Engine or Equipment
pursuant to all applicable governmental and regulatory requirements;

 

(j)                                    it requires the Lessee to provide
liability insurance, all risk ground and flight engine coverage for damage or
loss of the related Engine, and war risk insurance (if applicable), and with
respect to which Agents are named as additional insureds on liability insurance
and Security Agent is named as a loss payee on hull insurance as set forth in
Section 6.4 of this Agreement;

 

(k)                                 Unless Security Agent or Requisite Lenders
have confirmed to the Borrower that, based on the credit quality of the Lessee,
such insurance is not necessary, it requires the Lessee to provide confiscation
and expropriation insurance, with deductibles that are acceptable to Agents, for
Engines or Equipment operated (x) on routes with respect to which it is
customary for air carriers flying comparable routes to carry such insurance or
(y) in any area designated by companies providing such coverage as a recognized
or threatened war zone or area of hostilities or an area where there is a
substantial risk of confiscation or expropriation;

 

(l)                                     the Lessee is not based in, and the
Lease requires that the related Engine or Equipment not be operated in
(i) unless appropriate insurance as determined by Security Agent is obtained,
any country or any jurisdiction that would not be covered by or would void any
insurance coverage required hereunder, or (ii) any country which is subject to
any United States, European Union or United Nations sanctions or the lease to
which would violate United States law, rule or regulation or other restrictions;

 

(m)                             the designated “Chattel Paper” original of which
is in the possession of the Custodian or, with respect to chattel paper, if
there shall be more than one original, then the sole counterpart which shall
constitute “chattel paper” for purposes of perfection by possession under the
UCC shall be in the possession of the Custodian.

 

(n)                                 for which, in the case of any Head Lease
under which a Leasing Subsidiary is the Lessee, (i) the Lease and Head Lease
have been assigned to Security

 

15

--------------------------------------------------------------------------------


 

Agent pursuant to a Leasing Subsidiary Security Agreement; (ii) a charge over
the Lease and Head Lease, or other similar security filing or registration, has
been filed or made in the appropriate office in the jurisdiction in which the
Leasing Subsidiary is registered or domiciled together with such other filings
or recordings as are deemed reasonably necessary in such jurisdiction to protect
the interests of Security Agent; and (iii) the sublessee thereunder is not
domiciled or whose chief executive office is not located in a non-U.S.
jurisdiction in which the ability of Security Agent to foreclose upon and
receive possession or sell any related Engine or item of Equipment is
unsatisfactory (in each case, as reasonably determined by Security Agent); and

 

(o)                                 that, if the Lessee (other than a Leasing
Subsidiary under a Head Lease) of the related Engine(s) and/or item(s) of
Equipment is domiciled or whose chief executive office is located in a Non-U.S.
jurisdiction, (a) such Engine(s) and item(s) of Equipment shall be owned by and
leased from an Owner Trustee (acting under a Trust Agreement), (b) such Owner
Trustee shall have executed and delivered to Security Agent the Owner Trustee
Guaranty, (c) such Owner Trustee shall have executed and delivered to Security
Agent an Owner Trustee Mortgage and Security Agreement covering, among other
things, such Engine(s), such item(s) of Equipment and such Lease, and (d) the
Borrower shall have executed and delivered to Security Agent the Beneficial
Interest Pledge Agreement covering, among other things, the Borrower’s
Beneficial Interest in the owner trust which owns such Engine(s) or item(s) of
Equipment.

 

“Eligible Parts” means Parts that in each case (a) are for, or ancillary to the
service of, an Eligible Engine, an aircraft supported by an Eligible Engine, or
an Aircraft that is Eligible Equipment, (b) are not unmerchantable or obsolete,
(c) are physically tagged or identifiable by part or serial numbers, (d) are not
subject to a consignment or held on the premises of an air carrier certificated
under 49 U.S.C. 44705, and (e) comply with all applicable Aviation Authority
requirements.

 

“Eligible Saleable Assets” means an Engine or any Equipment that (a) is an
Eligible Asset, (b) is held for sale, consignment or in inventory and is not
subject to a Lease, (c) is not unmerchantable or obsolete, (d) is physically
tagged or identifiable by part or serial numbers and (e) complies with all
applicable Aviation Authority requirements.

 

“Engine” means any Stage III compliant jet propulsion engine manufactured by an
Acceptable Manufacturer, APU or Turboprop Engine, in each case owned by an
Engine Owner and designed or suitable for use to propel an aircraft, whether or
not subject to a Lease.

 

“Engine Owner” means the Borrower or any Owner Trustee.

 

“Environmental Liabilities and Costs” means all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages, costs and
expenses that relate to any health or safety condition regulated under any
Environmental Law or in connection with any other environmental matter or
Release, threatened Release, or the presence of any Hazardous Material.

 

16

--------------------------------------------------------------------------------


 

“Equipment” means all Aircraft, Airframes and Parts owned by the Equipment
Owner, whether or not such items are subject to a Lease.

 

“Equipment Market Value” means, with respect to an item of Equipment other than
Parts, an amount as determined by the Appraiser to be the amount that would be
obtained in an arm’s length cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable time period available for marketing, adjusted to account for the
maintenance status of such item of Equipment, but without taking into account
any existing maintenance reserves, any value attributed to Lease payments or any
security deposits under the related Lease.

 

“Equipment Owner” means the Borrower or any Owner Trustee.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a “controlled group of corporations,” a group of trades or
businesses under “common control,” or an “affiliated service group,” which
includes Borrower within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986.

 

“Euro” means the single official currency of the participating member states of
the European Monetary Union.

 

“Event of Default” means any of the events specified in Section 9.1.

 

“Event of Loss” means (i) if an Engine or item of Equipment is not subject to a
Lease, any of the following events: (x) the actual or constructive total loss of
such Engine or item of Equipment or the agreed or compromised total loss of such
Engine or item of Equipment; (y) its destruction, damage beyond economic repair
or being rendered permanently unfit for normal use for any reason whatsoever and
(z) any capture, condemnation, confiscation, requisition, purchase, seizure or
forfeiture of, or any taking for use or of title to, such Engine or item of
Equipment, in each case, that shall have resulted in the loss of possession or
title of such Engine or item of Equipment by the Lessor (other than a
requisition for use for not more than one hundred eighty (180) days by the
United States Government) and (ii) in addition, if an Engine or item of
Equipment is subject to a Lease, any events defined as an “Event of Loss,”
“Casualty Occurrence” or similar term in such Lease.  An Event of Loss shall be
deemed to have occurred on the earlier to occur of (a) the Borrower’s or
Administrative Agent’s (as applicable) receipt of insurance proceeds in respect
of such Engine or Equipment and (b) the date that is forty-five (45) days after
the date of such loss, damage or destruction.

 

“Excluded Subsidiary” means, collectively and each individually, (i) each of
WEST, the WEST Subsidiaries and any other Special Purpose Financing Vehicle,
(ii) WLFC Funding (Ireland) Limited, (iii) Willis Lease France, (iv) Willis
Aviation Finance Limited, (v) Willis Lease (China) Limited, and any other
Wholly-Owned Subsidiary of the Borrower formed solely for the purpose of owning
the equity of Willis Lease (China) Limited, (v) any Wholly-Owned Subsidiary of
the Borrower formed for the purpose of owning or leasing any aircraft listed in
clause (iii) of the exclusions to the definition of “Collateral”, (vi) the
Permitted JV, and

 

17

--------------------------------------------------------------------------------


 

(vii) each of the WOLF Subsidiaries, provided that such WOLF Subsidiaries shall
cease to be “Excluded Subsidiaries” hereunder upon the refinancing of the
Indebtedness of such WOLF Subsidiaries with Loans made under this Agreement, in
which case the Borrower and such WOLF Subsidiaries shall comply with the
provisions of Section 7.15.5 of this Agreement.

 

“FAA” means the Federal Aviation Administration or any Governmental Authority
succeeding to the functions thereof.

 

“FAR” means the Federal Aviation Regulations issued by the FAA as in effect from
time to time.

 

“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective)”.  If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such date under the caption “Federal Funds Effective Rate”.  If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such date
will be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that date by
each of three leading brokers of Federal funds transactions in New York City
selected by Administrative Agent.  For purposes of this Agreement, any change in
the Base Rate due to a change in the Federal Funds Rate shall be effective as of
the opening of business on the effective date of such change.

 

“Financial Statements” means the income statement, balance sheet and statement
of cash flows of Borrower and its Subsidiaries, internally prepared for each
Fiscal Quarter, and audited for each Fiscal Year, in each case prepared in
accordance with GAAP including the notes and schedules thereto.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
specifically ending March 31, June 30, September 30, and December 31 of each
year.

 

“Fiscal Year” means the twelve month fiscal period of Borrower ending
December 31 of each year.  Subsequent changes of the Fiscal Year of Borrower
shall not change the term “Fiscal Year” unless Administrative Agent shall
consent in writing to such change.

 

“Foreign Exchange Contract” means any foreign exchange contract, currency
exchange contract or other contractual arrangement protecting a Person against
fluctuations in the exchange rate of different currencies.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied, subject to Section 1.2 below.

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-

 

18

--------------------------------------------------------------------------------


 

governmental agency, authority, board, bureau, commission, department,
instrumentality or public body or (c) any court or administrative tribunal of
competent jurisdiction.

 

“Government Securities” means readily marketable direct full faith and credit
obligations of the United States of America or obligations guaranteed by the
full faith and credit of the United States of America.

 

“Guaranteed Indebtedness” means, with respect to any Person, any obligation of
such Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person (a) to purchase
or repurchase any such primary obligation, (b) to advance or supply funds
(1) for the purchase or payment of any such primary obligation, or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet condition of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation, or (d) to
indemnify the owner of such primary obligation against loss in respect thereof
(other than ordinary course indemnities or guaranties included in leases,
purchase and sale agreements, repair and maintenance agreements, servicing and
other consulting agreements, or ordinary course trade payables or liabilities). 
The amount of any “Guaranteed Indebtedness” at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Indebtedness is
made, and (y) the maximum amount for which such Person may be liable pursuant to
the terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.

 

“Hazardous Material” means any substance, material or waste, the generation,
handling, storage, treatment or disposal of which is regulated by any
Governmental Authority, or forms the bases of liability now or hereafter under,
any Environmental Law in any jurisdiction in which Borrower has owned, leased,
or operated real property or disposed of hazardous materials other than
cleaning, maintenance or office supplies used in the ordinary course of business
and in compliance with Environmental Laws.

 

“Head Lease” means a lease between an Engine Owner or Equipment Owner and a
Leasing Subsidiary substantially in the form of the sublease between the Leasing
Subsidiary and the operator.

 

“Indebtedness” means as to any Person at any time (without duplication) and, for
the Borrower, determined on a consolidated basis: (a) all indebtedness for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured); (b) all
obligations evidenced by notes, bonds, debentures or similar instruments;
(c) all indebtedness created or arising under any conditional sale or other
title retention agreements with respect to property acquired by Borrower (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(d) all Capital Lease Obligations; (e) all Guaranteed Indebtedness; (f) all

 

19

--------------------------------------------------------------------------------


 

Indebtedness referred to in clauses (a), (b), (c), (d) or (e) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; (g) with respect
to Borrower, the Obligations; (h) all liabilities under Title IV of ERISA; and
(i) the net present value of the non-cancelable payments owed under any Lease
which is qualified as an operating lease in accordance with GAAP for engines,
aircraft and aircraft and engine parts, using a 10% discount rate; provided,
however, that the term Indebtedness shall not include ordinary course trade
accounts payable or any Permitted Preferred Stock.

 

“Indemnified Person” means Administrative Agent, Security Agent, Swing Line
Lender, and each Lender and each of the foregoing parties’ respective
Affiliates, employees, attorneys and agents.

 

“Instruments” means all “instruments,” as such term is defined in the UCC, now
owned or hereafter acquired by Borrower, wherever located, including all
certificated securities and all notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

 

“Intellectual Property” means all of the following now owned or hereafter
acquired by Borrower:  (a) patents, trademarks, trade dress, trade names,
service marks, copyrights, trade secrets and all other intellectual property or
Licenses thereof; and (b) all Proceeds of the foregoing.

 

“Interest Rate Protection Agreement” means a written agreement providing for
“swap”, “cap”, “collar” or other interest rate protection with respect to any
Indebtedness.

 

“International Interest” shall have the meaning given to such term in the Cape
Town Convention.

 

“International Registry” shall have the meaning given to such term in the Cape
Town Convention.

 

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other securities of any other Person or by means of a loan, advance creating a
debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person.  The amount of any Investment shall be the amount
actually invested (minus any return of capital with respect to such Investment
which has actually been received in Cash or has been converted into Cash),
without adjustment for subsequent increases or decreases in the value of such
Investment.  Notwithstanding the foregoing, neither Borrower’s acquisition of
securities in WOLF A340 LLC pursuant to that certain Securities Purchase
Agreement dated as of June 28, 2013 by and between Borrower and Waha Capital
PJSC, a United Arab Emirates company, nor the loans from HSH Nordbank AG, New
York Branch, to WOLF A340 LLC as of June 28, 2013 (or any refinancing thereof)
shall be considered an Investment hereunder.

 

“Joint Lead Arranger” means a Lender in charge of arranging the Credit Facility.

 

20

--------------------------------------------------------------------------------


 

“Lease” means, with respect to an Engine or an item of Equipment, any written
lease agreement, general terms agreement or other similar arrangement, as may be
in effect with respect to such Engine or item of Equipment between a Lessor,
including an Engine Owner, an Equipment Owner or a Leasing Subsidiary, and a
Lessee, as such agreement or arrangement may be amended, modified, extended,
supplemented, assigned or novated from time to time in accordance with the terms
thereof and the Loan Documents.

 

“Leasing Subsidiary” means each of Willis Lease (Ireland) Limited, WLFC
(Ireland) Limited and, subject to satisfaction of the conditions for a
Subsidiary set forth in Section 7.15.5, any other Subsidiary of Borrower to
which an Engine Owner or Equipment Owner may lease one or more Engines or items
of Equipment pursuant to a Head Lease and which are Lessors under Leases of such
Engines or Equipment to Lessees.

 

“Leasing Subsidiary Security Assignment” means, collectively, those certain
Leasing Subsidiary Security Assignments substantially in the form attached
hereto as Exhibit I, each as amended, modified or supplemented from time to
time, made by each Leasing Subsidiary in favor of Security Agent, whereby each
Leasing Subsidiary assigns to Security Agent all of such Leasing Subsidiary’s
rights under subleases of Engines and Equipment.

 

“Lender” means each Lender named in Schedule 2.1 and each other party that may
be named a “Lender” under this Agreement.

 

“Lessee” means the lessee of Engines or Equipment subject to a Lease (including
a Leasing Subsidiary in its capacity as lessee under a Head Lease).

 

“Lessor” means (i) any Engine Owner or Equipment Owner party to a Lease as
lessor and (ii) a Leasing Subsidiary as sublessor under a Lease.

 

“Leverage Ratio” means the ratio set forth in Section 6.14.2.

 

“LIBOR” means, for any LIBOR Loan Period, the rate determined by Administrative
Agent to be the per annum rate (rounded upward to the nearest one-hundredth of
one percent (1/100%)) at which deposits in immediately available funds and in
lawful money of the United States would be offered to Administrative Agent by
reference to the British Bankers’ Association Interest Settlement Rates (or a
successor rate thereof) for deposits in dollars (as set forth by any service
selected by Administrative Agent that has been nominated by the British Banker’s
Association (or a successor thereof) as an authorized information vendor for the
purpose of displaying such rates) at approximately 11:00 a.m. (London time)
two (2) Business Days before the first day of such LIBOR Loan Period, in an
amount equal to the principal amount of, and for a length of time equal to the
LIBOR Loan Period for, the LIBOR Loan sought by Borrower.

 

“LIBOR Basis” means a per annum interest rate equal to the quotient of (a) LIBOR
divided by (b) one minus the LIBOR Reserve Percentage, stated as a decimal.  The
LIBOR Basis shall be rounded upward to the nearest one thirty second of one
percent (1/32%) and, once determined, shall remain unchanged during the
applicable LIBOR Loan Period, except for changes to reflect adjustments in the
LIBOR Reserve Percentage.

 

21

--------------------------------------------------------------------------------


 

“LIBOR Loan” means a Revolving Loan that Borrower requests to be made as a LIBOR
Loan or that is reborrowed as, or converted to, a LIBOR Loan, in each case in
accordance with the provisions of Section 2.1.3.

 

“LIBOR Loan Period” means, for each LIBOR Loan, each one (1), two (2), three
(3) or six (6) month period (or such other longer or shorter period as approved
by Lenders), as selected by Borrower pursuant to Section 2.1.3, during which
LIBOR applicable to such LIBOR Loan shall remain unchanged; provided that
(a) any applicable LIBOR Loan Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day, unless
such Business Day falls in another calendar month, in which case such LIBOR Loan
Period shall end on the immediately preceding Business Day, (b) any applicable
LIBOR Loan Period which begins on a day for which there is no numerically
corresponding day in the calendar month during which such LIBOR Loan Period is
to end shall (subject to clause (a) above) end on the last day of such calendar
month, and (c) no LIBOR Loan Period shall extend beyond the Maturity Date.

 

“LIBOR Reserve Percentage” means the percentage in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System as
the maximum reserve requirement applicable with respect to Eurocurrency
Liabilities (as that term is defined in Regulation D), whether or not any Lender
has any Eurocurrency Liabilities subject to such reserve requirement at that
time.  The LIBOR Basis for any LIBOR Loan shall be adjusted as of the effective
date of any change in the LIBOR Reserve Percentage.

 

“License” means any license under any written agreement now owned or hereafter
acquired by Borrower granting the right to use any Intellectual Property or
other license of rights or interests now held or hereafter acquired by Borrower.

 

“Lien” means, with respect to any property, any security deed, mortgage, deed to
secure debt, deed of trust, lien, pledge, assignment, charge, security interest,
title retention agreement, negative pledge, levy, execution, seizure,
attachment, garnishment, or other encumbrance of any kind in respect of such
property, whether or not perfected.

 

“Loan Documents” means collectively, this Agreement, the Notes, the Collateral
Documents, and any and all other agreements, documents, or instruments
(including financing statements) entered into in connection with the
transactions contemplated by this Agreement, together with all alterations,
amendments, changes, extensions, modifications, refinancings, refundings,
renewals, replacements, restatements, or supplements, of or to any of the
foregoing.

 

“Loans” means all loans and advances made by Lenders to or for the benefit of
Borrower under this Agreement or under any of the Loan Documents, including the
Revolving Loans extended to Borrower under the Revolving Commitment and any
Swing Line Loan(s).

 

“Maintenance Reserve Payments” means any payment (including any use fee or
utilization payment) that is based on the usage of an Engine or which is based
on, or in respect of which, the Lessor under a Lease may be obligated to
reimburse the Lessee under such Lease for specified maintenance activities with
respect to the Engine subject to such Lease.

 

22

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, assets, operations or condition (financial or otherwise) of Borrower,
(b) the ability of Borrower to pay or perform in accordance with the terms of
any of the Loan Documents taken as a whole, or (c) the rights and remedies of
any Credit Facility Lender under any of the Loan Documents.

 

“Maturity Date” means the earliest of (a) five years after the Closing Date
(June 4, 2019), (b) the date Credit Facility Lenders’ obligation to make Loans
is terminated and the Obligations are declared to be due and payable pursuant to
Section 9.2, or (c) the date of prepayment in full by Borrower of the
Obligations in accordance with the provisions of Section 2.10.

 

“Maximum Amount” means $700,000,000.00, or such other decreased amount as
provided for under Section 2.10 of this Agreement.

 

“Mortgage and Security Agreement” means that certain Mortgage and Security
Agreement dated as of November 18, 2009, as amended, modified or supplemented
from time to time, or each such other security instrument required by Applicable
Law, made by Borrower in favor of Security Agent, whereby Borrower granted to
Security Agent a security interest in the “Collateral” as defined therein.

 

“Negative Pledge” means a Contractual Obligation which contains a covenant
binding on Borrower or any of its Subsidiaries that prohibits Liens on any of
its Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien which affects only the
Property that is the subject of such Lien; (b) any such covenant that does not
apply to Liens securing the Obligations; and (c) permitted junior Liens under
Section 7.9.

 

“Net Book Value” of an Engine or an item of Equipment shall be calculated as the
lesser of: (i) the book value of such Engine or item of Equipment determined in
accordance with GAAP as set forth on Borrower and its Subsidiaries financial
statements or (ii) such Engine’s Adjusted Base Value or item of Equipment’s
Equipment Market Value or Parts Market Value, as the case may be, in each case
reduced utilizing depreciation methods consistent with current practice and
GAAP.

 

“Net Income” means, with respect to any fiscal period, the consolidated net
income (or loss) of Borrower and its Subsidiaries attributable to common
shareholders for that period (after taxes), determined in accordance with GAAP,
consistently applied, provided that “Net Income” shall not take into account
gains or losses resulting from changes in the fair market value of derivative
instruments (within the meaning of Statement of Financial Accounting Standards
No. 133).

 

“Non-Defaulting Lender” means any Lender which is not a Defaulting Lender.

 

“Non-Recourse Debt” shall mean Indebtedness for which the remedy for nonpayment
or non-performance of any obligation or any default (other than for breach of
standard representations and warranties or misapplication of funds) in respect
thereof is limited to (i) specified collateral securing such indebtedness or
(ii) to the Special Purpose Financing

 

23

--------------------------------------------------------------------------------


 

Vehicle obligated thereunder or (iii) both (i) and (ii) and in respect of which
the Borrower is not subject to any personal liability.

 

“Note” means any note, including any Revolving Note or Swing Line Note, executed
and delivered by Borrower to any Credit Facility Lender under this Agreement,
and “Notes” means collectively all such notes executed and delivered by Borrower
to each Lender under this Agreement.

 

“Obligations” means all loans, advances, debts, expenses reimbursements, fees,
liabilities and obligations, for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower to any Lender or Swing Line Lender of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under this Agreement or in connection with any of the other Loan
Documents (including an Interest Rate Protection Agreement entered into in
connection with this Agreement and Foreign Exchange Contracts), and all
covenants and duties regarding such amounts.  This term includes all principal,
interest (including interest which accrues after the commencement of any case or
proceeding in bankruptcy, or for the reorganization of Borrower), fees, Charges,
expenses, reasonable attorneys’ fees and any other sum chargeable to Borrower
under this Agreement or any of the other Loan Documents or any Interest Rate
Protection Agreement entered into in connection with this Agreement or Foreign
Exchange Contract, and all principal and interest due in respect of the Loans.

 

“Off-Lease” means, with respect to an Engine or item of Equipment, at the time
of determination or for any specified period, not subject to a Lease (or, in
respect of an Engine or item of Equipment subject to a Head Lease, not subject
to a Lease with a sublessee).

 

“Overadvance” means the amount by which the aggregate amount of all Loans then
outstanding exceeds the Maximum Amount.

 

“Owner Trust” means an owner trust created under a Trust Agreement.

 

“Owner Trustee” means Wells Fargo Bank Northwest, National Association or
another bank or trust company reasonably satisfactory to the Administrative
Agent and the Security Agent acting as trustee under a Trust Agreement.

 

“Owner Trustee Guaranty” means each and collectively those certain Owner Trustee
Guaranties, in the form attached hereto as Exhibit H, as amended, modified or
supplemented from time to time, made by Owner Trustee in favor of Security
Agent, whereby Owner Trustee guaranties performance of the Obligations under the
Loan Documents.

 

“Owner Trustee Mortgage and Security Agreement” means, each and collectively,
those certain Owner Trustee Mortgage and Security Agreements, in the form
attached hereto as Exhibit G, as amended, modified or supplemented from time to
time, made by Borrower in favor of Security Agent, whereby Owner Trustee grants
to Security Agent a first priority security interest in that certain Equipment
or other collateral as defined therein.

 

24

--------------------------------------------------------------------------------


 

“Partial Recourse Debt” shall mean Indebtedness of any Person a portion of which
(but in no event less than eighty-five (85%) percent of the principal amount
thereof) shall constitute Non-Recourse Debt.

 

“Parts” means components of an Aircraft or an Engine, any systems within an
Aircraft or an Engine that have either been removed from an Aircraft or an
Engine or have not yet been incorporated into an Aircraft or an Engine and any
other fixed assets ancillary to the service of an Aircraft or Engine.

 

“Parts Market Value” means, with respect to any Parts, the “current market
value” (as such term is defined by the International Society of Transport
Aircraft Trading (ISTAT)) as determined by the Appraiser.  The current market
value shall take into consideration of, maintenance status of such assets,
current trading history and other methodologies as are consistent with the
methodologies utilized in current industry practices, but without taking into
account any existing maintenance reserves.

 

“Payment Date” means the last day of each LIBOR Loan Period for a LIBOR Loan.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Change in Control” means any transaction which, but for the
involvement of a Permitted Holder or an Affiliate of a Permitted Holder, would
otherwise be a Change in Control.

 

“Permitted Holder” means each of Charles F. Willis IV and Austin Willis, any
member of each of their respective immediate families, and each of their
respective trusts, family limited partnerships or heirs.

 

“Permitted Indebtedness” means, as applied to Borrower, (i) all Indebtedness in
existence on the Closing Date, (ii) all Indebtedness other than the Obligations
hereunder, whether such other Indebtedness is secured or unsecured, in an
aggregate amount of up to (x) $300,000,000.00 incurred after the Closing Date,
provided such $300,000,000.00 maximum shall exclude any Indebtedness of any
Excluded Subsidiary, and (iii) all Guaranteed Indebtedness of the Borrower in
respect of (x) the Willis Aviation Finance Limited Financing Facility and
(y) the Willis Lease (China) Limited Financing Facility.

 

“Permitted JV” means an Investment by Borrower or any Wholly-Owned Subsidiary of
Borrower, in any Person engaged in the aeronautics industry in China; provided
that any Indebtedness of such Permitted JV shall be Non-Recourse Debt.

 

“Permitted Liens” means, as applied to any Property:  (a) Liens securing taxes,
assessments, and other governmental charges or levies (excluding any Lien
imposed pursuant to any of the provisions of ERISA that would result in an
Material Adverse Effect) or the claims of materialmen, mechanics, carriers,
repairmen, warehousemen, or landlords or other like Liens, but which (1) are for
amounts not yet due, or (2) which are being contested in good faith by
appropriate proceedings and for which Borrower shall have set aside on its books
adequate

 

25

--------------------------------------------------------------------------------


 

reserves with respect thereto in accordance with GAAP, provided that such
contested claims shall not exceed an aggregate amount of $5,000,000.00;
(b) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, or similar legislation; (c) Liens
constituting encumbrances in the nature of zoning restrictions, easements, and
rights of way or restrictions of record on use of real property which do not
materially detract from the value of such property or impair the use thereof in
the business of Borrower; (d) Liens of record set forth in Schedule 1.1d;
(e) Liens created under the Loan Documents; (f) the rights of any Lessee or
sublessee under any Lease to utilize any Collateral pursuant to the terms of a
Lease; (g) Liens arising in connection with legal or equitable proceedings
against Borrower, which Borrower is contesting with diligence and good faith and
which Liens do not have a Material Adverse Effect; (h) liens in respect of
personal property leases that do not affect any assets included in the Borrowing
Base, which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower so as to cause a
Material Adverse Effect; (i) any Lien on any asset not included in the Borrowing
Base to secure Indebtedness permitted hereunder; (j) Liens securing Indebtedness
that has since been repaid in full, which filings Borrower cannot independently
terminate; (k) Liens arising out of judgments that do not constitute an Event of
Default under this Agreement; (l) any Lien arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution in the ordinary course of business; (m) Liens
securing Capital Lease Obligations on assets subject to such leases provided
that such capitalized leases are otherwise permitted under this Agreement;
(n) Liens arising from the following types of liabilities of a lessee or any
other operator of an Engine or item of Equipment, so long as such liabilities
are either not yet due or are being contested in good faith through appropriate
proceedings that do not give rise to any reasonable likelihood of the sale,
forfeiture or other loss of such Engine or item of Equipment, title thereto or
Security Agent’s security interest therein or of criminal or unindemnified civil
liability on the part of the Borrower, any Bank or any Agent and with respect to
which the lessee maintains adequate reserves (in the reasonable judgment of the
Borrower):  (A) fees or charges of any airport or air navigation authority,
(B) judgments that do not constitute an Event of Default under this Agreement,
or (C) salvage or other rights of insurers; (o) Liens on assets not included in
the Borrowing Base evidenced by UCC financing statements which are expressly
permitted under the terms of the Loan Documents; and (p) Liens on assets which
are not Collateral securing Permitted Indebtedness after the date hereof in an
amount not in excess of the sum of Indebtedness existing as of the Closing Date
and $300,000,000.00.

 

“Permitted Preferred Stock” means up to $100,000,000.00 of preferred Stock of
Borrower issued at any time or from time to time during the term of this
Agreement which shall not be mandatorily redeemable earlier than two (2) years
after the Maturity Date.

 

“Person” means any individual or entity, including a trustee, sole
proprietorship, partnership, limited partnership, limited liability partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, public benefit corporation, entity or
government (whether Federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

26

--------------------------------------------------------------------------------


 

“Plan” means, with respect to Borrower or any of its Affiliates, at any time, an
employee benefit plan, as defined in Section 3(3) of ERISA, which Borrower or
any of its Affiliates maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

 

“Pro Rata Share” means, with respect to each Lender, the percentage of the
Revolving Commitment set forth opposite the name of that Lender on Schedule 2.1,
as such percentage may be increased or decreased pursuant to a Commitment
Assignment and Acceptance executed in accordance with Section 12.8.

 

“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Borrower from time to time with respect to any
Collateral; (b) any and all payments (in any form whatsoever) made or due and
payable to Borrower from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of any Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of Governmental Authority); (c) any claim of Borrower against third parties for
past, present or future infringement or dilution of any Intellectual Property or
for injury to the goodwill associated with any Intellectual Property; (d) any
recoveries by Borrower against third parties with respect to any litigation or
dispute concerning any Collateral; and (e) any and all other amounts from time
to time paid or payable under or in connection with any Collateral, upon
disposition or otherwise.

 

“Property” means any real property, personal property, or Intellectual Property
owned, leased or operated by the Borrower, any Owner Trustee, or any Subsidiary
of the Borrower.

 

“Prospective International Interest” shall have the meaning given to such term
in the Cape Town Convention.

 

“Reference Rate” means the variable per annum rate of interest most recently
announced by Administrative Agent at its corporate headquarters as the “Union
Bank, N.A. Reference Rate,” with the understanding that the “Union Bank, N.A.
Reference Rate” is one of Administrative Agent’s index rates and merely serves
as a basis upon which effective rates of interest are calculated for loans
making reference thereto and may not be the lowest or best rate at which
Administrative Agent calculates interest or extends credit.  The Reference Rate
shall be adjusted on the last Business Day of the calendar month of any change
in the “Union Bank, N.A. Reference Rate.”  The Reference Rate, as adjusted,
shall constitute the Reference Rate on the date when such adjustment is made and
shall continue as the applicable Reference Rate until further adjustment.

 

“Registerable Asset” means any Eligible Engine or Eligible Equipment with
respect to which ownership thereof, a contract of sale in respect of, a lease
of, and/or a security interest therein may be filed with the FAA or registered
on the International Registry.

 

“Release” means, as to Borrower, any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of Hazardous

 

27

--------------------------------------------------------------------------------


 

Materials in the indoor or outdoor environment by Borrower, including the
movement of Hazardous Materials through or in the air, soil, surface water,
ground water or property.

 

“Reportable Event” has the meaning set forth in Title IV of ERISA.

 

“Requisite Lenders” means (a) all Non-Defaulting Lenders, with respect to those
decisions requiring unanimous consent of all Lenders as set forth in
Section 12.16 and (b) those Non-Defaulting Lenders holding Notes evidencing in
the aggregate 50.1% or more of the aggregate Indebtedness then evidenced by the
Notes held by Non-Defaulting Lenders, with respect to all other decisions
required of the Lenders hereunder; provided that any Defaulting Lender or
Indebtedness under Notes held by such Defaulting Lender shall not be included
under the foregoing items (a) and (b) or have voting, waiver or consent rights
with respect to any decision.

 

“Revolving Commitment” means, subject to Section 2.10, $700,000,000.00.  The
respective Pro Rata Shares of the Lenders with respect to the Revolving
Commitment are set forth in Schedule 2.1.

 

“Revolving Loan” means a loan(s) made by the Lenders to Borrower pursuant to
Section 2.1.

 

“Revolving Note” means each revolving note executed and delivered by Borrower to
each Lender in accordance with its Pro Rata Share of the Revolving Commitment,
dated as of the Closing Date, in the original aggregate principal amount of the
Revolving Commitment, together with any other notes executed and delivered by
Borrower to any Lender evidencing at any time any portion of the Loans.

 

“Schedule of Documents” means the schedule, including all appendices, exhibits
or schedules thereto, listing certain documents and information to be delivered
in connection with this Agreement and the other Loan Documents and the
transactions contemplated hereunder and thereunder, substantially in the form of
Schedule 1.1e.

 

“Security Agent” means that party mentioned in the introductory paragraph
hereof, when such party is acting in its capacity as Security Agent under any of
the Loan Documents, or any successor Security Agent.

 

“Security Agreement” means that certain Security Agreement dated as of
November 18, 2009, as amended, modified or supplemented from time to time, made
by Borrower in favor of Security Agent.

 

“Security Deposit” means any cash deposits and other collateral provided by, or
on behalf of, a Lessee to secure the obligations of such Lessee under a Lease.

 

“SEC” means the United States Securities Exchange Commission.

 

“Special Eurodollar Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or

 

28

--------------------------------------------------------------------------------


 

comparable authority charged with the interpretation or administration thereof,
or compliance by Lender or its LIBOR lending office with any request or
directive (whether or not having the force of Law) of any such Governmental
Authority, central bank or comparable authority.

 

“Special Purpose Financing Vehicle” means a bankruptcy remote Subsidiary or
Affiliate (including without limitation, any Subsidiary of such Person, WEST and
the WEST Subsidiaries) of Borrower or other Person owned by or at the request of
Borrower (excluding any Owner Trustee which shall have executed and delivered an
Owner Trustee Mortgage and Security Agreement) for the sole purpose of holding
and/or assigning Engines or Equipment received directly or indirectly from
Borrower or any of its Subsidiaries and issuing notes or other Indebtedness
which are secured by such Engines or Equipment or other securities representing
interests in such Engines or Equipment, and which Subsidiary or Affiliate or
other Person is prohibited by its articles of incorporation or (if it is not a
corporation) other organizational documents from engaging in any other business;
provided that any Indebtedness of such Special Purpose Financing Vehicle shall
be Non-Recourse Debt.

 

“Stage III” means, with respect to any aircraft or engine, any aircraft or
engine which, at the time of its manufacture, was compliant with the noise
regulations set forth in FAR Part 36.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
general or limited partnership interests, participation or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

 

“Stock Pledge Agreement” means collectively, and each individually, (i) that
certain Stock Pledge Agreement dated as of November 18, 2009, as amended,
modified or supplemented from time to time, made by Borrower in favor of
Security Agent, whereby Borrower pledged to Security Agent sixty-five percent
(65%) of the issued and outstanding shares of capital stock of WLFC (Ireland)
Limited, (ii) that certain Share Mortgage and Security Agreement dated as of
June 28, 2011, as amended, modified or supplemented from time to time, made by
Borrower in favor of Security Agent, whereby Borrower pledged to Security Agent
fifty percent (50%) of the issued and outstanding shares of share capital of
Willis Mitsui & Co Engine Support Limited, (iii) the Membership Interest Pledge
Agreement dated as of September 28, 2012, as amended, modified or supplemented
from time to time, made by Borrower in favor of Security Agent, whereby Borrower
pledged to Security Agent all of its membership interests in WEST Engine Funding
LLC and (iv) the Stock Pledge Agreement dated as of November 5, 2013, as
amended, modified or supplemented from time to time, made by Borrower in favor
of Security Agent, whereby Borrower pledged to Security Agent all of the
outstanding shares of share capital of Willis Aeronautical Services, Inc.

 

“Stock Power” means collectively, and each individually, those certain Stock
Powers executed by Borrower in favor of Security Agent in connection with each
Stock Pledge Agreement.

 

29

--------------------------------------------------------------------------------


 

“Subordinated Obligation” means any Indebtedness of Borrower that (a) does not
have any scheduled principal payment, mandatory principal prepayment or sinking
fund payment due prior to the date that is one year after the Maturity Date,
(b) is not secured by any Lien on any Property of Borrower or any of its
Subsidiaries, (c) is not guaranteed by any Subsidiary of Borrower, (d) is
subordinated by its terms in right of payment to the Obligations pursuant to
provisions acceptable to Agents and the Requisite Lenders, (e) is subject to
such financial and other covenants and events of defaults as may be acceptable
to Agents and the Requisite Lenders, and (f) is subject to customary interest
blockage and delayed acceleration provisions as may be acceptable to Agents and
Credit Facility Lenders.

 

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a “joint venture”), trust or other
legal entity, whether now existing or hereafter organized or acquired:  (a) in
the case of a corporation or limited liability company, of which a majority of
the securities having ordinary voting power for the election of directors or
other governing body (other than securities having such power only by reason of
the happening of a contingency) are at the time beneficially owned by such
Person and/or one or more Subsidiaries of such Person, or (b) in the case of a
partnership or other ownership interests, of which (i) a majority of the
partnership or other ownership interests are at the time beneficially owned by
such Person and/or one or more of its Subsidiaries or (ii) a Subsidiary is the
general partner.  Notwithstanding the foregoing, the Excluded Subsidiaries shall
only be considered Subsidiaries hereunder with respect to Section 6.14 and the
definitions related thereto; provided, however, none of the WOLF Subsidiaries
shall be considered a Subsidiary in any respect hereunder so long as all
Indebtedness of such WOLF Subsidiaries (i) remains non-recourse to Borrower and
(ii) is not Guaranteed Indebtedness of Borrower.

 

“Subsidiary Guaranty” means, collectively and each individually, those certain
Subsidiary Guaranties dated as of November 18, 2009 or thereafter, as amended,
modified or supplemented from time to time, made by each Subsidiary (but
excluding the Excluded Subsidiaries) in favor of Security Agent, whereby such
Subsidiary guaranties performance of the Obligations under the Loan Documents.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans in an aggregate maximum principal amount at any one time
outstanding of Fifteen Million Dollars ($15,000,000.00) or such lesser amount as
shall be agreed to by the Swing Line Lender and Borrower pursuant to Section 2.2
of this Agreement.

 

“Swing Line Lender” means that party mentioned in the introductory paragraph
hereof or any successor Swing Line Lender.

 

“Swing Line Loans” means loans made by the Swing Line Lender to Borrower
pursuant to Section 2.2.

 

“Swing Line Note” means the swing line note executed and delivered by Borrower
to Swing Line Lender, dated as of the Closing Date, in the original aggregate
principal amount of the Swing Line Commitment, together with any other notes
executed and delivered by Borrower to any Lender evidencing at any time any
portion of the Swing Line Loans.

 

30

--------------------------------------------------------------------------------


 

“Syndication Agent” means that party mentioned in the introductory paragraph
hereof, when such party is acting in its capacity as Syndication Agent under any
of the Loan Documents, or any successor Syndication Agent.

 

“Tangible Net Worth” means on any date of determination, the following with
respect to Borrower and its Subsidiaries on a consolidated basis:  (a) the sum
of the total assets less the total liabilities minus (b) intangibles (excluding
(i) gains and losses from fair value of derivatives charges whether or not
included in other comprehensive income or net income on such date, all as
determined in accordance with GAAP, consistently applied and (ii) any
intangibles arising under clause (h) of the definition of EBITDA). 
Notwithstanding the foregoing, to the extent constituting a liability on
Borrower’s balance sheet as determined in accordance with GAAP, consistently
applied, the Permitted Preferred Stock shall be excluded as a liability in the
calculation of Tangible Net Worth.

 

“Termination Date” means the date on which the Loans and all other Obligations
under this Agreement and the other Loan Documents are indefeasibly paid in full,
in cash, and Borrower shall have no further right to borrow any moneys or obtain
other credit extensions or financial accommodations under this Agreement.

 

“Three Primary Lessees” means the three Lessees under Leases which, at the time
of determination, have leased (whether under one or more Leases) the highest
percentages of the Engines and Equipment described in clause (y)(ii)(C) of the
definition of Borrowing Base, based on Net Book Value, of all Eligible Engines
and Eligible Equipment.

 

“Total Debt” means all Indebtedness of Borrower and its consolidated
Subsidiaries, including, without limitation, Non-Recourse Debt (other than
Non-Recourse Debt incurred in connection with an investment in the Permitted
JV), Partial Recourse Debt and Subordinated Obligations.

 

“Transactional User Entity” is defined in the Regulations for the International
Registry.

 

“Trust Agreement” means, each and collectively, those certain Trust Agreements
entered into prior to the date hereof and any Trust Agreements entered into
after the date hereof, each of which Trust Agreements shall be substantially in
the form attached hereto as Exhibit K, by and between Owner Trustee, as owner
trustee, and Borrower or a Wholly-Owned Subsidiary, as the sole beneficiary, as
each such Trust Agreement is amended, supplemented or otherwise modified from
time to time, whereby the parties agreed, among other things, that Owner Trustee
shall act as trustee with respect to the “Equipment” and “Lease Agreement” as
defined therein and by and between Owner Trustee, as owner trustee, and Borrower
or a Wholly-Owned Subsidiary, as the sole beneficiary, as each Trust Agreement
is amended, supplemented or otherwise modified from time to time, whereby the
parties agreed, among other things, that Owner Trustee shall act as trustee with
respect to the “Equipment” and “Lease Agreement” as defined therein.

 

“Turboprop Engine” means a gas turbine engine used in aircraft with at least 550
rated shaft horsepower.

 

31

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Delaware; provided that in the event by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Security Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Delaware, the term “UCC” means the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of definitions related to such provisions.

 

“Unused Line Fee” means that fee set forth in Section 2.6.1.

 

“WEST” means (i) WEST II, or (ii) WEST III, in each case in its capacity as the
issuer of the indebtedness referenced under either clause (i) or clause (ii) of
the definition of “WEST Funding Facility”.

 

“WEST II” means Willis Engine Securitization Trust II, a Delaware statutory
trust which is a Wholly-Owned Subsidiary of Borrower.

 

“WEST III” means, if and when formed, Willis Engine Securitization Trust III, a
Delaware statutory trust which is a Wholly-Owned Subsidiary of Borrower.

 

“WEST Administrative Agency Agreement” means (i) that certain Administrative
Agency Agreement dated September 17, 2012 among WEST II, Borrower, Deutsche Bank
Trust Company Americas and the entities listed on Appendix A thereto, or
(ii) that certain Administrative Agency Agreement among WEST III, Borrower, the
indenture trustee and the entities listed on Appendix A thereto to be entered
into in connection with a refinancing permitted pursuant to clause (ii) of the
definition of WEST Funding Facility, as amended, waived, restated, supplemented
or otherwise modified from time to time.

 

“WEST Funding Facility” means (i) the transactions contemplated by that certain
Indenture dated as of September 14, 2012, by and between WEST II and Deutsche
Bank Trust Company Americas, as indenture trustee, as amended, waived, restated,
supplemented, or otherwise modified from time to time, or (ii) any refinancing,
decrease or increase of the indebtedness referenced in (i) above pursuant to an
indenture dated as of the WEST Refinancing Closing Date by and between WEST III
and the indenture trustee, as amended, waived, restated, supplemented or
otherwise modified from time to time in an amount not to exceed $600,000,000.00
and with a weighted average interest rate not to exceed seven percent (7%).

 

“WEST Owner Trusts” means the owner trusts in which WEST or a WEST Subsidiary
holds 100% of the beneficial interest.

 

“WEST Refinancing Closing Date” means the date on which the indenture referred
to in subclause (i) of the definition of WEST Funding Facility is terminated and
all notes issued thereunder have been paid in full.

 

“WEST Servicing Agreement” means (i) that certain Servicing Agreement dated as
of September 17, 2012, among Borrower, as servicer and administrative agent,
WEST II, and the entities listed on Appendix A to the Servicing Agreement, as
amended, waived, restated,

 

32

--------------------------------------------------------------------------------


 

supplemented, or otherwise modified from time to time, or (ii) that certain
Servicing Agreement among Borrower, as servicer and administrative agent, WEST
III, and the entities listed on Appendix A to the Servicing Agreement, to be
entered into in connection with a refinancing permitted pursuant to clause
(ii) of the definition of WEST Funding Facility, as amended, waived, restated,
supplemented, or otherwise modified from time to time.

 

“WEST Subsidiaries” means:

 

i.                                          with respect to WEST II, (A) Willis
Engine Securitization (Ireland) Limited, a limited liability company existing
under the laws of Ireland and a wholly-owned Subsidiary of WEST II, (B) Facility
Engine Acquisition LLC, a Delaware limited liability company and a wholly-owned
Subsidiary of WEST II, (C) WEST Engine Acquisition LLC, a Delaware limited
liability company and a wholly-owned Subsidiary of WEST II, and (D) each other
legal entity owned by WEST II or in respect of which WEST II or a Subsidiary of
WEST II holds 100% of the beneficial interest, including the WEST Owner Trusts
beneficially owned by WEST II or a Subsidiary of WEST II; and

 

ii.                                       with respect to WEST III, the
subsidiaries designated by Borrower in a notice to the Administrative Agent
prior to the WEST Refinancing Closing Date and each other legal entity owned by
WEST III or in respect of which WEST III or a Subsidiary of WEST III holds 100%
of the beneficial interest, including the WEST Owner Trusts beneficially owned
by WEST III or a Subsidiary of WEST III.

 

“Wholly-Owned Subsidiary” means a Subsidiary of Borrower, 100% of the capital
stock or other equity interest of which is owned, directly or indirectly, by
Borrower, except for director’s qualifying shares required by Applicable Laws.

 

“Willis Aviation Finance Limited Financing Facility” means one or more financing
arrangements entered into by WLFC (Ireland) Limited in an amount not to exceed
Two Hundred Million and 00/100 Dollars ($200,000,000.00) for general corporate
purposes, including financing spare aircraft engines and equipment.

 

“Willis Lease (China) Limited Financing Facility” means one or more financing
arrangements entered into by Willis Lease (China) Limited in an amount not to
exceed Two Hundred Million and 00/100 Dollars ($200,000,000.00) for general
corporate purposes, including financing spare aircraft engines and equipment.

 

“WOLF Subsidiaries” shall mean, collectively and each individually, WOLF A340
LLC and each of its Wholly-Owned Subsidiaries and any Owner Trusts of which WOLF
A340 LLC or any of its Wholly-Owned Subsidiaries holds the beneficial interest
therein.

 

1.2                               Accounting Terms.  All accounting terms used,
but not specifically defined, in this Agreement shall be construed and defined
in accordance with GAAP, provided that if GAAP shall change from the basis used
in preparing the Financial Statements delivered to the Administrative Agent on
or before the date of this Agreement, the Compliance Certificates delivered
pursuant to this Agreement demonstrating compliance with the covenants contained
in Section 6.14 shall include calculations setting forth the adjustments
necessary to demonstrate

 

33

--------------------------------------------------------------------------------


 

how the Borrower is in compliance with the financial covenants based upon GAAP
as in effect on the date of this Agreement.

 

1.3                               UCC.  Any terms that are defined in the UCC
and used, but not specifically defined, in this Agreement shall be construed and
defined in accordance with the UCC.

 

1.4                               Construction.  For purposes of this Agreement
and the other Loan Documents, the following rules of construction shall apply,
unless specifically indicated to the contrary:  (a) wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the
neuter; (b) the term “or” is not exclusive; (c) the term “including” (or any
form thereof) shall not be limiting or exclusive; (d) all references to statutes
and related regulations shall include any amendments thereof and any successor
statutes and regulations; (e) the words “herein,” “hereof” and “hereunder” or
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto, as the same may from time to time be amended,
modified or supplemented, and not to any particular section, subsection or
clause contained in this Agreement; (f) all references in this Agreement or in
the schedules to this Agreement to sections, schedules, disclosure schedules,
exhibits, and attachments shall refer to the corresponding sections, schedules,
disclosure schedules, exhibits, and attachments of or to this Agreement; and
(g) all references to any instruments or agreements, including references to any
of the Loan Documents, shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.

 

1.5                               USA Patriot Act Notice.  Each Lender is
subject to the USA Patriot Act and hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (as amended and supplemented from time to time, the
“Patriot Act”), each Lender is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow each Lender to identify Borrower
in accordance with the Patriot Act.

 

2.                                      REVOLVING COMMITMENT

 

2.1                               Revolving Loans.  Subject to the terms and
conditions of this Agreement, Lenders severally shall, pro rata according to
that Lender’s Pro Rata Share of the Revolving Commitment, extend Revolving Loans
to Borrower from time to time until the Maturity Date.  Subject to
Section 2.8.2, the aggregate amount of Loans outstanding shall not exceed at any
time the Borrowing Availability.  Prior to the Maturity Date, Borrower may repay
at any time any outstanding Loans and any amounts so repaid may be reborrowed,
up to Borrowing Availability.  Loans shall be evidenced by and repayable in
accordance with the terms of the Revolving Note and this Agreement.

 

2.1.1                                             Choice of Interest Rate.  Any
Revolving Loan shall, at the option of Borrower, be made either as a Base Rate
Loan or as a LIBOR Loan; provided that if a Default or Event of Default has
occurred and is continuing, all Loans shall be made as Base Rate Loans.  If
Borrower fails to give notice to Administrative Agent specifying whether any
LIBOR Loan is to be repaid or reborrowed on a Payment Date, such LIBOR Loan
shall be repaid and then reborrowed as a Base Rate Loan on the Payment Date. 
Each request for a Revolving Loan shall,

 

34

--------------------------------------------------------------------------------


 

among other things, specify (1) the date of the proposed Revolving Loan, which
shall be a Business Day, (2) the amount of the Revolving Loan, (3) whether it is
to be a Base Rate Loan or a LIBOR Loan, and (4) the LIBOR Loan Period, if
applicable.

 

2.1.2                                             Request for Base Rate Loans. 
Except as otherwise specified herein, Borrower shall give to Administrative
Agent, irrevocable notice of a request for each Loan by telephone or facsimile
transmission not later than 11:00 a.m. (California time) at least one
(1) Business Day prior to the proposed Base Rate Loan.  Any notice in connection
with a requested Revolving Loan under this Agreement that is received by
Administrative Agent after 11:00 a.m. (California time) on any Business Day, or
at any time on a day that is not a Business Day, shall be deemed received by
Administrative Agent on the next Business Day.

 

2.1.3                                             Request for LIBOR Loans.

 

(a)                                 Borrower shall give to Administrative Agent
irrevocable notice of a request for a LIBOR Loan by telephone or facsimile
transmission not later than three (3) Business Days prior to the date of the
proposed LIBOR Loan.  Administrative Agent shall determine the applicable LIBOR
Basis as of the Business Day prior to the date of the requested LIBOR Loan. 
Each determination by Administrative Agent of a LIBOR Basis shall, absent
manifest error, be deemed final, binding and conclusive upon Borrower.  The
LIBOR Loan Period for each LIBOR Loan shall be fixed at one (1), two (2), three
(3) or six (6) months.

 

(b)                                 (i) Each LIBOR Loan shall be in a principal
amount of not less than Five Million and 0/100 Dollars ($5,000,000.00) and in an
integral multiple of $100,000, (ii) at no time shall there be more than ten
(10) tranches of LIBOR Loans outstanding, and (iii) subject to Section 2.8.2,
the total aggregate principal amount of all LIBOR Loans outstanding at any one
time shall not exceed Borrowing Availability.

 

(c)                                  At least three (3) Business Days prior to
each Payment Date for a LIBOR Loan, Borrower shall give irrevocable written
notice to Lender specifying whether all or a portion of such LIBOR Loan
outstanding on the Payment Date (i) is to be repaid and then reborrowed in whole
or in part as a new LIBOR Loan, in which case such notice shall also specify the
LIBOR Loan Period that Borrower shall have selected for such new LIBOR Loan;
(provided that in the case of any such reborrowing as a new LIBOR Loan, if a
Default or Event of Default has occurred and is continuing, Borrower shall not
have the option to repay and then reborrow such LIBOR Loan as a new LIBOR Loan,
but instead shall only be able to convert such LIBOR Loan to a Base Rate Loan),
(ii) is to be repaid and then reborrowed in whole or in part as a Base Rate
Loan, or (iii) is to be repaid and not reborrowed; provided that any such
reborrowings described in clauses (i) and (ii) above shall be in a principal
amount of not less than $5,000,000.00 and in an integral multiple of $100,000. 
Upon such Payment Date such LIBOR Loan will, subject to the provisions of this
Agreement, be so repaid and, as applicable, reborrowed.

 

2.1.4                                             Request and Disbursement. 
Administrative Agent shall, upon the reasonable request of Borrower from time to
time, provide to Borrower such information with regard to the LIBOR Basis as
Borrower may request.  Promptly following receipt of a request for a Loan,
Administrative Agent shall notify each Lender by telephone or telecopier or
electronic

 

35

--------------------------------------------------------------------------------


 

mail (and if by telephone, promptly confirmed by telecopier or electronic mail)
of the date and type of Loan, the applicable LIBOR Loan Period, and that
Lender’s Pro Rata Share of the Loan.  Not later than 10:00 a.m., California
time, on the date specified for any Loan (which must be a Business Day), each
Lender shall make its Pro Rata Share of the Loan in immediately available funds
available to Administrative Agent at Administrative Agent’s office.  Prior to
11:00 a.m. (California time) on the date of a Revolving Loan, Administrative
Agent shall, subject to the satisfaction of the conditions set forth in
Section 2.2, disburse the amount of the requested Revolving Loan by deposit into
the Demand Deposit Account or by wire transfer pursuant to Borrower’s written
instructions.

 

2.2                               Swing Line Loans.

 

2.2.1                                             Swing Line Commitment.  The
Swing Line Lender shall from time to time from the Closing Date through the day
prior to the Maturity Date make loans to Borrower in such amounts as Borrower
may request, up to an aggregate maximum amount of $15,000,000.00 (each, a “Swing
Line Loan”), provided that (a) if after giving effect to such Swing Line Loan,
the sum of the aggregate principal amount of all then outstanding Loans does not
exceed the Borrowing Availability at such time; and (b) without the consent of
all of the Lenders, no Swing Line Loan may be made during the continuation of an
Event of Default, provided written notice of such Event of Default shall have
been provided to Swing Line Lender by Administrative Agent or a Lender
sufficiently in advance of the making of such Swing Line Loan.

 

2.2.2                                             Request for Swing Line Loan. 
Borrower may borrow, repay and reborrow under the Swing Line Commitment, subject
to the remaining availability under the Swing Line Commitment and subject to
availability under the Revolving Commitment, upon telephonic request by an
Authorized Signatory of Borrower made to Administrative Agent not later than
2:00 p.m., California time, on the Business Day of the requested borrowing
(which telephonic request shall be promptly confirmed in writing by telecopier
or electronic mail).  Promptly after receipt of such a request for borrowing,
Administrative Agent shall provide telephonic verification to the Swing Line
Lender that, after giving effect to such request, availability under the Swing
Line Commitment and the Revolving Commitment will exist (and such verification
shall be promptly confirmed in writing by telecopier or electronic mail). 
Borrower shall notify the Swing Line Lender of its intention to make a repayment
of a Swing Line Loan not later than 1:00 p.m. California time on the date of
repayment.  If Borrower instructs the Swing Line Lender to debit its Demand
Deposit Account in the amount of any payment with respect to a Swing Line Loan,
or the Swing Line Lender otherwise receives repayment, after 3:00 p.m.,
California time, on a Business Day, such payment shall be deemed received on the
next Business Day.  The Swing Line Lender shall promptly notify Administrative
Agent of the Swing Line Loan outstanding each time there is a change therein.

 

2.2.3                                             Swing Line Interest Rate. 
Swing Line Loans shall bear interest at a fluctuating all-in rate (commensurate
with a market rate of interest at the time of funding) per annum as quoted by
Swing Line Lender to Borrower at the time a Swing Line Loan is requested by
Borrower.  Interest shall be payable monthly on such dates as may be specified
by the Swing Line Lender and in any event on the Maturity Date.  The Swing Line
Lender shall be responsible for invoicing Borrower for such interest.  The
interest payable on Swing Line Loans is solely for the account of the Swing Line
Lender (subject to Section 2.2.5 below).

 

36

--------------------------------------------------------------------------------


 

2.2.4                                             Swing Line Maturity Date. 
Subject to Section 2.2.6 below, the principal amount of all Swing Line Loans
shall be due and payable on the earlier of (i) the maturity date agreed to by
the Swing Line Lender and Borrower with respect to such loan or (ii) the
Maturity Date.

 

2.2.5                                             Swing Line Participation. 
Upon the making of a Swing Line Loan, each Lender shall be deemed to have
purchased from the Swing Line Lender a participation therein in an amount equal
to that Lender’s Pro Rata Share times the amount of the Swing Line Loan.  Upon
demand made by the Swing Line Lender, which shall occur not more than once per
week, each Lender shall, according to its Pro Rata Share, promptly provide to
the Swing Line Lender its purchase price therefor in an amount equal to its
participation therein.  The obligation of each Lender to so provide its purchase
price to the Swing Line Lender shall be absolute and unconditional (except for
modifications or demand made by the Swing Line Lender) and shall not be affected
by the existence of an uncured Event of Default; provided that no Lender shall
be obligated to purchase its Pro Rata Share of (i) the Swing Line Loans to the
extent that, after giving effect to such Swing Line Loan, advances under the
Revolving Commitment exceed the Borrowing Availability, (ii) Swing Line Loans to
the extent that, after giving effect to such Swing Line Loan, the aggregate
amount of Swing Line Loans outstanding exceed $15,000,000.00, or (iii) any Swing
Line Loan made (absent the consent of all of the Lenders) during the
continuation of an Event of Default if written notice of such Event of Default
shall have been provided to Swing Line Lender by Administrative Agent or a
Lender sufficiently in advance of the making of such Swing Line Loan.  Each
Lender that has provided to the Swing Line Lender the purchase price due for its
participation in Swing Line Loans shall thereupon acquire a pro rata
participation, to the extent of such payment, in the claim of the Swing Line
Lender against Borrower for principal and interest and shall share, in
accordance with that pro rata participation, in any principal payment made by
Borrower with respect to such claim and in any interest payment made by Borrower
(but only with respect to periods subsequent to the date such Lender paid the
Swing Line Lender its purchase price) with respect to such claim.

 

2.2.6                                             Swing Line Repayment;
Revolving Loans.  The Swing Line Lender may, at any time, in its sole
discretion, by not less than two Business Days’ prior written notice to Borrower
and Lenders, demand payment of the Swing Line Loans by way of a Revolving Loan
in the full amount or any portion of the outstanding amount of Swing Line
Loans.  In each case, Administrative Agent shall automatically provide the
advances made by each Lender to the Swing Line Lender (which the Swing Line
Lender shall then apply to the outstanding amount of the Swing Line Loans).  In
the event that Borrower fails to request a Revolving Loan within the time
specified by this Section 2.2.6 on any such date, Administrative Agent may, but
is not required to, without notice to or the consent of Borrower, cause Base
Rate Loans to be made by the Lenders under the Revolving Commitment in amounts
which are sufficient to reduce the outstanding amount of the Swing Line Loans as
required above.  The proceeds of such advances shall be paid directly to the
Swing Line Lender for application to the outstanding amount of the Swing Line
Loans.

 

2.3                               [Reserved].

 

37

--------------------------------------------------------------------------------


 

2.4                               Payment of Interest; Interest Rate.

 

2.4.1                                             Loans.  Interest on Revolving
Loans and Swing Line Loans shall be payable as follows:

 

(a)                                 Base Rate Loans.  Interest on each
outstanding Base Rate Loan shall be computed for the actual number of days
elapsed on the basis of a year of 360 days and shall be payable to
Administrative Agent for the ratable benefit of Lenders, in arrears (i) on the
first Business Day of each month, (ii) on the Maturity Date, and (iii) if any
interest accrues or remains payable after the Maturity Date or during the
continuance of an Event of Default, upon demand by Administrative Agent. 
Interest shall accrue and be payable on each Base Rate Loan at a per annum
interest rate equal to the Base Rate plus the Applicable Base Rate Margin
(“Applicable Base Rate”).  The Base Rate shall be equal to the highest of
(i) the rate of interest most recently announced by Administrative Agent as to
its U.S. dollar “Reference Rate”, (ii) the Federal Funds Rate plus one-half of
one percent (0.50%) or (iii) one month LIBOR plus one and one half percent
(1.50%).

 

(b)                                 LIBOR Loans.  Interest on each outstanding
LIBOR Loan shall be computed for the actual number of days elapsed on the basis
of a year of 360 days and shall be payable to Administrative Agent, for the
ratable benefit of Lenders, in arrears (i) on the last day of the applicable
LIBOR Loan Period in the case of any LIBOR Loan with a LIBOR Loan Period of one,
two or three months, (ii) on the 90th day and the last day of the applicable
LIBOR Loan Period in the case of any LIBOR Loan with a LIBOR Loan Period greater
than three months, (iii) on the Maturity Date, and (iv) if any interest accrues
or remains payable after the Maturity Date or during the continuance of an Event
of Default, upon demand by Administrative Agent.  Interest shall accrue and be
payable on each LIBOR Loan at a per annum interest rate equal to the LIBOR Basis
applicable to such LIBOR Loan plus the Applicable LIBOR Margin (“Applicable
LIBOR Rate”).

 

(c)                                  Applicable Margins and Fees.  The
Applicable Base Rate Margin, the Applicable LIBOR Margin, and Applicable Unused
Line Fee Percentage shall be determined based on the Leverage Ratio as reported
in the most recent Compliance Certificate (delivered to Administrative Agent
pursuant to Section 8) by reference to Table 1 below:

 

Table 1

 

Level

 

Leverage Ratio

 

Applicable Base
Rate Margin

 

Applicable
LIBOR
Margin

 

Applicable
Unused
Line Fee
Percentage

 

I

 

<3.0

 

0.00

%

1.50

%

0.250

%

II

 

>3.0 but less than 3.5

 

0.75

%

2.00

%

0.375

%

III

 

>3.5 but less than 4.0

 

1.25

%

2.50

%

0.500

%

IV

 

>4.0 but less than 4.5

 

1.75

%

2.75

%

0.625

%

V

 

>4.5

 

2.25

%

3.50

%

0.750

%

 

38

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Level III rates shall apply for all Loans made
from the Closing Date until Administrative Agent has received a Compliance
Certificate, satisfactory in form and substance to Administrative Agent, for
Borrower’s Fiscal Quarter ending June 30, 2014.

 

2.4.2                                             Default Rate.  Upon the
occurrence and during the continuance of an Event of Default, interest on all
outstanding Obligations shall, upon the election of Administrative Agent (acting
at the direction of the Requisite Lenders), confirmed by written notice from
Administrative Agent to Borrower, accrue and be payable at the Default Rate. 
Interest accruing at the Default Rate shall be payable to Administrative Agent,
for the ratable benefit of Lenders, on demand and in any event on the Maturity
Date.  Administrative Agent shall not be required to (1) accelerate the maturity
of the Loans or (2) exercise any other rights or remedies under the Loan
Documents, in order to charge the Default Rate.  Upon the occurrence and during
the continuance of an Event of Default specified in Sections 9.1.5, 9.1.6, or
9.1.7, the interest rate shall be increased automatically to the Default Rate
without the necessity of any action by Administrative Agent.

 

2.5                               Maximum Rate of Interest.  In no event shall
the aggregate of all interest on the Obligations charged or collected pursuant
to the terms of this Agreement or pursuant to the Notes exceed the highest rate
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable.  In the event that such a court determines
that a Lender has charged or received interest under this Agreement or the Notes
in excess of the highest applicable rate, the rate in effect under this
Agreement and the Notes shall automatically be reduced to the maximum rate
permitted by Applicable Law and Lender shall promptly apply such excess to
reduce the principal balance of the Obligations, or if the principal balance of
the Obligations owing have been paid in full, Lender shall promptly apply such
excess to reduce any other Obligations, and if all Obligations have been paid in
full, then Lender shall refund to Borrower any interest received by Lender in
excess of the maximum lawful rate; provided that if at any time thereafter the
rate of interest payable hereunder is less than the highest applicable rate,
Borrower shall continue to pay interest hereunder at the highest applicable
rate, until such time as the total interest received by Lender from the making
of Loans hereunder is equal to the total interest that Lender would have
received had the interest rate payable hereunder been (but for the operation of
this Section 2.5) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.  It is the intent of this Agreement that Borrower
not pay or contract to pay, and that Lender not receive or contract to receive,
directly or indirectly, interest in excess of that which may be paid by Borrower
under Applicable Law.

 

2.6                               Fees.  Borrower shall pay to Administrative
Agent:

 

2.6.1                                             Unused Line Fee.  The Unused
Line Fee for the ratable benefit of Lenders commencing as of the Closing Date,
payable quarterly in arrears, commencing on the first Business Day of the Fiscal
Quarter beginning July 1, 2014, and ending on the Maturity Date.  The Unused
Line Fee shall be, for each day after the Closing Date through the Maturity
Date, an amount equal to (a) the difference between (1) the Maximum Amount, and
(2) the closing balance of the Loans for such day, multiplied by (b) the
Applicable Unused Line Fee Percentage, the product of which is then divided by
(c) 360.  Notwithstanding the foregoing, no Unused Line Fee shall be paid by
Borrower for the benefit of any Defaulting Lender for each day that such Lender
remains a Defaulting Lender; provided that an Unused Line Fee shall continue

 

39

--------------------------------------------------------------------------------


 

to accrue for the ratable benefit of all Non-Defaulting Lenders for such time
period and an Unused Line Fee shall accrue as to the previously Defaulting
Lender upon the date that such Lender becomes a Non-Defaulting Lender.

 

2.6.2                                             [Reserved].

 

2.6.3                                             Fees to Administrative Agent. 
On the Closing Date and on each other date upon which a fee is payable, Borrower
shall pay to Administrative Agent such fees as heretofore agreed upon by letter
agreement dated as of March 31, 2014, between Borrower and Union Bank, N.A., as
Administrative Agent, which fees shall be solely for its own account and are
nonrefundable.

 

2.7                               Late Payments.  If any installment of
principal or interest or any fee or cost or other amount payable under any Loan
Document to any Lender, or Swing Line Lender is not paid when due, it shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate, to the fullest extent permitted by Applicable Laws.

 

2.8                               Repayment and Prepayment.

 

2.8.1                                             Repayment and Voluntary
Prepayment.  Borrower shall pay the principal balance of the Loans and all other
Obligations in full on the Maturity Date.  The principal amount of any Base Rate
Loan may be prepaid prior to the Maturity Date at any time; provided, that any
such prepayments shall be in minimum amounts to be agreed upon by Administrative
Agent and Borrower.  The principal amount of any LIBOR Loan together with all
accrued and unpaid interest thereon may be prepaid prior to the applicable
Payment Date, together with any breakage fees as set forth in Section 2.8.5,
upon three (3) Business Days’ prior notice to Lender.  Each notice of prepayment
shall be irrevocable.

 

2.8.2                                             Overadvances.  Borrower shall
immediately repay to Administrative Agent, for the ratable benefit of Lenders,
any Overadvance.  Overadvances constitute Obligations that are evidenced by the
Revolving Note, secured by the Collateral, and entitled to all of the benefits
of the Loan Documents.

 

2.8.3                                             Mandatory Prepayment.  Within
three (3) Business Days of receiving written notice from Administrative Agent of
the occurrence of any Borrowing Base Deficiency or Appraisal Deficiency,
Borrower shall repay all or such portion of the Loans in an amount equal to such
deficiency, together with any breakage fees as set forth in Section 2.8.5;
provided that with respect to an Appraisal Deficiency which is the result of a
new or updated appraisal, the foregoing cure period shall be extended to be
sixty (60) days.

 

2.8.4                                             Mandatory Repayment.  Upon the
occurrence of a Change in Control, the Revolving Commitment shall be terminated,
and all outstanding Loans shall be repaid in full, together with any breakage
fees as set forth in Section 2.8.5 and for the avoidance of doubt a Permitted
Change in Control shall not constitute a Change in Control.

 

2.8.5                                             Breakage Fees.  Upon payment
or prepayment of any LIBOR Loan (other than as the result of a conversion
required under Section 15.1.3) on a day other than the last day in the
applicable LIBOR Loan Period (whether voluntarily, involuntarily, by reason of

 

40

--------------------------------------------------------------------------------


 

acceleration, or otherwise), or upon the failure of Borrower (for a reason other
than the breach by a Lender of its obligation to make a LIBOR Loan pursuant to
this Agreement) to borrow on the date or in the amount specified for a LIBOR
Loan in any Notice of Borrowing, Borrower shall pay to Lender within
five (5) Business Days after demand a prepayment fee or failure to borrow fee,
as the case may be (determined based on 100% of the LIBOR Loan actually funded
in the London Eurodollar Market (the “Designated Eurodollar Market”)) equal to
the sum of:

 

(a)                                 $250; plus

 

(b)                                 the amount, if any, by which (i) the
additional interest would have accrued on the amount prepaid or not borrowed at
the LIBOR Basis exceeds (ii) the interest Lenders could recover by placing such
amount on deposit in the Designated Eurodollar Market for a period beginning on
the date of the prepayment or failure to borrow and ending on the last day of
the applicable LIBOR Loan Period (or, if no deposit rate quotation is available
for such period, for the most comparable period for which a deposit rate
quotation may be obtained); plus

 

(c)                                  all out-of-pocket expenses incurred by
Lenders directly attributable to such payment, prepayment or failure to borrow.

 

Each Lender making a claim under this Section shall submit to the Borrower an
itemized and substantiated statement setting forth such Lender’s accounting of
the amount of any prepayment fee payable under this Section, which calculation
shall, absent manifest error, be deemed final, binding and conclusive upon
Borrower, unless Borrower, within thirty (30) days after the date any such
accounting is rendered, provides such Lender with written notice of any
objection which Borrower may have to such accounting.

 

2.9                               Term.  The Credit Facilities shall be in
effect until the Maturity Date.  The Credit Facilities and all other Obligations
related thereto shall be automatically due and payable in full on the Maturity
Date, unless earlier due and payable or terminated as provided in this
Agreement.

 

2.10                        Early Termination.  The Credit Facilities may be
terminated, in whole or in increments of $10,000,000.00, by Borrower prior to
the Maturity Date upon five (5) Business Days’ prior written notice to
Administrative Agent; provided that at such time Borrower shall (a) prepay all
amounts outstanding under the Credit Facilities which exceed the reduced
Revolving Commitment amount elected by Borrower, (b) pay all accrued interest
thereon and fees and charges incurred in connection therewith, and (c) reimburse
Lenders for those costs and expenses incurred by Lenders in connection with such
prepayment and termination, as set forth in Section 2.8.5.

 

2.11                        Note and Accounting.  Administrative Agent shall
provide a quarterly accounting to Borrower of the Loans and other transactions
under this Agreement, including Administrative Agent’s calculation of principal
and interest.  Each and every such accounting shall, absent manifest error, be
deemed final, binding and conclusive upon Borrower, unless Borrower, within
thirty (30) days after the date any such accounting is rendered, provides
Administrative Agent with written notice of any objection which Borrower may
have to any item in such accounting, describing the basis for such objection
with specificity.  In that event, only those items expressly

 

41

--------------------------------------------------------------------------------


 

objected to in such notice shall be deemed to be disputed by Borrower, and in
the event the parties cannot resolve their dispute, such dispute shall be
resolved in accordance with the terms and conditions set forth in Sections 12.14
and 12.15 of this Agreement.

 

2.12                        Manner of Payment.

 

2.12.1                                      When Payments Due.

 

(a)                                 Except as expressly set forth in this
Agreement, each payment (including any prepayment) by Borrower on account of the
principal of or interest on the Loans and any other amount owed to Lenders on
account of the Obligations shall be made not later than 11:00 a.m. (California
time) on the date specified for payment under this Agreement to Administrative
Agent in lawful money of the United States and in immediately available funds. 
Any payment received by Administrative Agent on a day that is not a Business Day
or after 11:00 a.m. (California time) on a Business Day, shall be deemed
received on the next Business Day.  The amount of all payments received by
Administrative Agent for the account of each Lender shall be immediately paid by
Administrative Agent to the applicable Non-Defaulting Lender in immediately
available funds and, if such payment was received by Administrative Agent by
11:00 a.m., California time, on a Business Day and not so made available to the
account of a Lender on that Business Day, Administrative Agent shall reimburse
that Lender for the cost to such Lender of funding the amount of such payment at
the Federal Funds Rate.  The amount of all payments received by the
Administrative Agent for the account of any Defaulting Lender shall be held in
trust by the Administrative Agent for the benefit of such Defaulting Lender
until such time as such Defaulting Lender shall cease to be a Defaulting Lender
under this Agreement, at which time, the Administrative Agent shall pay over
such amounts (without interest) to such Lender.  All payments shall be made in
lawful money of the United States of America.

 

(b)                                 If any payment on any Obligation is
specified to be made upon a day that is not a Business Day, it shall (subject to
the provisions of the LIBOR Loan Period which may require payment by one
(1) earlier Business Day) be deemed to be specified to be made on the next
succeeding day that is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

 

2.12.2                                      No Deductions.  Subject to
Section 2.12.1(a) above, Borrower shall pay principal, interest, fees, and all
other amounts due on the Obligations without set-off or counterclaim or any
deduction whatsoever.

 

2.12.3                                      Inadequate Payments.  If, on the
date on which any amount (including any payment of principal, interest or other
costs and expenses) shall be due and payable by Borrower to Credit Facility
Lenders, the amount received by any such Lenders from Borrower shall not be
adequate to pay the entire amount then due and payable, then Administrative
Agent shall be authorized, but shall not be obligated, to make a Base Rate Loan
to Borrower in the amount of the deficiency.

 

2.13                        Application of Payments.  Borrower irrevocably
waives the right to direct the application of any and all payments received at
any time by any Credit Facility Lender from or

 

42

--------------------------------------------------------------------------------


 

on behalf of Borrower and specifically waives any provisions of the law of the
State of New York or any other Applicable Law giving Borrower the right to
designate application of payments.  All amounts received by Administrative Agent
for application to the Obligations shall be applied by Administrative Agent in
the following order of priority:  (i) to the payment of any fees then due and
payable, (ii) to the payments of all other amounts not otherwise referred to in
this Section 2.13 then due and payable hereunder or under the other Loan
Documents (including any costs and expenses incurred by Administrative Agent as
a result of a Default or an Event of Default), (iii) to the payment of interest
then due and payable on the Loans, and (iv) to the payment of principal then due
and payable on the Loans.  Notwithstanding the foregoing, Borrower irrevocably
agrees that, during the occurrence of an Event of Default, Credit Facility
Lenders shall have the continuing exclusive right to determine the order and
method of the application of payments against the then due and payable
Obligations of Borrower in each of the Credit Facility Lenders’ sole discretion
and to revise such application prospectively or retroactively in Credit Facility
Lenders’ sole discretion, provided that all proceeds of Collateral shall be
distributed pari passu to the Credit Facility Lenders.

 

2.14                        Use of Proceeds.  The proceeds of the Loans shall be
used by Borrower for general corporate purposes, including financing aircraft
engines owned and held for lease and the purchase of Parts.

 

2.15                        All Obligations to Constitute One Obligation.  All
Obligations related to the Credit Facilities constitute one general obligation
of Borrower and shall be secured by Security Agent’s Liens upon all of the
Collateral, and by all other Liens previously, now or at any time in the future
granted by Borrower to Security Agent, Administrative Agent or any Credit
Facility Lender to the extent provided in the Collateral Documents and permitted
by this Agreement.

 

2.16                        Authorization to Make Loans.  Administrative Agent,
each Lender and Swing Line Lender (each, an “Authorized Party”) are authorized
to make the Loans based on telephonic or other oral or written instructions
received from any Person that an Authorized Party believes in good faith to be
an authorized representative of Borrower, or at the discretion of such
Authorized Party, if such Loans are necessary to satisfy any of the
Obligations.  Borrower consents to the recordation of any telephonic or other
communications between an Authorized Party and Borrower for the purpose of
maintaining such party’s business records of such transactions.

 

2.17                        Authorization to Debit Accounts.  Borrower
authorizes each Authorized Party, upon prior notice to Borrower, to debit any of
Borrower’s bank accounts with such party for the purpose of Borrower’s payment
of principal, interest or other costs and expenses due and payable by Borrower
to Lenders under this Agreement.

 

2.18                        Administrative Agent’s Right to Assume Funds
Available for Revolving Loans.  Unless Administrative Agent shall have been
notified by any Lender no later than 10:00 a.m. on the Business Day of the
proposed funding by Administrative Agent of any Revolving Loan that such Lender
does not intend to make available to Administrative Agent such Lender’s portion
of the total amount of such Revolving Loan, Administrative Agent may assume that
such Lender has made such amount available to Administrative Agent on the date
of the Revolving Loan and Administrative Agent may, in reliance upon such
assumption, make available to Borrower a

 

43

--------------------------------------------------------------------------------


 

corresponding amount.  If Administrative Agent has made funds available to
Borrower based on such assumption and such corresponding amount is not in fact
made available to Administrative Agent by such Lender, Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent promptly shall
notify Borrower and Borrower shall either (i) pay such corresponding amount to
Administrative Agent or (ii) arrange for another Lender or Lenders to assume the
Defaulting Lender’s commitment to pay such corresponding amount and such
assuming Lender(s) shall pay the corresponding amount to Administrative Agent
(upon which payment the Defaulting Lender’s and any such assuming Lender’s Pro
Rata Share shall be adjusted accordingly).  Administrative Agent also shall be
entitled to recover from such Defaulting Lender interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by Administrative Agent to Borrower to the date such corresponding
amount is recovered by Administrative Agent, at a rate per annum equal to the
daily Federal Funds Rate.  Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its share of the Revolving Commitment or to
prejudice any rights which Administrative Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

3.                                      SECURITY

 

To secure the prompt payment and performance of all Obligations, for the ratable
benefit of Credit Facility Lenders, Borrower, each Engine Owner, each Equipment
Owner and each Leasing Subsidiary, as applicable, shall enter into the
Collateral Documents creating security interests in the Collateral.

 

4.                                      CONDITIONS PRECEDENT

 

4.1                               Conditions Precedent to Closing.  Credit
Facility Lenders shall not be obligated to make any Loan, or to take, fulfill,
or perform any other action under this Agreement, until the following conditions
have been satisfied to their reasonable satisfaction or waived in writing by
each such lender:

 

4.1.1                                             Administrative Agent shall
have received:

 

(a)                                 originals of the documents set forth on
Schedule 1.1e (Schedule of Documents), each duly executed by the appropriate
parties, together with such other assurances, certificates, documents or
consents related to the foregoing as Administrative Agent reasonably may
require, all in form and substance satisfactory to Administrative Agent;

 

(b)                                 such documentation as Administrative Agent
may reasonably require to establish the due organization, valid existence and
good standing of Borrower and each Leasing Subsidiary, and as to each, its
qualification to engage in business in each material jurisdiction in which it is
engaged in business or required to be so qualified, its authority to execute,
deliver and perform the Loan Documents to which it is a party, the identity,
authority and capacity of each Authorized Signatory thereof authorized to act on
its behalf, including certified copies of articles of organization and
amendments thereto, bylaws and operating agreements and amendments thereto,
certificates of good standing and/or qualification to engage

 

44

--------------------------------------------------------------------------------


 

in business, tax clearance certificates, certificates of corporate resolutions,
incumbency certificates, certificates of Authorized Signatory, and the like;

 

(c)                                  (i) a list of all current insurance of any
nature maintained by Borrower, as well as a summary of the terms of such
insurance, including insurance for Engines and Equipment leased pursuant to an
Eligible Lease and (ii) a copy of all insurance certificates or other evidence
of insurance for the Collateral, as requested by Agent;

 

(d)                                 originals of favorable written opinions,
dated as of the date hereof, of independent and internal counsel to the
Borrower, Leasing Subsidiary and the Owner Trustee, in each case acceptable to
Administrative Agent, addressed to Agents and Credit Facility Lenders (and their
respective participants and assigns) and otherwise in form and substance
satisfactory to Administrative Agent as to such matters as Administrative Agent
shall determine;

 

(e)                                  a Compliance Certificate dated as of the
Closing Date;

 

(f)                                   copies of all consents and authorizations
of, permits from or filings with, any Governmental Authority or other Person
required in connection with the execution, delivery, performance or
enforceability of the Loan Documents or any provision thereof and no material
changes in governmental regulations affecting the Borrower, Agents or the
Lenders shall have occurred; and

 

(g)                                  a certified lien search for the State of
Delaware with respect to the Borrower and each of its Subsidiaries, and (ii) a
Federal tax lien search with respect to the Borrower and each of its
Subsidiaries, and any other searches as may be required by Administrative Agent
or Security Agent.

 

4.1.2                                             All of the financing
statements and other documentation described in the Security Agreement shall
have been filed with the appropriate Governmental Agencies, and, subject to the
first sentence of Section 4.3, Security Agent shall hold a first priority
perfected Lien in the Collateral, for the ratable benefit of Credit Facility
Lenders, subject only to Permitted Liens.

 

4.1.3                                             The following statements shall
be true, and Administrative Agent shall have received evidence reasonably
satisfactory to it (including, with respect to each Registerable Asset which is
eligible for registration with the International Registry, a printout of the
“priority search certificate” from the International Registry or other valid
evidence of such ownership reasonably acceptable to the Security Agent showing
the Engine Owners’ or Equipment Owners’ ownership interest with respect to such
Registerable Asset under a contract of sale) with respect to each Registerable
Asset and any related Lease included in the Borrowing Base to the effect that:

 

(a)                                 the applicable Engine Owner or Equipment
Owner owns such Registerable Asset and the related Lease, free and clear of
Liens other than (i) Permitted Liens and (ii) the Lien, the International
Interests and assignment of International Interests created by the Mortgage and
Security Agreement; and

 

45

--------------------------------------------------------------------------------


 

(b)                                 with respect to each Registerable Asset, the
Borrower is in compliance with the applicable requirements of the Security
Agreement and the Mortgage and Security Agreement or the Owner Trustee Mortgage
and Security Agreement, as applicable.

 

4.1.4                                             Borrower shall have paid to
Administrative Agent all fees, costs, and expenses of closing (including
reasonable fees of legal counsel to Administrative Agent presented as of the
Closing Date).

 

4.1.5                                             Borrower shall have paid to
each Lender such upfront fees, if any, payable on or prior to the Closing Date
as heretofore agreed upon by separate letter agreement between Borrower and any
such Lender.

 

4.1.6                                             There shall be no action,
proceeding, investigation, regulation or legislation which shall have been
instituted, threatened or proposed before any court, Governmental Authority or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of, this Agreement or any other
Loan Document or the consummation of the transactions contemplated hereby or
thereby and which, in any Lender’s sole judgment, would make it inadvisable to
consummate the transactions contemplated by this Agreement or any other Loan
Document.

 

4.1.7                                             Administrative Agent shall
have completed its independent business and legal due diligence, including but
not limited to financial, legal and insurance reviews, with results satisfactory
to Administrative Agent.

 

4.1.8                                             All of the representations and
warranties of Borrower under this Agreement shall be true and correct as of the
Closing Date.

 

4.1.9                                             Credit Facility Lenders,
Administrative Agent, and Security Agent each shall have obtained satisfactory
credit or other required internal approval(s) in connection with the
transactions contemplated by this Agreement and the Loan Documents.

 

4.1.10                                      The Closing Date shall occur on or
before June 4, 2014.

 

4.1.11                                      No circumstance or event shall have
occurred, including but not limited to any litigation, actions, suits,
proceedings or investigations pending as to Borrower, that constitutes a
Material Adverse Effect as of the Closing Date.

 

4.1.12                                      Borrower shall be in compliance with
all the terms and provisions of the Loan Documents, and no Default or Event of
Default shall have occurred and be continuing.

 

4.1.13                                      Borrower shall have established the
Demand Deposit Account with Administrative Agent.

 

If any other term of any Loan Document should conflict, or appear to conflict,
with this Section 4.1, the terms of this Section 4.1 shall control, and Borrower
shall have no rights under this Agreement or any other Loan Document until each
of the conditions of this Section 4.1 has been complied with to Administrative
Agent’s and Lenders’ satisfaction or specifically waived in a writing by
Lenders.

 

46

--------------------------------------------------------------------------------


 

4.2                               Conditions to All Loans.  It shall be a
condition to the funding of any Loan that the following statements be true on
the date of each such funding or advance, as the case may be:

 

4.2.1                                             Administrative Agent shall
have timely received a Borrowing Notice or telephonic request, as applicable,
together with an Borrowing Base Certificate dated as of the date of such
Borrowing Notice.

 

4.2.2                                             Administrative Agent shall
determine that, after giving effect to the requested Revolving Loan, no
Overadvance will exist and that the conditions of Section 2.2.1 have been
satisfied.

 

4.2.3                                             All of the representations and
warranties of Borrower under this Agreement and the other Loan Documents shall
be true and correct at such date, except to the extent any such representations
and warranties relate to an earlier date, both before and after giving effect to
the funding or issuance of such Loan, and Administrative Agent shall have
received, if it so elects, a certification to that effect signed by an
Authorized Signatory.

 

4.2.4                                             Borrower shall be in
compliance with all the terms and provisions of the Loan Documents, and no
Default or Event of Default shall have occurred and be continuing or would
result after giving effect to such Loan.

 

4.2.5                                             No circumstance or event shall
have occurred since the Closing Date, or would result from the funding, advance
or incurrence of any Loan, that constitutes a Material Adverse Effect.

 

4.2.6                                             Subject to the first sentence
of Section 4.3, Security Agent shall hold a perfected, first priority Lien on
all Collateral, for the ratable benefit of Credit Facility Lenders, subject only
to Permitted Liens.

 

4.2.7                                             Each Lender shall have
received such information from Borrower and its Affiliates as required by such
Lender to confirm that Borrower and its Affiliates are in compliance with the
Patriot Act and similar laws.

 

4.3                               Conditions to Borrowing Base Inclusion.  As of
the Closing Date, and thereafter, with respect to each new Engine or item of
Equipment the following conditions shall be satisfied within five (5) Business
Days following an advance of the Loan related thereto:

 

4.3.1                                             With respect to each Engine or
item of Equipment which is owned by an Owner Trustee, Security Agent (or the
Custodian) shall have received the documentation (including, without limitation,
the Owner Trustee Guaranties, Owner Trustee Mortgage and Security Agreements,
Trust Agreements, Beneficial Interest Pledge Agreements, Leasing Subsidiary
Security Assignment, as applicable) set forth in the definitions of “Eligible
Asset” and “Eligible Lease.”

 

4.3.2                                             In respect of any Owner
Trustee which shall not have previously provided such documents to
Administrative Agent, Administrative Agent shall have received (i) a copy of the
resolutions of the Board of Directors of the Owner Trustee, in its individual
capacity, certified by the Secretary or an Assistant Secretary of the Owner
Trustee, duly

 

47

--------------------------------------------------------------------------------


 

authorizing the execution, delivery and performance by the Owner Trustee of each
of the Loan Documents to which the Owner Trustee is or will be a party and
(ii) an incumbency certificate of Owner Trustee, as to the persons authorized to
execute and deliver the Loan Documents to which it is or will be a party and the
signatures of such person or persons.

 

4.3.3                                             In the case of any
Registerable Asset, the Borrower (for itself or Owner Trustee) will have caused
a Prospective International Interest (or International Interest) in such
Registerable Asset listing Security Agent as creditor to be registered with the
International Registry with respect to the Mortgage and Security Agreement for
such Registerable Asset and shall have caused to be filed with the FAA the
Mortgage and Security Agreement or Owner Trustee Mortgage and Security Agreement
with respect thereto and delivered the same to Security Agent.

 

4.3.4                                             In the case of any
Registerable Asset, Administrative Agent shall have received evidence reasonably
satisfactory to it (including, with respect to each Registerable Asset which is
eligible for registration with the International Registry, a printout of the
“priority search certificate” (as defined in the Regulations for the
International Registry) from the International Registry or other valid evidence
of such ownership acceptable to the Security Agent relating to Security Agent’s
International Interest with respect to such Registerable Asset) with respect to
such Registerable Asset to the effect that:

 

(a)                                 the applicable Engine Owner or Equipment
Owner owns such Engine, free and clear of Liens other than Permitted Liens, and
the Lien and International Interests and assignment of International Interests
created by the Mortgage and Security Agreement or Owner Trustee Mortgage and
Security Agreement, as the case may be;

 

(b)                                 the Lien and International Interest (or
Prospective International Interest) of the Mortgage and Security Agreement
created (or to be created) with respect to such Registerable Asset shall have
been registered with the International Registry and the FAA, and, other than any
Lease in effect prior to either (x) the date of the Original Credit Agreement,
or (y) the acquisition of such Registerable Asset by the Borrower, no Lien or
International Interest shall have been registered on the International Registry
or with the FAA prior to such International Interest (or Prospective
International Interest) with respect to such Registerable Asset; and

 

(c)                                  with respect to such Registerable Asset and
any related Lease, the Borrower is in compliance with the applicable provisions
of the Security Agreement and the Mortgage and Security Agreement;

 

4.3.5                                             If any Registerable Asset is
subject to a Lease, then the following statements shall be true, and
Administrative Agent shall have received evidence reasonably satisfactory to it
(including, with respect to each Cape Town Eligible Lease, a printout of the
“priority search certificate” (as defined in the Regulations for the
International Registry) from the International Registry or other valid evidence
of such ownership acceptable to the Security Agent relating to the Lessor’s
interest in and International Interest with respect to such Registerable Asset
under such Lease) with respect to such Registerable Asset and the related Lease
to the effect that:

 

48

--------------------------------------------------------------------------------


 

(a)                                 the applicable Engine Owner or Equipment
Owner owns such Registerable Asset and Lease, free and clear of Liens other than
Permitted Liens and the Lien, the International Interests and the assignment of
International Interests created by the Mortgage and Security Agreement and/or
Owner Trustee Mortgage and Security Agreement;

 

(b)                                 if the Lessee under such Lease is situated
in a Contracting State, (x) the International Interest created by such Lease
shall have been registered with the International Registry, and no International
Interest shall have been registered on the International Registry prior to the
registration of such International Interest (or Prospective International
Interest) with respect to such Lease, (y) with respect to any Lease entered into
after the date of the Original Credit Agreement, the registration of the
International Interest created by such Lease shall be subordinate to the
International Interest of Security Agent in the related Registerable Asset, and
(z) the assignment (or prospective assignment) of such International Interest by
the Lessor to Security Agent shall have been registered with the International
Registry; and

 

(c)                                  the Borrower shall have caused executed
originals of the Mortgage and Security Agreement or Owner Trustee Mortgage and
Security Agreement with respect to such Registerable Asset and/or Lease to be
filed with the FAA.

 

Notwithstanding the foregoing, but subject to clause (a) of this Section 4.3.5
if the Mortgage and Security Agreement or Owner Trustee Mortgage and Security
Agreement and/or Lease for any Registerable Asset is not available on any
Borrowing Date, but provided that in the case of a Lease of any Registerable
Asset, the Lessee thereunder is situated in a Contracting State, the parties
hereto agree nevertheless to close on the financing of such Registerable Asset
so long as a Prospective International Interest or International Interest in
such Registerable Asset and such Mortgage and Security Agreement or Owner
Trustee Mortgage and Security Agreement and/or Lease has been duly registered in
favor of Security Agent at the International Registry (with no prior
International Interest in such Registerable Asset or Lease having been
registered at the International Registry prior to the registration of such
Prospective International Interest or International Interest in favor of
Security Agent), in which case the Borrower shall cause the Mortgage and
Security Agreement or Owner Trustee Mortgage and Security Agreement and/or Lease
to be filed with the FAA within three (3) days of such registration of
Prospective International Interest or International Interest.

 

4.3.6                                             The Borrower shall have caused
its legal counsel to deliver to the Administrative Agent and the Borrower a
memorandum as to the filing with the FAA for recordation and registration of an
International Interest on the International Registry with respect to, the
Mortgage and Security Agreement or Owner Trustee Mortgage and Security Agreement
and/or Lease and the lack of filing with the FAA of any intervening documents,
and the lack of registration with the International Registry of any intervening
interests, with respect to such Registerable Asset and/or Lease, as applicable.

 

The request and acceptance by Borrower of the proceeds of the Loan shall be
deemed to constitute, as of the date of such Loan, (1) a representation and
warranty by Borrower that the conditions in Sections 4.2 and 4.3, as applicable,
have been satisfied, and (2) a

 

49

--------------------------------------------------------------------------------


 

confirmation by Borrower of the granting and continuance of Security Agent’s
Liens pursuant to the Collateral Documents.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents, warrants and agrees that from and after the Closing Date
and until the Termination Date:

 

5.1                               Corporate Existence; Compliance with Law. 
Borrower is a corporation duly formed, validly existing and in good standing
under the Applicable Laws of Delaware.  Borrower is duly qualified or registered
to transact business and is in good standing in Delaware, New York, California
and in each other jurisdiction in which the conduct of its business or the
ownership or leasing of its Property makes such qualification or registration
necessary and in which the failure to be so qualified or registered could have a
Material Adverse Effect.  Borrower has all requisite power and authority to
conduct its business, to own, pledge, mortgage or otherwise encumber and operate
its Property, to lease the Property it operates under lease, to conduct its
business as now or proposed to be conducted, to execute and deliver each Loan
Document to which it is a party and to perform its Obligations. Borrower is in
compliance with all Applicable Laws and other legal requirements applicable to
its business, has obtained all authorizations, consents, approvals, orders,
licenses and permits from, and has accomplished all filings, registrations and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Authority that are necessary for the transaction of its business.

 

5.2                               Executive Offices; Corporate or Other Names;
Conduct of Business.  The locations of Borrower’s executive offices and
principal place of business, and locations where all of Borrower’s records with
respect to Collateral are kept are as set forth in Schedule 5.2, which schedule
Borrower may update at any time without consent of, but with notice to, Agent. 
Notwithstanding the foregoing, Borrower shall not change its (a) name, (b) chief
executive office, (c) principal place of business or jurisdiction of formation,
or (d) location of its records concerning the Collateral, without, in each
instance, giving thirty (30) days’ subsequent written notice thereof to
Administrative Agent and Security Agent and taking all actions deemed necessary
or appropriate by Administrative Agent to protect and perfect Security Agent’s
Liens continuously upon the Collateral.  Notwithstanding the foregoing, Borrower
shall not change its principal place of business to a location outside the
United States.

 

5.3                               Authority; Compliance with Other Agreements
and Instruments and Government Regulations.  The execution, delivery and
performance by Borrower, any Owner Trustee, any Leasing Subsidiary, and any
Subsidiary of the Loan Documents to which each is a party have been duly
authorized by all necessary corporate action, and do not and will not:

 

5.3.1                                             Require any consent or
approval not heretofore obtained of any member, partner, director, stockholder,
security holder or creditor of such party;

 

5.3.2                                             Violate or conflict with any
provision of such party’s operating agreement, charter, articles of
incorporation or bylaws, as applicable;

 

50

--------------------------------------------------------------------------------


 

5.3.3                                             Result in or require the
creation or imposition of any Lien (other than pursuant to the Loan Documents)
upon or with respect to any Property now owned or leased or hereafter acquired
or leased by such party;

 

5.3.4                                             Violate any Applicable Law; or

 

5.3.5                                             Result in a breach of or
constitute a default under, or cause or permit the acceleration of any
obligation owed under, any indenture or loan or credit agreement or any other
Contractual Obligation to which such party is a party or by which such party or
any of its property is bound or affected; and such party is not in violation of,
or default under, any Applicable Law or Contractual Obligation, or any
indenture, loan or credit agreement, in any respect.

 

5.4                               No Governmental Approvals Required.  Except as
previously obtained or made, no authorization, consent, approval, order, license
or permit from, or filing, registration or qualification with, any Governmental
Authority is or will be required to authorize or permit under Applicable Laws
the execution, delivery and performance by Borrower, any Owner Trustee, any
Leasing Subsidiary, and any Subsidiary of the Loan Documents to which it is a
party.

 

5.5                               Subsidiaries

 

5.5.1                                             As of the Closing Date,
Schedule 5.5 hereto correctly sets forth the names, form of legal entity,
membership interests or stock of Borrower or a Subsidiary of Borrower
(specifying such owner) and jurisdictions of organization of all Subsidiaries of
Borrower.  Except as described in Schedule 5.5, Borrower does not own any
capital stock, equity interest or debt security which is convertible, or
exchangeable, for capital stock or equity interest in any Person.  Unless
otherwise indicated in Schedule 5.5, all of the outstanding shares of capital
stock, or all of the units of equity interest, as the case may be, of each
Subsidiary are owned of record and beneficially by Borrower, there are no
outstanding options, warrants or other rights to purchase capital stock of any
such Subsidiary, and all such shares or equity interests so owned are duly
authorized, validly issued, fully paid and non-assessable, and were issued in
compliance with all applicable state and federal securities and other Applicable
Laws, and are free and clear of all Liens, except for Permitted Liens.

 

5.5.2                                             Each Subsidiary is a legal
entity of the type described in Schedule 5.5 duly formed, validly existing and
in good standing under the Applicable Laws of its jurisdiction of organization
and is duly qualified to do business as a foreign organization and in good
standing as such in each jurisdiction in which the conduct of its business or
the ownership or leasing of its property makes such qualification necessary and
in which the failure to be so qualified or registered could adversely affect the
Borrower in any material respect, and has all requisite power and authority to
conduct its business and to own and lease its property.

 

5.5.3                                             Each Subsidiary is in
compliance with all Applicable Laws and other requirements applicable to its
business and has obtained all authorizations, consents, approvals, orders,
licenses, and permits from, and each such Subsidiary has accomplished all
filings,

 

51

--------------------------------------------------------------------------------


 

registrations, and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Authority that are necessary for the
transaction of its business.

 

5.5.4                                             Borrower shall update Schedule
5.5, as necessary and without the consent of, but with notice to, Agent, to
maintain the accuracy and correctness of such schedule at all times from the
Closing Date through the Termination Date.

 

5.5.5                                             WLFC Funding (Ireland) Limited
is a Wholly-Owned Subsidiary which is not currently operating as a business and
which has no assets or operating income.

 

5.5.6                                             Willis Lease France is a
Subsidiary whose operations are limited to the employment of persons resident in
France and which has no material assets or material operating income.

 

5.6                               Financial Statements.  Borrower has furnished
to Lender the audited financial statements of Borrower and its Subsidiaries (on
a consolidated basis) as of the fiscal year ending December 31, 2013 (including
balance sheets and income statements) and the unaudited financial statements of
Borrower and its Subsidiaries (on a consolidated basis) as of the Fiscal Quarter
ending March 31, 2014.  The financial information contained therein fairly
presents in all material respects the financial condition, results of operations
and changes in financial position of Borrower and its Subsidiaries (on a
consolidated basis) as of such dates and for such periods.

 

5.7                               No Material Adverse Effect.  Except as set
forth on Schedule 5.7, as of the Closing Date, no circumstance or event has
occurred that constitutes a Material Adverse Effect.

 

5.8                               Title To and Location of Property.  Borrower
and its Subsidiaries have valid title, to, or leasehold interests in, the
Property, including all Engines and Equipment, as reflected in the balance
sheet(s) described in Section 5.6, other than items of Property or exceptions to
title which are in each case immaterial and Property subsequently sold or
disposed of in the ordinary course of business.  Such Property is free and clear
of all Liens, other than those described in Schedule 5.8 and Permitted Liens.

 

5.9                               Intellectual Property.  Borrower and its
Subsidiaries own, or possess the right to use to the extent necessary in their
respective businesses, all Intellectual Property, and no such Intellectual
Property conflicts with the valid Intellectual Property of any other Person. 
Except as set forth in Schedule 5.9, which schedule shall be accurate as of the
Closing Date only and which Borrower shall not be required to update, Borrower
has not used any trade name, trade style or “dba” during the five-year period
ending on the Closing Date.

 

5.10                        Litigation.  Except for matters set forth in
Schedule 5.10, there are no actions, suits, proceedings or investigations
pending as to which Borrower or any of its Subsidiaries have been served or have
received notice or, to the best knowledge of Borrower, threatened against or
affecting Borrower or any of its Subsidiaries or any Property of any of them,
the Collateral, or any other transactions contemplated by this Agreement, in
each case, which if determined adversely, could reasonably have a Material
Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

5.11                        Binding Obligations.  Each of the Loan Documents to
which Borrower, any Owner Trustee, any Leasing Subsidiary, and any Subsidiary is
a party will, when executed and delivered by such party, constitute the legal,
valid and binding obligation of such party, enforceable against such party in
accordance with its terms, except as enforcement may be limited by (i) the
Bankruptcy Code of the United States of America, as amended from time to time,
and all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws from time to time in effect affecting the rights of creditors
generally, or (ii) equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.

 

5.12                        No Default.  No event has occurred and is continuing
that is a Default or Event of Default.

 

5.13                        ERISA.  Neither Borrower nor any of its Subsidiaries
has any Pension Plans (as defined in this Section 5.13).  Neither Borrower nor
any of its Subsidiaries has incurred or expects to incur any withdrawal
liability to any Multiemployer Plan (as defined in this Section 5.13).  As used
in this Agreement, “Pension Plan” means any “employee pension benefit plan” (as
such term is defined in Section 3(2) of ERISA)) and “Multiemployer Plan” means
any employee benefit plan of the type described in Section 001(a)(3) of ERISA to
which Borrower or any of its ERISA affiliates contributes or is obligated to
contribute.

 

5.14                        Regulation U; Investment Company Act.  No part of
the proceeds of any Loan hereunder will be used to purchase or carry, or to
extend credit to others for the purpose of purchasing or carrying, any margin
stock in violation of Regulation U.  Neither Borrower nor any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15                        Disclosure.  None of the representations or
warranties made by the Borrower in the Loan Documents as of the date such
representations and warranties are made, and none of the statements contained in
any exhibit, report, or certificate furnished by the Borrower in connection with
the Loan Documents, contained any untrue statement of a material fact (when
taken as a whole) or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made; provided that with respect to information relating to the
Borrower’s business generally and not to Borrower specifically, the Borrower
represents and warrants only that such information was derived from sources the
Borrower believes to be reliable and the Borrower has no reason to believe at
the time such information was furnished or provided to the Administrative Agent
or any Lender that such information was misleading; and provided further that to
the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule (it being understood that forecasts and
projections by their nature involve approximations and uncertainties).

 

5.16                        Tax Liability.  Borrower and its Subsidiaries have
filed all tax returns which are required to be filed, and have paid, or made
provision for the payment of, all taxes with respect

 

53

--------------------------------------------------------------------------------


 

to the periods, Property or transactions covered by said returns, or pursuant to
any assessment received by Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith by appropriate proceedings
and as to which adequate reserves have been established and maintained.

 

5.17                        Hazardous Materials.  Except as described in
Schedule 5.17, as of the Closing Date (a) neither Borrower nor any of its
Subsidiaries at any time has disposed of, discharged, released or threatened the
release of any Hazardous Materials in violation of any Hazardous Materials Law,
(b) to the best knowledge of Borrower, no condition exists that violates any
Hazardous Material Law affecting any real property owned by Borrower or any of
its Subsidiaries, (c) no real property or any portion thereof is or has been
utilized by Borrower or any of its Subsidiaries as a site for the manufacture of
any Hazardous Materials and (d) to the extent that any Hazardous Materials are
used, generated or stored by Borrower or any of its Subsidiaries on any real
property, or transported to or from such real property by Borrower or any of its
Subsidiaries, such use, generation, storage and transportation are in compliance
with all Hazardous Materials Laws.

 

5.18                        Security Interests.  Upon the execution and delivery
of all of the Collateral Documents and the completion of all actions to perfect
the security interests so created, the Security Agreement will create a valid
first priority security interest in the Collateral described therein securing
the Obligations, subject only to Permitted Liens.

 

5.19                        Leases, Engines and Equipment.  Each of the
following is true and correct with respect to each Lease for an Engine and item
of Equipment included in the Borrowing Base:

 

5.19.1                                      The amounts of rent and other
amounts due under each Lease, as shown on the Borrower’s books and records and
on any statement or schedule delivered to Administrative Agent in connection
therewith, are the true and correct amounts actually owed to the Borrower and
the other Lessors;

 

5.19.2                                      The Lessor delivered to the
Custodian an original counterpart of such Lease;

 

5.19.3                                      All rentals, fees, costs, expenses
and charges paid or payable by the Lessee under any Lease, including without
limitation, any brokerage and other fees paid to the Borrower do not violate any
Applicable Law relating to the maximum fees, costs, expenses or charges that can
be charged in any jurisdiction in which any Engine or Equipment is located or in
which the corresponding Lessee is located, or in which a transaction was
consummated, or in any other jurisdiction which may have jurisdiction with
respect to any such Engine, Equipment, Lease or Lessee.

 

5.20                        Cape Town Convention  The Borrower is (a) a
“Transactional User Entity” (as such term is defined in the Regulations for the
International Registry); (b) “situated”, for the purposes of the Cape Town
Convention, in the United States; and (c) has the “power to dispose” (as such
term is used in the Cape Town Convention) of the Aircraft, Airframe, Engines or
Turboprop Engines;

 

54

--------------------------------------------------------------------------------


 

5.20.1                                      The Registerable Assets are
“aircraft objects” (as such term is defined in the Cape Town Convention); and

 

5.20.2                                      The payment of principal of and
interest on the Notes, and the performance by the Borrower of the Lender

 

5.20.3                                      Obligations, are “associated rights”
(as such term is defined in the Cape Town Convention) with respect to each
Registerable Asset.

 

5.21                        Depreciation Policies.  The Borrower’s depreciation
policies in effect as of the Closing Date with respect to the Engines and the
Equipment are as set forth on Schedule 5.21.

 

5.22                        [Reserved].

 

5.23                        Eligible Engines and Equipment.  A list of all
Eligible Engines and/or items of Eligible Equipment (other than Eligible Parts),
and indicating whether such Eligible Engine or Eligible Equipment is subject to
a Lease in effect as of the Closing Date is set forth in Schedule 5.23.

 

5.24                        Preservation of International Interests.  The
Lien, International Interest and assignment of International Interest of each
Mortgage and Security Agreement and Owner Trustee Mortgage and Security
Agreement and the International Interest of each Cape Town Eligible Lease shall
be registered with the FAA and/or International Registry, and such
rights, International Interests and assignments of International Interest of the
Engine Owner, Equipment Owner and Security Agent in each Registerable Asset are
at all times maintained as against any third parties under the applicable laws
of any jurisdiction within the United States and as against any third parties in
any Contracting State under the Cape Town Convention.

 

5.25                        Collateral Documents.  As of the Closing Date,
Borrower hereby reaffirms all of the agreements and obligations as set forth in
the Collateral Documents to which Borrower is a party and such Collateral
Documents remain in full force and effect and continue to secure Borrower’s
Obligations under this Credit Agreement.

 

6.                                      AFFIRMATIVE COVENANTS (OTHER THAN
INFORMATION AND REPORTING REQUIREMENTS)

 

So long as any portion of the Loan remains in force and/or any Obligation
remains unpaid, Borrower shall, and shall cause its Subsidiaries to:

 

6.1                               Payment of Taxes and Other Potential Liens. 
Pay and discharge promptly all material taxes, assessments and governmental
charges or levies imposed upon any of them, upon its respective Property or any
part thereof and upon its respective income or profits or any part thereof,
except that Borrower and its Subsidiaries shall not be required to pay or cause
to be paid any tax, assessment, charge or levy that is not yet past due, or is
being contested in good faith by appropriate proceedings so long as the relevant
entity has established and maintains adequate reserves for the payment of the
same and provided that such contested amounts shall not exceed in the aggregate
$5,000,000.00.

 

55

--------------------------------------------------------------------------------


 

6.2                               Preservation of Existence.  Except as
permitted under Sections 7.1 and 7.5, preserve and maintain its respective
existence in the jurisdiction of its formation and all material authorizations,
rights, franchises, privileges, consents, approvals, orders, licenses, permits,
or registrations from any Governmental Authority that are necessary for the
transaction of its respective business and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of its respective business or the ownership or leasing of its respective
Property, unless failing to do so would not have a Material Adverse Effect.

 

6.3                               Maintenance of Property.  Maintain, or, with
respect to Property subject to Leases, require the Lessees to maintain, in good
working order and condition consistent with industry practices and standards
(taking into consideration ordinary wear and tear), all of its Property and not
permit any waste thereof, and, in the ordinary course of business, make all
needful and proper repairs, replacements, additions and improvements thereto as
are necessary for the conduct of its business, except that the failure to
maintain, preserve and protect a particular item of Property shall not
constitute a violation of this covenant if such failure shall not cause a
Material Adverse Effect or if such item is at the end of its useful life or
otherwise is not of significant value, either intrinsically or to the operations
of Borrower.

 

6.4                               Maintenance of Insurance.  Maintain or cause
Lessee(s), as applicable, liability, casualty and other insurance (subject to
customary deductibles and retentions) on all Property with responsible insurance
companies in such amounts and against such risks as is carried by responsible
companies engaged in similar businesses and owning similar assets in the general
areas in which Borrower and its Subsidiaries operate and shall furnish to
Lenders statements of its insurance coverage and shall promptly, upon
Administrative Agent’s request, furnish other or additional insurance deemed
reasonably necessary by Administrative Agent to the extent that such insurance
may be commercially available.  Borrower shall take all actions required to
maintain the foregoing insurance and/or to comply with all requirements of such
insurance coverage.  Prior to any Loan disbursement, Agents shall be named as
additional insureds on all liability insurance, all risk ground and flight
engine coverage for damage or loss of the related Engine or Engines, and war
risk insurance (if applicable) and Agents shall be named as a loss payee under
all hull insurance policies insuring the Collateral.  Borrower shall deliver to
Administrative Agent endorsements to all of its (a) “All Risk” and business
interruption insurance policies naming Administrative Agent as loss payee, and
(b) general liability and other liability policies naming Administrative Agent
as an additional insured.  All policies of insurance on real and personal
property will include an endorsement, in form and substance acceptable to
Administrative Agent, showing loss payable to Administrative Agent (Form 438 BFU
or equivalent) and extra expense and business interruption endorsements.  Such
endorsement, or an independent instrument furnished to Administrative Agent,
will provide that the insurer will give at least thirty (30) days’ prior written
notice to Administrative Agent before any such policy or policies of insurance
shall be canceled.  Upon the occurrence and continuation of a Default or Event
of Default, Borrower hereby directs all present and future insurers under its
and its Subsidiaries’ “All Risk” policies of insurance to pay all proceeds
payable thereunder directly to Administrative Agent for the ratable benefit of
Lenders.  Administrative Agent reserves the right at any time, upon review of
Borrower’s risk profile, to require additional forms and limits of insurance to
adequately protect Lenders’ interests in accordance with Administrative Agent’s

 

56

--------------------------------------------------------------------------------


 

normal practices for similarly situated borrowers, and if the circumstances are
unusual, in Administrative Agent’s sole opinion.

 

6.5                               Compliance with Applicable Laws.  Comply with
all Applicable Laws, except that Borrower and its Subsidiaries need not comply
with an Applicable Law then being contested by any of them in good faith by
appropriate proceedings or when failure to comply would not have a Material
Adverse Effect.

 

6.6                               Inspection Rights.  Upon reasonable notice, at
any time during regular business hours (but not so as to materially interfere
with the business of Borrower or any of its Subsidiaries) and up to two times
per Fiscal Year if no Event of Default has occurred and is then continuing and
as often as requested after the occurrence and during the continuation of an
Event of Default, permit Agent, or any authorized employee or representative
thereof, to examine, audit and make copies and abstracts from the records and
books of account of, and to visit and inspect the Property of, Borrower and its
Subsidiaries and to discuss the affairs, finances, accounts and validate Placard
affixation to Eligible Equipment of Borrower and its Subsidiaries with any of
its officers, key employees or accountants.  Borrower shall reimburse Agent for
up to $25,000.00 of inspection-related expenses per year; provided that Borrower
shall reimburse Agent for all inspection-related expenses incurred while Event
of Default has occurred and is then continuing.

 

6.7                               Keeping of Records and Books of Account.  Keep
adequate records and books of account reflecting all financial transactions in
conformity with GAAP, consistently applied, and in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower and its Subsidiaries.

 

6.8                               Compliance with Agreements.  Promptly and
fully comply in all material respects with all Contractual Obligations to which
any one or more of them is a party, except for any such Contractual Obligations
then being contested by any of them in good faith by appropriate proceedings.

 

6.9                               Use of Proceeds.  Use the proceeds of the
Loans only for the purposes set forth in this Agreement.

 

6.10                        Hazardous Materials Laws.  Keep and maintain all
real property used and/or owned by Borrower and any of its Subsidiaries and each
portion thereof in compliance in all material respects with all applicable
Hazardous Materials Laws and promptly notify Lender in writing (attaching a copy
of any pertinent written material) of (a) any and all material enforcement,
cleanup, removal or other governmental or regulatory actions instituted,
completed or threatened in writing by a Governmental Authority pursuant to any
applicable Hazardous Materials Laws, (b) any and all material claims made or
threatened in writing by any Person against Borrower relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials and (c) discovery by any senior officer of any of Borrower
of any material occurrence or condition on any real property adjoining or in the
vicinity of such real property that could reasonably be expected to cause such
real property or any part thereof to be subject to any restrictions on the
ownership, occupancy, transferability or use of such real property under any
applicable Hazardous Materials Laws.

 

57

--------------------------------------------------------------------------------


 

6.11                        Future Subsidiaries.  Notify Lender of the existence
of any Subsidiary not disclosed on Schedule 5.5.

 

6.12                        Conduct of Business.  Conduct its business
substantially as now conducted or as otherwise permitted hereunder.

 

6.13                        Further Assurances; Schedule Supplements.  At any
time and from time to time, upon the written request of Administrative Agent or
Security Agent and at the sole expense of Borrower, promptly and duly execute
and deliver any and all such further instruments and documents and take such
further action as such Agent may reasonably request to obtain the full benefits
of this Agreement and to protect, preserve and maintain all respective parties’
rights in the Collateral and under this Agreement.  Upon the occurrence and
continuation of a Default or Event of Default and as often as Agent may
thereafter require, Borrower will supplement each Schedule to this Agreement
with respect to any matter hereafter arising that, if existing or occurring as
of the Closing Date, would have been required to be set forth or described in
such Schedule; provided that except for Schedules 5.2, 5.5 and 5.9, such
supplement shall not be deemed to be an amendment thereof unless expressly
consented to in writing by Administrative Agent.

 

6.14                        Financial Covenants.  Maintain the following
financial covenants on a consolidated basis, each of which shall be calculated
in accordance with GAAP consistently applied:

 

6.14.1                                      Minimum Pre-Tax Income.  For each
Fiscal Year, the sum of (a) Net Income for that Fiscal Year (without giving
effect to any reduction thereto on account of dividends or other Distributions
paid or payable with respect to such Fiscal Year) plus (b) the aggregate amount
of federal and state taxes on or measured by income of Borrower and its
Subsidiaries for that period (whether or not payable during that period), minus
(c) the aggregate amount of federal and state credits against taxes on or
measured by income of such Borrower and its Subsidiaries for that period
(whether or not usable during that period) plus (d) any amounts arising under
clause (h) of the definition of EBITDA, shall be no less than $5,000,000.00.

 

6.14.2                                      Leverage Ratio. A ratio of Total
Debt on that date to Tangible Net Worth of not more than 5.00 : 1.0, calculated
as of the end of each Fiscal Quarter.

 

6.14.3                                      Minimum Ratio of EBITDA to
Consolidated Interest.  A ratio of EBITDA to Consolidated Interest of at least
2.25 : 1.00, calculated as of the end of each Fiscal Quarter, on a rolling four
(4) quarter basis.

 

6.15                        Subordination of Third Party Fees.  Agree to
subordinate, on terms satisfactory to Administrative Agent, any fees paid to any
Subsidiaries or Affiliates of Borrower pursuant to ongoing contractual
arrangements for services provided to Borrower, including without limitation,
licensing, management and marketing fees.

 

6.16                        Maintenance of Borrowing Base.  Subject to
Borrower’s right to cure set forth in Section 2.8.3, maintain the value of the
Borrowing Base at all times such that no Borrowing Base Deficiency occurs.

 

58

--------------------------------------------------------------------------------


 

6.17                        Placards.  Affix and maintain or use its best
efforts to cause each Lessee under a Lease to affix to and maintain on all
Eligible Engine(s) or item(s) of Eligible Equipment (other than Eligible Parts)
a placard bearing an inscription substantially in the form attached hereto as
Exhibit L or such other inscription as Security Agent from time to time may
reasonably request.  The Borrower shall, upon request, provide to Administrative
Agent and Security Agent a list of all Eligible Engines or items of Eligible
Equipment (other than Eligible Parts) subject to a Lease indicating, to the best
knowledge of the Borrower, which Engines have placards affixed and on which no
such placard is affixed.

 

6.18                        Maintenance of Current Depreciation Policies. 
Maintain its method of depreciating its assets substantially consistent with
past practices as set forth in Schedule 5.22 and promptly notify the Banks of
any deviation from such practices.

 

6.19                        Preservation of International Interests.  Cause, or
shall cause any other Party, as applicable, at Borrower’s expense, to
(i) register with the FAA and/or International Registry, and thereafter
maintain, the Lien, International Interest and assignment of International
Interest of each Mortgage and Security Agreement and Owner Trustee Mortgage and
Security Agreement and the International Interest of each Cape Town Eligible
Lease; and (ii) maintain the rights and International Interests and assignment
of International Interest of the Engine Owner, Equipment Owner and Security
Agent in each Registerable Asset, as against any third parties under the
applicable laws of any jurisdiction within the United States and as against any
third parties in any Contracting State under the Cape Town Convention.  The
Borrower agrees to furnish Security Agent with copies of all documents relating
to the foregoing and with recording and registration data as promptly as
practicable following the issuance of the same by the FAA and the International
Registry.

 

6.20                        Maintenance of WEST Management Agreement and
Servicing Agreement.  Maintain substantially consistent with past practices and
not terminate Borrower’s interest and/or role under the WEST Administrative
Agency Agreement and Borrower’s management fee arrangement under the WEST
Servicing Agreement and promptly notify the Banks of any deviation from such
practices.

 

7.                                      NEGATIVE COVENANTS

 

Borrower covenants and agrees that Borrower and its Subsidiaries shall not,
directly or indirectly, by operation of law or otherwise:

 

7.1                               Modification of Formation Documents.  Amend
its certificate of incorporation or formation documents in such a way that could
reasonably be expected to have a Material Adverse Effect.

 

7.2                               Modification of Debt.  Cancel or modify any
Indebtedness owing to it, except for reasonable consideration in the ordinary
course of its business or to the extent that it would not have a Material
Adverse Effect on Borrower’s financial condition.

 

7.3                               [Reserved]

 

59

--------------------------------------------------------------------------------


 

7.4                               Payment of Subordinated Obligations.  Pay any
(a) principal (including sinking fund payments) or any other amount (other than
scheduled interest payments) with respect to any Subordinated Obligation, or
purchase or redeem (or offer to purchase or redeem) any Subordinated Obligation,
or deposit any monies, securities or other Property with any trustee or other
Person to provide assurance that the principal or any portion thereof of any
Subordinated Obligation will be paid when due or otherwise to provide for the
defeasance of any Subordinated Obligation or (b) scheduled interest on any
Subordinated Obligation unless the payment thereof is then permitted pursuant to
the terms of the indenture or other agreement governing such Subordinated
Obligation; provided that Borrower and its Subsidiaries shall be permitted to
pay regularly scheduled payments of principal and interest on Subordinated
Obligations so long as no Event of Default is then continuing.

 

7.5                               Mergers.  Merge or consolidate with or into
any Person, except (a) mergers and consolidations of a Subsidiary of Borrower
into Borrower or a Wholly-Owned Subsidiary or of Subsidiaries with each other
and (b) a merger or consolidation of a Person into Borrower or with or into a
Wholly-Owned Subsidiary of Borrower that is not prohibited by Section 7.6;
provided that (i) Borrower is the surviving entity, (ii) no Change in Control
results therefrom, (iii) no Default or Event of Default then exists or would
result therefrom, (iv) Borrower executes such amendments to the Loan Documents
as Administrative Agent may reasonably determine are appropriate as a result of
such merger, (v) the aggregate consideration paid or to be paid (whether cash,
notes, stock, or assumption of debt or otherwise) by the Borrower and/or its
Subsidiaries in any one such merger or consolidation does not exceed
$25,000,000.00, and (vi) such aggregate consideration with respect to all such
mergers or consolidations shall not exceed $50,000,000.00 in any Fiscal Year. 
Without limitation, no such merger or consolidation shall result in a violation
of the terms of Section 6.2 or Section 6.14 based on pro forma financials.

 

7.6                               Hostile Acquisitions.  Directly or indirectly
use the proceeds of any Loan in connection with the Acquisition of a public
corporation if such Acquisition is opposed by the board of directors of such
corporation or business entity.

 

7.7                               ERISA.  Create or maintain any Pension Plans
or incur any withdrawal liability to any Multiemployer Plan (as defined in
Section 5.13).

 

7.8                               Change in Nature of Business.  Make any
material change in the nature of the business of Borrower and its Subsidiaries,
taken as a whole.

 

7.9                               Liens and Negative Pledges.  Create, incur,
assume or suffer to exist any Lien or Negative Pledge of any nature upon or with
respect to any of its respective Property or any Collateral or engage in any
sale and leaseback transaction with respect to any of its respective Property or
any Collateral, whether now owned or hereafter acquired, except:

 

7.9.1                                             Liens and Negative Pledges
under the Loan Documents and as permitted in Section 7.18;

 

7.9.2                                             Permitted Liens; or

 

60

--------------------------------------------------------------------------------


 

7.9.3                                             Liens on Property acquired by
Borrower or any of its Subsidiaries that were in existence at the time of the
acquisition of such Property and were not created in contemplation of such
acquisition; or

 

7.9.4                                             Liens securing (i) purchase
money Indebtedness permitted by Section 7.10.8 and (ii) Indebtedness that
directly or indirectly refinances purchase money Indebtedness referred to in
clause (i) and that is otherwise permitted by Section 7.10, solely to the extent
such Liens are on and limited to the capital assets acquired, constructed or
financed with the proceeds of the Indebtedness referred to in clause (i);

 

7.9.5                                             Sale and leaseback
transactions with respect to Engines or Equipment not included in the Borrowing
Base; or

 

7.9.6                                             Negative Pledges on the stock
of any Excluded Subsidiary granted by Borrower in favor of a lender in
connection with any financing thereof, in each case where such financing
otherwise complies with the requirements of this Agreement.

 

7.10                        Indebtedness and Guaranteed Indebtedness.  Create,
incur or assume any Indebtedness or Guaranty Indebtedness except:

 

7.10.1                                      Indebtedness and Guaranteed
Indebtedness existing on the Closing Date and disclosed in Schedule 7.10, and
refinancings, renewals, extensions or amendments that do not increase the amount
thereof;

 

7.10.2                                      Indebtedness and Guaranteed
Indebtedness under the Loan Documents;

 

7.10.3                                      In addition to Indebtedness
permitted in Section 7.10.7 below, intercompany Indebtedness and intercompany
Guaranteed Indebtedness of Borrower or any of its Subsidiaries not to exceed
$5,000,000.00 outstanding at any one time;

 

7.10.4                                      Indebtedness consisting of Capital
Lease Obligations not to exceed $5,000,000.00 outstanding at any one time;

 

7.10.5                                      Subordinated Obligations in such
amount as may be approved in writing by Agents and Credit Facility Lenders;

 

7.10.6                                      Indebtedness consisting of Interest
Rate Protection Agreements solely to the extent entered into in the ordinary
course of business for the purpose of mitigating risks associated with
liabilities, commitments, investments, assets or property and not for the
purpose of speculation or taking a market risk;

 

7.10.7                                      Guaranteed Indebtedness in support
of the obligations of a Wholly-Owned Subsidiary, provided that such primary
obligations of the Wholly-Owned Subsidiary are not prohibited by this Agreement;
and

 

7.10.8                                      In addition to the foregoing,
Permitted Indebtedness.

 

61

--------------------------------------------------------------------------------


 

7.11                        Transactions with Affiliates.  Make, or suffer to
exist, any loan or advance or extend any credit to any Person, including,
without limitation, any Affiliate of the Borrower other than:

 

7.11.1                                      advances to employees in the
ordinary course of business not to exceed $100,000.00 in the aggregate
outstanding at any time;

 

7.11.2                                      trade credit advanced in the
ordinary course of business;

 

7.11.3                                      transactions between or among
Borrower and its Subsidiaries; and

 

7.11.4                                      transactions on overall terms at
least as favorable to Borrower or its Subsidiaries as would be the case in an
arm’s length transaction between unrelated parties of equal bargaining power.

 

7.12                        Amendments to Subordinated Obligations.  Amend or
modify any term or provision of any indenture, agreement or instrument
evidencing or governing any Subordinated Obligation in any respect that will or
may adversely affect the interests of Lenders.

 

7.13                        [Reserved]

 

7.14                        Distributions.  Purchase, redeem, retire or
otherwise acquire, directly or indirectly, or make any sinking fund payments
with respect to, any shares of its Stock now or hereafter outstanding (each and
collectively a “Distribution”); provided that the Borrower may declare and pay
dividends and repurchase Stock if no Default or Event of Default exists prior to
or after giving effect to such declaration or payment, including on the
Permitted Preferred Stock.

 

7.15                        Investments.  Make or suffer to exist any
Investment, other than:

 

7.15.1                                      Investments in existence on the
Closing Date and disclosed on Schedule 7.15;

 

7.15.2                                      Investments consisting of Cash
Equivalents or Cash, which may be held in ordinary demand deposit accounts;

 

7.15.3                                      Investments in a Person that is the
subject of an Acquisition not prohibited by Section 7.6;

 

7.15.4                                      Investments consisting of advances
to officers, directors and employees of Borrower and its Subsidiaries for
travel, entertainment, relocation, anticipated bonus and analogous ordinary
business purposes;

 

7.15.5                                      Investments in a Subsidiary that is
a Wholly-Owned Subsidiary but that is not an Excluded Subsidiary; provided that
Borrower shall not (a) create, acquire or allow to exist any Subsidiary other
than Excluded Subsidiaries, unless such Subsidiary shall have executed and
delivered to the Security Agent and the Administrative Agent a Subsidiary
Guaranty and a joinder agreement to the Security Agreement in form acceptable to
the Security Agent creating in favor of the Security Agent a first priority
perfected Lien on its assets,

 

62

--------------------------------------------------------------------------------


 

provided that such Lien shall be subject and subordinate to any Lien on assets
permitted by Section 7.9 securing Indebtedness permitted by Section 7.10 unless
the Borrower, despite the exercise of reasonable efforts, shall be unable to
close such financing with the Security Agent’s subordinate Lien thereon (in
which event, assuming no Default exists or would exist after giving effect to
such financing, the Security Agent shall not be required to have a Lien on the
assets securing such Permitted Indebtedness; provided, however, in such
instance, Borrower shall have executed and delivered to the Security Agent and
the Administrative Agent a Stock Pledge Agreement in form acceptable to the
Security Agent pledging all issued and outstanding shares of stock held by
Borrower in such Subsidiary to Security Agent), or (b) purchase or otherwise
acquire (unless no Default exists or would exist immediately thereafter)
including, without limitation, by way of share exchange, any part or amount of
the capital stock or assets of, or make any Investments in any other Person,
except for stock, obligations or securities received in settlement of debts
owing to it created in the ordinary course of business and Investments otherwise
expressly permitted under this Agreement;

 

7.15.6                                      Investments consisting of the
extension of credit to customers or suppliers of Borrower and its Subsidiaries
in the ordinary course of business and any Investments received in satisfaction
or partial satisfaction thereof;

 

7.15.7                                      Investments received in connection
with the settlement of a bona fide dispute with another Person;

 

7.15.8                                      Investments: (i) up to
$100,000,000.00 in the aggregate from the Closing Date to the Maturity Date and
(ii) in excess of $100,000,000.00 or more in the aggregate, provided such
Investments are approved in writing by the Requisite Lenders;

 

7.15.9                                      Notes receivable in an aggregate up
to $10,000,000.00; or

 

7.15.10                               Interest Rate Protection Agreements.

 

7.16                        [Reserved].

 

7.17                        No Adverse Selection.  Allow any adverse selection
procedures to be used by the Borrower as between the credit facility established
by this Agreement and any other credit facility to which the Borrower is a party
(including, without limitation, the WEST Funding Facility) in selecting any
Engine or item of Equipment for inclusion in the Borrowing Base.

 

7.18                        Negative Pledge/WEST.  Not (i) cause or create Liens
or Negative Pledges on Borrower’s interest in the WEST Subsidiaries or the WEST
Administrative Agency Agreement and/or management fee arrangement with WEST
under the Servicing Agreement (including, without limitation, any rights to
payment thereunder) or (ii) permit any Lien on Borrower’s interest in the WEST
Subsidiaries or the WEST Administrative Agency Agreement and/or management fee
arrangement with WEST under the Servicing Agreement, other than Liens or
Negative Pledges currently existing under the WEST Funding Facility provided
such Liens or Negative Pledges shall not adversely affect such management
agreement or Borrower’s interest therein.

 

63

--------------------------------------------------------------------------------


 

7.19                        Subsidiary Operations.  Borrower (i) shall not
permit WLFC Funding (Ireland) Limited to maintain operations or assets or earn
any income and (ii) shall not permit Willis Lease France to maintain any
operations other than employment of persons resident in France or hold material
assets or earn material operating income unless, in each case, such Subsidiary
shall have executed a Subsidiary Guaranty and Security Agreement as required
under this Agreement (or if a Subsidiary Guaranty and Security Agreement cannot
feasibly be delivered under Applicable Law, Borrower shall have pledged its
equity ownership interest in such entity to Security Agent as Collateral).

 

8.                                      INFORMATION AND REPORTING REQUIREMENTS

 

8.1                               Reports and Notices.  Borrower represents,
warrants and agrees that, from and after the Closing Date until the Termination
Date, Borrower shall deliver to Administrative Agent:

 

8.1.1                                             within forty-five (45) days
following the end of each of the first three Fiscal Quarters of each Fiscal Year
(unless an extension is approved by the Securities Exchange Commission), (1) SEC
Form 10-Q of Borrower (if required by Applicable Law) for such Fiscal Quarter,
(2) a Compliance Certificate and (3) a company prepared financial statement for
Borrower on a non-consolidated basis.

 

8.1.2                                             within ninety (90) days
following the end of each Fiscal Year (unless an extension is approved by the
Securities Exchange Commission) or, in any event, within fifteen (15) days of a
timely filing with the SEC, (1) the Financial Statements of Borrower for such
Fiscal Year accompanied by an unqualified report and opinion by an independent
certified public accounting firm acceptable to Administrative Agent certified by
an Authorized Signatory, and (2) a Compliance Certificate.

 

8.1.3                                             on or before May 31 of each
calendar year, the audited financial statements of WEST II (unconsolidated),
and, when formed, WEST III.

 

8.1.4                                             as soon as practicable and in
any event within 15 days after the end of each calendar month, a report listing
the Leases of Engines and Equipment in the Borrowing Base (in form and substance
reasonably satisfactory to the Administrative Agent).

 

8.1.5                                             as soon as available, but in
any event within fifteen (15) days after the end of the immediately preceding
calendar month, a Borrowing Base Certificate of the Borrower showing, as of the
end of such calendar month setting forth, among other things, the Eligible
Engines and Eligible Equipment that are subject to an Eligible Lease.  The
Borrowing Base Certificate shall also include a list of all Engines and
Equipment acquired by the Borrower since the date of the last Borrowing Base
Certificate delivered to Administrative Agent.

 

8.1.6                                             within twenty (20) days
following the receipt by Administrative Agent of the Borrowing Base Certificate
covering the last month of a Fiscal Quarter, an Appraisal with respect to
Eligible Engines, Eligible Equipment and/or Eligible Saleable Assets added to
the Borrowing Base during the Fiscal Quarter just ended.  In addition, at least
once per each Fiscal Year, the Borrower shall permit the Security Agent to
retain an Appraiser (at Borrower’s expense) to conduct an appraisal with respect
to all Eligible Engines, Eligible Equipment and/or

 

64

--------------------------------------------------------------------------------


 

Eligible Saleable Assets included in the Borrowing Base.  Each Appraisal shall
assign specific values for the Engines covered thereby.

 

8.1.7                                             promptly, notice in writing of
(i) any litigation, legal proceeding or dispute, other than disputes in the
ordinary course of business or, whether or not in the ordinary course of
business, involving amounts, individually or in the aggregate, in excess of
$5,000,000, affecting the Borrower or any Subsidiary as a defendant, whether or
not fully covered by insurance, and regardless of the subject matter thereof,
or, if no monetary amounts are claimed in connection therewith, which proceeding
or dispute, if determined or resolved against the Borrower or any Subsidiary is
reasonably likely to have a Material Adverse Effect on the Borrower or any
Subsidiary or (ii) any cancellation or threatened cancellation by any insurance
carrier of any insurance policy or policies carried by the Borrower or by any of
its Subsidiaries on the assets and properties of the Borrower or any Subsidiary.

 

8.1.8                                             promptly, and in any event
within two (2) Business Days of when the Borrower becomes aware or, in the
exercise of reasonable due diligence should have become aware of the same,
notice in writing in the event that at any time a Borrowing Base Deficiency
exists, and promptly, and in any event within five (5) Business Days, notify in
writing the Administrative Agent of any material damage to or other Event of
Loss with respect to any Eligible Engine or Eligible Equipment.

 

8.1.9                                             promptly upon the earlier of
the date on which the Borrower becomes aware or, in the exercise of reasonable
due diligence should have become aware of the same, notify the Administrative
Agent (or, in the case of (f) below, the Security Agent) by telephone (to be
confirmed within three calendar days in writing from the Borrower to each Bank)
of the occurrence of any of the following:

 

(a)                                 any Default or Event of Default;

 

(b)                                 any breach under any contract or contracts
and breach involves payments by the Borrower in an aggregate amount equal to or
in excess of $5,000,000;

 

(c)                                  a default or event of default under or as
defined in any evidence of or agreements for any Indebtedness for borrowed money
under which the Borrower’s liability is equal to or in excess of $5,000,000,
individually or in the aggregate, whether or not an event of default thereunder
has been declared by any party to such agreement or any event which, upon the
lapse of time or the giving of notice or both, would become an event of default
under any such agreement or instrument or would permit any party to any such
instrument or agreement to terminate or suspend any commitment to lend to the
Borrower or to declare or to cause any such indebtedness to be accelerated or
payable before it would otherwise be due;

 

(d)                                 any change in any Regulation, including,
without limitation, changes in tax laws and regulations, which would have a
Material Adverse Effect on the Borrower or any Subsidiary;

 

(e)                                  any litigation, administrative proceeding
or investigation which could reasonably have a Material Adverse Effect on the
Borrower or any Subsidiary;

 

65

--------------------------------------------------------------------------------


 

(f)                                   any instance in which Engines or Equipment
are operated (x) on routes with respect to which it is customary for air
carriers flying comparable routes to carry confiscation or expropriation
insurance for which such insurance has not been obtained or (y) in any area
designated by companies providing such coverage as a recognized or threatened
war zone or area of hostilities or an area where there is a substantial risk of
confiscation or expropriation; and

 

(g)                                  any “Early Amortization Event,” Event of
Default or “Servicer Termination Event” (as such terms are defined in the WEST
Funding Facility) under the WEST Funding Facility.

 

8.1.10                                      promptly upon the filing thereof
with the SEC one copy of each financial statement, report, notice or proxy
statement sent by the Borrower to stockholders generally, and, a copy of each
regular or periodic report, and any registration statement, or prospectus in
respect thereof, filed by the Borrower with any securities exchange or with
federal or state securities and exchange commissions or any successor agency.

 

8.1.11                                      subject to the prohibitions set
forth in Section 7.1 hereof, promptly deliver to the Administrative Agent copies
of any material amendments, modifications or supplements to (i) certificate of
incorporation or by-laws, and (ii) the WEST Funding Facility, certified, with
respect to the certificate of incorporation, by the appropriate state officials,
and, with respect to the other foregoing documents, by the secretary or
assistant secretary of the Borrower as a true and correct copy thereof.

 

8.1.12                                      promptly, notice in writing of any
merger or consolidation involving the Borrower.

 

8.2                               Other Reports.  Borrower shall, upon the
request of any Agent, furnish to Administrative Agent and/or Security Agent such
other reports in connection with the affairs, business, financial condition,
operations, prospects or management of Borrower or the Collateral, all in
reasonable detail in each case as the Administrative Agent shall reasonably
request.

 

9.                                      EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

9.1                               Events of Default.  The occurrence of any one
or more of the following events (regardless of the reason therefor) shall
constitute an “Event of Default” under this Agreement:

 

9.1.1                                             Borrower shall fail to make
any required payment in respect of any Obligations within three (3) Business
Days after the same shall become due and payable or is declared due and payable
(provided that no grace period shall apply to principal payments required under
this Agreement or to nonpayment of the Obligations on the Maturity Date); or

 

9.1.2                                             Borrower shall fail or neglect
to, or shall fail to cause the applicable Owner Trustee to, perform, keep or
observe any of the covenants, promises, agreements, requirements, conditions or
other terms, Obligations (other than under Section 9.1.1) or provisions
contained in this Agreement or any of the other Loan Documents and such default
shall have continued for a period of thirty (30) days after Agent’s or any
Lender’s notice to Borrower, of such default hereunder; provided, that there
shall be no grace period for Borrower’s

 

66

--------------------------------------------------------------------------------


 

failure to perform, keep or observe any of the covenants, promises, agreements,
requirements, conditions or other terms or provisions contained in Section 6.14
and Section 7 (except for Section 7.9); or

 

9.1.3                                             an event of default shall
occur under any Indebtedness to which Borrower, any Subsidiary or Excluded
Subsidiaries other than a Special Purpose Financing Vehicle is a party, or by
which any such Person or its property is bound, and such event of default
(1) involves the failure to make any payment, whether of principal, interest or
otherwise, and whether due by scheduled maturity, required prepayment,
acceleration, demand or otherwise, in respect of any Indebtedness (other than
the Obligations) of such Person in an aggregate amount exceeding $5,000,000, or
(2) causes (or permits any holder of such Indebtedness or a trustee to cause)
such Indebtedness, or a portion thereof, in an aggregate amount exceeding
$5,000,000 to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment; or

 

9.1.4                                             any representation or warranty
in this Agreement or any other Loan Document, or in any written statement,
report or certificate pursuant hereto or thereto, shall be untrue or incorrect
in any material respect as of the date when made or deemed to be made by the
Borrower or any Subsidiaries; or

 

9.1.5                                             any of the assets of Borrower
or any Subsidiary having a value of $5,000,000 or more shall be attached,
seized, levied upon or subjected to a writ or distress warrant or come within
the possession of any receiver, trustee, custodian or assignee for the benefit
of creditors of such Person, and any of the foregoing shall remain unstayed or
undismissed for sixty (60) consecutive days; or any Person other than Borrower
or any Subsidiary shall apply for the appointment of a receiver, trustee or
custodian for the assets of Borrower or any Subsidiary and the order appointing
such receiver, trustee or custodian shall remain unstayed or undismissed for
sixty (60) consecutive days; or Borrower or any Subsidiary shall have concealed,
removed or permitted to be concealed or removed, any part of its Property with
intent to hinder, delay or defraud its creditors or any of them or made or
suffered a transfer of any of its property or the incurring of an obligation
which may be fraudulent under any bankruptcy, fraudulent transfer or other
similar law; or

 

9.1.6                                             a case or proceeding shall
have been commenced involuntarily against Borrower or any Subsidiary in a court
having competent jurisdiction seeking a decree or order:  (1) under the
Bankruptcy Code or any other applicable Federal, state or foreign Bankruptcy or
other similar law, and seeking either (i) the appointment of a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
such Person or of any substantial part of its properties, or (ii) the
reorganization or winding up or liquidation of the affairs of any such Person
and such case or proceeding shall remain undismissed or unstayed for sixty (60)
consecutive days or such court shall enter a decree or order granting the relief
sought in such case or proceeding; or (2) invalidating or denying (i) any
Person’s right, power, or competence to enter into or perform any of its
obligations under any Loan Document, or (ii) the validity or enforceability of
this Agreement or any other Loan Document or any action taken hereunder or
thereunder; or

 

67

--------------------------------------------------------------------------------


 

9.1.7                                             Borrower or any Subsidiary
shall (1) file a petition under the Bankruptcy Code or any other applicable
Federal, state or foreign bankruptcy or other similar law, (2) consent to the
institution of proceedings thereunder or to the filing of any such petition or
to the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of any such Person or of
any substantial part of its properties, (3) fail generally to pay (or admit in
writing its inability to pay) its debts as such debts become due, or (4) take
any corporate action in furtherance of any such action; or

 

9.1.8                                             final judgment or judgments
(after the expiration of all times to appeal therefrom) for the payment of money
in excess of $5,000,000 in the aggregate shall be rendered against Borrower or
any Subsidiary, unless the same shall be (i) fully covered by insurance (subject
to any contractual deductibles) and the issuer(s) of the applicable policies
shall have acknowledged substantial coverage in writing within thirty (30) days
of judgment, or (ii) vacated, stayed, bonded, paid or discharged within a period
of thirty (30) days from the date of such judgment; or

 

9.1.9                                             Borrower or any Subsidiary
voluntarily or involuntarily dissolves or is dissolved, terminates or is
terminated, provided that (i) the Borrower may terminate any Owner Trust in
connection with a sale or consignment of the Collateral owned by such Owner
Trust and (ii) the Borrower may, with the prior approval of the Administrative
Agent, dissolve, terminate or otherwise liquidate any Subsidiary so long as
(A) the aggregate total assets of the Subsidiary dissolved, terminated or
liquidated immediately prior to such event does not represent more than five
percent (5%) of the consolidated total assets of Borrower and its Subsidiaries,
and (B) with respect to any such Subsidiary that has or is required to execute a
Subsidiary Guaranty, following the dissolution, termination or liquidation of
such Person, substantially all of the assets of such Person are transferred to
Borrower or another Person that then guaranties the Obligations pursuant to a
Subsidiary Guaranty; or

 

9.1.10                                      Borrower or any Subsidiary is
enjoined, restrained, or in any way prevented by the order of any court or other
Governmental Authority, the effect of which order restricts such Person from
conducting all or any material part of its business; or

 

9.1.11                                      the loss, suspension, revocation or
failure to renew any License or permit now held or hereafter acquired by
Borrower or any Subsidiary, which loss, suspension, revocation or failure to
renew could reasonably be expected to have a Material Adverse Effect; or

 

9.1.12                                      any Lien or any provision of any
Loan Document shall for any reason cease to be valid, binding and enforceable in
accordance with its terms, or any Lien granted, or intended by the Loan
Documents to be granted, to Security Agent shall cease to be a valid and
perfected Lien having the first priority (or a lesser priority if expressly
permitted in the Loan Documents) in any of the Collateral covered or purported
to be covered thereby; or

 

9.1.13                                      any Change in Control of Borrower
shall have occurred (for the avoidance of doubt, a Permitted Change in Control
shall not constitute a Change in Control); or

 

68

--------------------------------------------------------------------------------


 

9.1.14                                      The occurrence of any Event of
Default or Servicer Termination (as such terms are defined in the WEST Funding
Facility) under the WEST Funding Facility.

 

9.2                               Remedies.  If any Default or Event of Default
has occurred and is continuing, then, subject to Section 13.4.4 hereof,
Administrative Agent will be entitled to, with the prior written approval of
Requisite Lenders (or all of the Lenders, as applicable), exercise one or more
of the following remedies:  (1) upon notice to Borrower from Administrative
Agent, increase the rate of interest applicable to the Loans to the Default Rate
effective as of the date of the initial Default; or (2) terminate or suspend
Lenders’ obligation to make further Loans.  In addition, if any Event of Default
shall have occurred and be continuing, Agent may (upon prior written approval of
Requisite Lenders), without notice, take any one or more of the following
actions:  (i) declare all or any portion of the Obligations to be forthwith due
and payable, whereupon such Obligations shall become and be due and payable; or
(ii) exercise any rights and remedies provided to Agents under the Loan
Documents or at law or equity, including all remedies provided under the UCC;
provided, that upon the occurrence of an Event of Default specified in
Sections 9.1.5, 9.1.6 or 9.1.7, the Obligations shall become immediately due and
payable (and any obligation of Lenders to make further Loans, if not previously
terminated, shall immediately be terminated) without declaration, notice or
demand by Agent.

 

9.3                               Waivers by Borrower.  Except for notices that
Administrative Agent or Lender has otherwise agreed to give in this Agreement
(whether under notice and cure provisions or otherwise) and to the fullest
extent permitted by Applicable Law, Borrower waives:  (a) presentment, demand,
protest, notice of maturity, intent to accelerate, acceleration, default, and
release of any or all Loan Documents or the Notes; (b) all rights to notice and
a hearing prior to Lender’s taking possession or control of, or to Lender’s
replevin, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Lender to exercise any of its
remedies; and (c) the benefit of all valuation, appraisal and exemption laws.
 Borrower acknowledges that it has been advised by counsel with respect to this
Agreement, the other Loan Documents and the transactions evidenced hereby and
thereby.

 

9.4                               Proceeds. The Proceeds of any sale,
disposition or other realization upon any Collateral shall be applied by any
Lender upon receipt as set forth in Section 2.13.

 

10.                               SUCCESSORS AND ASSIGNS

 

Subject to the limitations on assignment and the grants of participations set
forth in Section 12.8, each Loan Document shall be binding on and shall inure to
the benefit of Borrower, Credit Facility Lenders, Security Agent and their
respective successors and assigns, except as otherwise provided herein or
therein.  Borrower shall not assign, transfer, hypothecate or otherwise convey
its rights, benefits, obligations or duties under any Loan Document without the
prior written consent of all of the Lenders, and any such purported assignment,
transfer, hypothecation or other conveyance by Borrower without the prior
express written consent of all Lenders shall be void.  The terms and provisions
of this Agreement and the other Loan Documents are for the purpose of defining
the relative rights and obligations of Borrower and Lenders with respect to the
transactions contemplated hereby and thereby, and there shall be no third party
beneficiaries of any of the terms and provisions of any of the Loan Documents.

 

69

--------------------------------------------------------------------------------


 

11.                               [Reserved.]

 

12.                               MISCELLANEOUS

 

12.1                        Complete Agreement; Modification of Agreement.  This
Agreement and the other Loan Documents constitute the complete agreement among
the parties with respect to the subject matter hereof and thereof, supersede all
prior agreements, commitments, understandings or inducements (oral or written,
expressed or implied), and may not be modified, altered or amended except by a
written agreement signed by Administrative Agent, Security Agent, Credit
Facility Lenders, Borrower and each other Person executing this Agreement or any
other Loan Document, as applicable, and in accordance with Section 12.16 hereof.

 

12.2                        Reimbursement and Expenses.  Borrower will promptly
pay:

 

12.2.1                                      without regard for whether any Loans
are made, all reasonable out-of-pocket expenses of Agents in connection with the
preparation, negotiation, execution, and delivery of this Agreement, the Notes
and the other Loan Documents, including all due diligence, all post-closing
matters, syndication, and the transactions contemplated hereunder and thereunder
and the making of the Loans, including, recording and filing fees, and the
reasonable fees and disbursements of counsel for Agents;

 

12.2.2                                      subject to the limitations set forth
in Section 6.6, all reasonable out-of-pocket expenses of Agents in connection
with the administration or monitoring of the Loans, the Collateral, this
Agreement and the other Loan Documents in accordance with the provisions
thereof, the restructuring and refinancing of the transaction herein
contemplated, and in connection with the preparation, negotiation, execution,
and delivery of any waiver, amendment, or consent by Agents relating to this
Agreement or the other Loan Documents, including, auditing costs and expenses
with respect to the Collateral and the reasonable attorneys’ fees and expenses
of counsel;

 

12.2.3                                      all of Agents’ out-of-pocket costs
and expenses of obtaining performance under this Agreement or the other Loan
Documents, of collection of the Obligations, in any arbitration, mediation,
legal action or proceeding (including any case under the Bankruptcy Code or
similar laws), which, in each case, shall include reasonable fees and expenses
of counsel for Agents;

 

12.2.4                                      all Charges levied on, or assessed,
placed or made against any Collateral, the Notes or the other Loan Documents or
the Obligations.

 

12.3                        Indemnity.

 

12.3.1                                      Borrower shall indemnify and hold
each Indemnified Person harmless from and against any Claim which may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of credit having been extended or not extended under this Agreement and
the other Loan Documents or otherwise in connection with or arising out of the
transactions contemplated hereunder or thereunder, including any Claim for
Environmental Liabilities and Costs and legal costs and expenses of disputes
between the parties to this Agreement; provided, that Borrower shall not be
liable for indemnification of an Indemnified

 

70

--------------------------------------------------------------------------------


 

Person to the extent that (a) such Claim is brought by any Indemnified Person
against Borrower and Borrower is the prevailing party thereunder or (b) any such
Claim is finally determined by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct. 
NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY
LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED OR NOT EXTENDED UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.

 

12.3.2                                      In any suit, proceeding or action
brought by Agent or any Credit Facility Lender relating to any item of
Collateral or any amount owing hereunder, or to enforce any provision of any
item of Collateral, Borrower shall save, indemnify and keep Agent and each
Credit Facility Lender harmless from and against all expense, loss or damage
suffered by reason of such action or any defense, setoff, or counterclaim
asserted for any reason by the other party or parties to such litigation and
however arising unless (a) such suit, proceeding or action is brought by Agent
or any Credit Facility Lender against Borrower and Borrower is the prevailing
party thereunder, or (b) any such suit, proceeding or action is finally
determined by a court of competent jurisdiction to have resulted from Agent’s or
any Credit Facility Lender’s gross negligence or willful misconduct.  All
obligations of Borrower with respect to any item of Collateral shall be and
remain enforceable against, and only against, Borrower and shall not be
enforceable against Agent or any Credit Facility Lender.  This Section 12.3.2
shall survive the Termination Date.

 

12.4                        No Waiver.  Neither Agent’s nor any Credit Facility
Lender’s failure, at any time or times, to require strict performance by
Borrower of any provision of any Loan Document, nor Agent’s or any Credit
Facility Lender’s failure to exercise, nor any delay in exercising, any right,
power or privilege under this Agreement, (a) shall waive, affect or diminish any
right of such Agent or any Credit Facility Lender thereafter to demand strict
compliance and performance therewith, or (b) shall operate as a waiver thereof. 
Subject to Section 12.16, any suspension or waiver of a Default, Event of
Default, or other provision under the Loan Documents must be in writing signed
by an authorized employee of Administrative Agent and each applicable Credit
Facility Lender to be effective and shall not suspend, waive or affect any other
Default or Event of Default, whether the same is prior or subsequent thereto and
whether of the same or of a different type, and shall not be construed as a bar
to any right or remedy which Agent and each applicable Credit Facility Lender
would otherwise have had on any future occasion.

 

12.5                        Severability; Drafting.  Wherever possible, each
provision of the Loan Documents shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision of any Loan
Document shall be prohibited by or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of such
Loan Document.  Except as otherwise expressly provided herein or in any other
Loan Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon Borrower and all rights of Agents and Credit
Facility Lender, all as contained in the Loan Documents, shall not

 

71

--------------------------------------------------------------------------------


 

terminate or expire, but rather shall survive such termination or cancellation
and shall continue in full force and effect until the Termination Date; provided
that the reimbursement and expense provisions of Section 12.2, the indemnity
provisions of Section 12.3, and the governing law and venue provisions of
Section 12.14 shall all survive the Termination Date.  In the event of a dispute
between any of the parties hereto over the meaning of this Agreement, all
parties shall be deemed to have been the drafter hereof, and any Applicable Law
that states that contracts are construed against the drafter shall not apply.

 

12.6                        Conflict of Terms.  Except as otherwise provided in
any Loan Document by specific reference to the applicable provisions of this
Agreement, if any provision contained in this Agreement is in conflict with, or
inconsistent with, any provision in any other Loan Document, the provision
contained in this Agreement shall govern and control.

 

12.7                        Notices.

 

12.7.1                                      All notices and other communications
under this Agreement and the other Loan Documents shall be in writing and shall
be deemed to have been given three (3) days after deposit in the mail, first
class mail, postage prepaid, or one (1) day after being entrusted to a reputable
commercial overnight delivery service, or when sent out by facsimile
transmission or by electronic mail delivery addressed to the party to which such
notice is directed at its address determined as provided in this Section 12.7
(provided that for electronic mail delivery of notices other than pursuant to
Sections 8.1.1-8.1.5, an identical notice is also sent simultaneously by mail,
overnight courier, or as otherwise provided in this Section 12.7).  All notices
and other communications under this Agreement shall be given to the parties
hereto at the following addresses:

 

(a)                                 If to Borrower:

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2215

Novato, CA 94998

Attn:  General Counsel

Telephone No.:  (415) 408-4732

Facsimile No.:  (415) 408-4701

Email: dpoulakidas@willislease.com

 

(b)                                 If to Administrative Agent and/or Security
Agent:

 

Union Bank, N.A.

Northern California Commercial Banking Division

350 California Street

San Francisco, CA 94104

Attn:  Commercial Finance Division

Telephone No.:  (415) 705-7385

Facsimile No.:  (415) 705-7111

Email: Kevin.Sullivan@unionbank.com

 

72

--------------------------------------------------------------------------------


 

with a copy to:

 

Sheppard Mullin Richter & Hampton LLP

Four Embarcadero Center, 17th Floor

San Francisco, CA 94111-4106

Attn:  Juliette M. Ebert, Esq.

Telephone No.:  (415) 434-9100

Facsimile No.:  (415) 434-3947

Email: jebert@sheppardmullin.com

 

12.7.2                                      Any party to this Agreement may
change the address to which notices shall be directed under this Section 12.7 by
giving ten (10) days’ written notice of such change to the other parties in the
manner specified in this Section 12.7.

 

12.8                        Binding Effect; Assignment.

 

12.8.1                                      This Agreement and the other Loan
Documents to which Borrower is a party will be binding upon and inure to the
benefit of Borrower, Agents, each of Credit Facility Lenders, and their
respective permitted successors and assigns, except that Borrower may not assign
its rights hereunder or thereunder or any interest herein or therein without the
prior written consent of all Lenders.  Each Credit Facility Lender represents
that it is not acquiring its Note with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (subject to any
requirement that disposition of such Note must be within the control of such
Lender).  Any Credit Facility Lender may at any time pledge its Note or any
other instrument evidencing its rights as a lender under this Agreement to a
Federal Reserve Bank, but no such pledge shall release that lender from its
obligations hereunder or grant to such Federal Reserve Bank the rights of a
Credit Facility Lender hereunder absent foreclosure of such pledge.

 

12.8.2                                      From time to time following the
Closing Date, each Lender may assign to one or more Eligible Assignees all or
any portion of its Pro Rata Share of the Revolving Commitment; provided that
(i) such Eligible Assignee, if not then a Lender or an Affiliate of the
assigning Lender, shall be approved by Administrative Agent and, provided no
Default or Event of Default then exists, Borrower, which approval(s) shall not
be unreasonably withheld, conditioned or delayed; (ii) such assignment shall be
evidenced by a Commitment Assignment and Acceptance, a copy of which shall be
furnished to Administrative Agent as hereinbelow provided; (iii) except in the
case of an assignment (a) to an Affiliate of the assigning Lender or to another
Lender or (b) of the entire remaining Revolving Commitment of the assigning
Lender, the assignment shall not assign a Pro Rata Share of the Revolving
Commitment that is equivalent to less than $5,000,000.00; and (iv) the effective
date of any such assignment shall be as specified in the Commitment Assignment
and Acceptance, but not earlier than the date which is five (5) Business Days
after the date Administrative Agent has received the Commitment Assignment and
Acceptance.  Upon the effective date of such Commitment Assignment and
Acceptance, the Eligible Assignee named therein shall be a Lender for all
purposes of this Agreement, with the Pro Rata Share of the Revolving Commitment
therein set forth and, to the extent of such Pro Rata Share, the assigning
Lender shall be released from its further obligations under this Agreement. 
Borrower agrees that it shall execute and deliver (against delivery by the
assigning Lender to Borrower of its Note(s)) to such assignee Lender,
Note(s) evidencing that

 

73

--------------------------------------------------------------------------------


 

assignee Lender’s Pro Rata Share of the Revolving Commitment, and to the
assigning Lender, Note(s) evidencing the Pro Rata Share retained by the
assigning Lender.

 

12.8.3                                      By executing and delivering a
Commitment Assignment and Acceptance, the Eligible Assignee thereunder
acknowledges and agrees that:  (i) other than the representation and warranty
that it is the legal and beneficial owner of the Pro Rata Share of the Revolving
Commitment being assigned thereby free and clear of any adverse claim, the
assigning Lender has made no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness or sufficiency of this Agreement or any
other Loan Document; (ii) the assigning Lender has made no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower or the performance by Borrower of the Obligations; (iii) it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Commitment Assignment and Acceptance; (iv) it will,
independently and without reliance upon Administrative Agent or any Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) it appoints and authorizes Administrative Agent to
take such action and to exercise such powers under this Agreement as are
delegated to Administrative Agent by this Agreement; and (vi) it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

12.8.4                                      Administrative Agent shall maintain
at Administrative Agent’s Office a copy of each Commitment Assignment and
Acceptance delivered to it and a register (the “Register”) of the names and
address of each of the Lenders and the Pro Rata Share of the Commitments held by
each Lender, giving effect to each Commitment Assignment and Acceptance.  The
Register shall be available during normal business hours for inspection by
Borrower or any Lender upon reasonable prior notice to Administrative Agent. 
After receipt of a completed Commitment Assignment and Acceptance executed by
any Lender and an Eligible Assignee, and receipt of a non-refundable assignment
fee of Three Thousand Five Hundred Dollars ($3,500.00) from such Lender or
Eligible Assignee, Administrative Agent shall, promptly following the effective
date thereof, provide to Borrower and the Lenders a revised Schedule 2.1 giving
effect thereto.  Borrower, Administrative Agent and the Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the Pro Rata Share of the Revolving Commitment listed therein for all purposes
hereof, and no assignment or transfer of any such Pro Rata Share of the
Revolving Commitment shall be effective, in each case unless and until a
Commitment Assignment and Acceptance effecting the assignment or transfer
thereof shall have been accepted by Administrative Agent and recorded in the
Register as provided above.  Prior to such recordation, all amounts owed with
respect to the applicable Pro Rata Share of the Revolving Commitment shall be
owed to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Pro Rata Share of the Revolving Commitment.

 

74

--------------------------------------------------------------------------------


 

12.8.5                                      Each Lender may from time to time
grant participations to one or more banks or other financial institutions in a
portion of its Pro Rata Share of the Revolving Commitment; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged;
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; (iii) the participating banks or other
financial institutions shall not be a Lender hereunder for any purpose except,
if the participation agreement so provides, for the purposes of Section 12.3 but
only to the extent that the cost of such benefits to Borrower does not exceed
the cost which Borrower would have incurred in respect of such Lender absent the
participation; (iv) Borrower, Agents and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; (v) the participation interest
shall be expressed as a percentage of the granting Lender’s Pro Rata Share of
the Revolving Commitment as it then exists and shall not restrict an increase in
the Revolving Commitment, or in the granting Lender’s Pro Rata Share of the
Revolving Commitment, so long as the amount of the participation interest is not
affected thereby; and (vi) the consent of the holder of such participation
interest shall not be required for amendments or waivers of provisions of the
Loan Documents and the Lender granting such participation shall be empowered to
bind such participant for the purpose of all consents, waiver and amendments
other than those which (A) extend the Maturity Date or any other date upon which
any payment of money is due to the Lenders, (B) reduce the rate of interest on
the Notes, any fee or any other monetary amount payable to the Lenders,
(C) reduce the amount of any installment of principal due under the Notes, or
(D) release all or a substantial portion of the Collateral from the Lien of the
Collateral Documents if the effect thereof is to cause the outstanding principal
amount of the Loans to exceed the amount of the Borrowing Base, except if such
release of Collateral occurs in connection with a disposition permitted under
this Agreement in which case such release shall not require the consent of any
of the Lenders or of any holder of a participation interest in the Revolving
Commitment.

 

12.9                        Right of Setoff.  If an Event of Default has
occurred and is continuing, Agent or any Lender (but in each case only with the
consent of the Requisite Lenders) may exercise its rights under Article 9 of the
UCC and other Applicable Laws and, to the extent permitted by Applicable Laws,
apply any funds in any deposit account maintained with it by Borrower and/or any
Property of Borrower in its possession against the Obligations.

 

12.10                 Sharing of Setoffs.  Each Lender severally agrees that if
it, through the exercise of any right of setoff, banker’s lien or counterclaim
against Borrower, or otherwise, receives payment of the Obligations held by it
that is ratably more than any other Lender, through any means, receives in
payment of the Obligations held by that Lender, then, subject to Applicable
Laws:  (a) the Lender exercising the right of setoff, banker’s lien or
counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from each of the other Lenders a
participation in the Obligations held by the other Lenders and shall pay to the
other Lenders a purchase price in an amount so that the share of the Obligations
held by each Lender after the exercise of the right of setoff, banker’s lien or
counterclaim or receipt of payment shall be in the same proportion that existed
prior to the exercise of the right of setoff, banker’s lien or counterclaim or
receipt of payment; and (b) such other adjustments and purchases of
participations shall be made from time to time as shall be equitable to ensure
that all of the Lenders share any payment obtained in respect of the Obligations
ratably in accordance with each Lender’s share of the Obligations immediately
prior to, and without taking into

 

75

--------------------------------------------------------------------------------


 

account, the payment; provided that if all or any portion of a disproportionate
payment obtained as a result of the exercise of the right of setoff, banker’s
lien, counterclaim or otherwise is thereafter recovered from the purchasing
Lender by Borrower or any Person claiming through or succeeding to the rights of
Borrower, the purchase of a participation shall be rescinded and the purchase
price thereof shall be restored to the extent of the recovery, but without
interest.  Each Lender that purchases a participation in the Obligations
pursuant to this Section 12.10 shall from and after the purchase have the right
to give all notices, requests, demands, directions and other communications
under this Agreement with respect to the portion of the Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Obligations purchased.  Borrower expressly consents to the foregoing
arrangements and agrees that any Lender holding a participation in an Obligation
so purchased pursuant to this Section 12.10 may exercise any and all rights of
setoff, banker’s lien or counterclaim with respect to the participation as fully
as if the Lender were the original owner of the Obligation purchased.

 

12.11                 Section Titles.  The Section titles and Table of Contents
contained in this Agreement and any other Loan Document are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.

 

12.12                 Counterparts.  Each Loan Document may be executed in any
number of identical counterparts, which shall constitute an original and
collectively and separately constitute a single instrument or agreement. 
Execution of any such counterpart may be evidenced by a facsimile transmission
or electronic delivery of the signature of such party.  The execution of this
Agreement or any other Loan Document by any Party hereto or thereto will not
become effective until counterparts hereof or thereof, as the case may be, have
been executed by all the parties hereto or thereto.

 

12.13                 Time of the Essence.  Time is of the essence for payment
and performance of the Obligations.

 

12.14                 GOVERNING LAW; VENUE.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW), AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.  BORROWER HEREBY CONSENTS AND AGREES, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND
ANY CREDIT FACILITY LENDER PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS; PROVIDED, THAT CREDIT FACILITY LENDERS AND

 

76

--------------------------------------------------------------------------------


 

BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF NEW YORK, NEW YORK; AND FURTHER PROVIDED, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT OR ANY
CREDIT FACILITY LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR
ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF SUCH AGENT OR CREDIT FACILITY LENDER. BORROWER EXPRESSLY
SUBMITS AND CONSENTS TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
SECTION 12.7 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
BORROWER’S ACTUAL RECEIPT THEREOF.

 

12.15                 WAIVER OF JURY TRIAL.  To the extent permitted by law, in
connection with any action or proceeding, whether brought in state or federal
court, Borrower, Agents and each Credit Facility Lender hereby expressly,
intentionally and deliberately waive any right such party may otherwise have to
trial by jury of any claim, cause of action, action, dispute or controversy
between or among such parties, whether sounding in contract, tort or otherwise,
which arises out of or relates to: (i) any of the Loan Documents and any and all
related documents, instruments and agreements, and any and all extensions,
renewals, amendments and replacements of any of the foregoing, (ii) any
negotiations or communications relating to the Loan Documents and any and all
related documents, instruments and agreements, and any and all extensions,
renewals, amendments and replacements thereof, whether or not incorporated into
the Loan Documents; or (iii) any alleged agreements, promises, representations
or transactions in connection therewith.

 

12.16                 Amendments; Consents.  No amendment, modification,
supplement, extension, termination or waiver of any provision of this Agreement
or any other Loan Document, no approval or consent thereunder, and no consent to
any departure by Borrower or any other party therefrom, may in any event be
effective unless in writing signed by Agents with the written approval of the
Requisite Lenders (to the extent such Requisite Lender approval is required by
this Agreement and, in the case of any amendment, modification or supplement of
or to any Loan Document to which Borrower is a party, signed by Borrower, and,
in the case of any amendment, modification or supplement to Section 13 or
Section 14, signed by Administrative Agent or Security Agent, respectively), and
then only in the specific instance and for the specific purpose given; and,
without the approval in writing of all the Lenders, no amendment, modification,
supplement, termination, waiver or consent may be effective:

 

77

--------------------------------------------------------------------------------


 

12.16.1                               To amend or modify the principal of, or
the amount of principal, principal prepayments or the rate of interest payable
on, any Note, or the amount of the Revolving Commitment or the Pro Rata Share of
any Lender or the amount of any commitment fee payable to any Lender, or any
other fee or amount payable to any Lender under the Loan Documents or to waive
an Event of Default consisting of the failure of Borrower to pay when due
principal, interest or any fee;

 

12.16.2                               To postpone any date fixed for any payment
of principal of, prepayment of principal of or any installment of interest on,
any Note or any installment of any fee, or to extend the term of the Revolving
Commitment;

 

12.16.3                               To amend the provisions of the definition
of “Requisite Lenders” or “Maturity Date” or to increase the percentages of Net
Book Value as set forth in paragraphs (a) — (e) in the definition of “Borrowing
Base,” or

 

12.16.4                               To release all or a substantial portion of
the Collateral from the Lien of the Collateral Documents if the effect thereof
would be to cause a Borrowing Base Deficiency;

 

12.16.5                               To amend or waive Section 4 or this
Section 12.16 or any part thereof; or

 

12.16.6                               To amend any provision of this Agreement
that expressly requires the consent or approval of all or a specified portion of
the Lenders.

 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 12.16 shall apply equally to, and shall be binding upon, all the
Lenders and Administrative Agent.  Notwithstanding anything in this Agreement or
any other Loan Document to the contrary, the Administrative Agent shall have the
discretion, is authorized to grant and may direct the Security Agent to grant
any consent, waiver, amendment, release of Collateral or other accommodation
reasonably necessary to (a) give effect to the transactions contemplated to
occur in connection with a refinancing of WEST permitted hereunder and scheduled
to occur on the WEST Refinancing Closing Date or otherwise in connection with
the transactions referred to in clause (ii) of the definition of WEST Funding
Facility, and (b) incur any Indebtedness of any Special Purpose Financing
Vehicle permitted hereunder, provided that after giving effect to any such
transactions (including the transactions scheduled to occur on the WEST
Refinancing Closing Date), Borrower shall not, in either of the foregoing
clauses (a) or (b), be in Default of any of its obligations hereunder and such
transactions (or series of transactions scheduled to occur on such dates) will
not adversely affect the interest of the Lenders.

 

12.17                 Foreign Lenders and Participants.  Each Lender that is
incorporated or otherwise organized under the Applicable Laws of a jurisdiction
other than the United States of America or any State thereof or the District of
Columbia shall deliver to Borrower (with a copy to Administrative Agent), on or
before the Closing Date (or on or before accepting an assignment or receiving a
participation interest herein pursuant to Section 12.8, if applicable) two duly
completed copies, signed by an authorized officer, of either Form 1001 (relating
to such Lender and entitling it to a complete exemption from withholding on all
payments to be made to such

 

78

--------------------------------------------------------------------------------


 

Lender by Borrower pursuant to this Agreement) or Form W-8BEN (relating to all
payments to be made to such Lender by the Borrower pursuant to this Agreement)
of the United States Internal Revenue Service or such other evidence (including,
if reasonably necessary, Form W-9) satisfactory to Borrower and Administrative
Agent that no withholding under the federal income tax laws is required with
respect to such Lender.  Thereafter and from time to time, each such Lender
shall (a) promptly submit to Borrower (with a copy to Administrative Agent),
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to
Borrower and Administrative Agent of any available exemption from, United States
withholding taxes in respect of all payments to be made to such Lender by
Borrower pursuant to this Agreement and (b) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re designation of its LIBOR
lending office, if any) to avoid any requirement of Applicable Laws that
Borrower make any deduction or withholding for taxes from amounts payable to
such Lender.  In the event that Borrower or Administrative Agent become aware
that a participation has been granted pursuant to Section 12.8.5 to a financial
institution that is incorporated or otherwise organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia, then, upon request made by Borrower or Administrative
Agent to the Lender which granted such participation, such Lender shall cause
such participant financial institution to deliver the same documents and
information to Borrower and Administrative Agent as would be required under this
Section if such financial institution were a Lender.

 

12.18                 Custodial Agreement.  The Security Agent has entered into
one or more agreements with third parties pursuant to which agreements such
third parties will hold custody to any or all of the Collateral as set forth in
Schedule 5.23. Without limiting the foregoing, the Administrative Agent and each
of the other Lenders hereto acknowledge and agree (i) to the terms and
conditions of the Custodial Agreement; (ii) that the third party custodian
thereto may hold each of the documents and instruments to be delivered therein,
including without limitation, the “chattel paper” original of each Lease, for
the benefit of the Security Agent; and (iii) that the Security Agent shall not
be liable in the event of any damage, loss or destruction of any of the
documents or instruments to be delivered therein, including without limitation,
the “chattel paper” originals of each Lease, by such third party custodian.

 

13.                               ADMINISTRATIVE AGENT

 

13.1                        Appointment and Authorization.  Subject to
Section 12.8, each Credit Facility Lender hereby irrevocably appoints and
authorizes Administrative Agent to take such action as agent on its behalf and
to exercise such powers under the Loan Documents as are delegated to
Administrative Agent by the terms thereof or are reasonably incidental, as
determined by Administrative Agent, thereto.  This appointment and authorization
is intended solely for the purpose of facilitating the servicing of the Loans
and does not constitute appointment of Administrative Agent as trustee for any
Credit Facility Lender or as representative of any Credit Facility Lender for
any other purpose and, except as specifically set forth in the Loan Documents to
the contrary, Administrative Agent shall take such action and exercise such
powers only in an administrative and ministerial capacity.

 

79

--------------------------------------------------------------------------------


 

13.2                        Administrative Agent and Affiliates.  Union Bank,
N.A. (and each successor Administrative Agent) has the same rights and powers
under the Loan Documents as any other Credit Facility Lender and may exercise
the same as though it were not Administrative Agent, and the term “Lender” or
“Lenders” includes Union Bank, N.A. in its individual capacity.  Union Bank,
N.A. (and each successor Administrative Agent) and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with Borrower or any Affiliate of Borrower, as if it were not
Administrative Agent and without any duty to account therefor to Credit Facility
Lenders.  Union Bank, N.A. (and each successor Administrative Agent) need not
account to any other Credit Facility Lender for any monies received by it in its
capacity as a Credit Facility Lender hereunder.  Administrative Agent shall not
be deemed to hold a fiduciary relationship with any Credit Facility Lender and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against
Administrative Agent.

 

13.3                        Lenders’ Credit Decisions.  Each Credit Facility
Lender agrees that it has, independently and without reliance upon
Administrative Agent, any other Credit Facility Lender or the directors,
officers, agents, employees or attorneys of the foregoing parties, and instead
in reliance upon information supplied to it by or on behalf of Borrower and upon
such other information as it has deemed appropriate, made its own independent
credit analysis and decision to enter into this Agreement.  Each Credit Facility
Lender also agrees that it shall, independently and without reliance upon
Administrative Agent, any other Credit Facility Lender or the directors,
officers, agents, employees or attorneys of the foregoing parties, continue to
make its own independent credit analyses and decisions in acting or not acting
under the Loan Documents.

 

13.4                        Action by Administrative Agent.

 

13.4.1                                      Absent actual knowledge of
Administrative Agent of the existence of a Default, Administrative Agent may
assume that no Default has occurred and is continuing, unless Administrative
Agent (or the Credit Facility Lender that is then Administrative Agent) has
received notice from Borrower stating the nature of the Default or has received
notice from a Credit Facility Lender stating the nature of the Default and that
such Credit Facility Lender considers the Default to have occurred and to be
continuing.

 

13.4.2                                      Administrative Agent has only those
obligations under the Loan Documents as are expressly set forth therein.

 

13.4.3                                      Except for any obligation expressly
set forth in the Loan Documents and as long as Administrative Agent may assume
that no Event of Default has occurred and is continuing, Administrative Agent
may, but shall not be required to, exercise its discretion to act or not act,
except that Administrative Agent shall be required to act or not act upon the
instructions of the Requisite Lenders (or of all the Lenders, to the extent
required by Section 12.16) and those instructions shall be binding upon
Administrative Agent and Credit Facility Lenders, provided that Administrative
Agent shall not be required to act or not act if to do so would be contrary to
any Loan Document or to Applicable Law or would result, in the reasonable
judgment of Administrative Agent, in substantial risk of liability to
Administrative Agent.

 

80

--------------------------------------------------------------------------------


 

13.4.4                                      If Administrative Agent has received
a notice of any Event of Default, Administrative Agent shall immediately give
notice thereof to Credit Facility Lenders and shall act or not act upon the
instructions of the Requisite Lenders (or of all the Lenders, to the extent
required by Section 12.16), provided that Administrative Agent shall not be
required to act or not act if to do so would be contrary to any Loan Document or
to Applicable Law or would result, in the reasonable judgment of Administrative
Agent, in substantial risk of liability to Administrative Agent, and except that
if the Requisite Lenders fail, for five (5) Business Days after the receipt of
notice from Administrative Agent, to instruct Administrative Agent, then
Administrative Agent, in its sole discretion, may act or not act as it deems
advisable for the protection of the interests of Credit Facility Lenders.

 

13.4.5                                      Absent its gross negligence or
willful misconduct, Administrative Agent shall have no liability to any Credit
Facility Lender for acting, or not acting, as instructed by the Requisite
Lenders, notwithstanding any other provision hereof.

 

13.5                        Liability of Administrative Agent.  Neither
Administrative Agent nor any of its directors, officers, agents, employees or
attorneys shall be liable for any action taken or not taken by them under or in
connection with the Loan Documents, except for their own gross negligence or
willful misconduct.  Without limitation on the foregoing, Administrative Agent
and its directors, officers, agents, employees and attorneys:

 

13.5.1                                      May treat the payee of any Note as
the holder thereof until Administrative Agent receives notice of the assignment
or transfer thereof, in form satisfactory to Administrative Agent, signed by the
payee, and may treat each Credit Facility Lender as the owner of that Credit
Facility Lender’s interest in the Obligations for all purposes of this Agreement
until Administrative Agent receives notice of the assignment or transfer
thereof, in form satisfactory to Administrative Agent, signed by that Credit
Facility Lender;

 

13.5.2                                      May consult with legal counsel
(including in-house legal counsel), accountants (including in house accountants)
and other professionals or experts selected by it, or with legal counsel,
accountants or other professionals or experts for Borrower or Credit Facility
Lenders, and shall not be liable for any action taken or not taken by it in good
faith in accordance with any advice of such legal counsel, accountants or other
professionals or experts selected by it with reasonable care;

 

13.5.3                                      Shall not be responsible to any
Credit Facility Lender for any statement, warranty or representation made in any
of the Loan Documents or in any notice, certificate, report, request or other
statement (written or oral) given or made in connection with any of the Loan
Documents except for those expressly made by it;

 

13.5.4                                      Except to the extent expressly set
forth in the Loan Documents, shall have no duty to ask or inquire as to the
performance or observance by Borrower of any of the terms, conditions or
covenants of any of the Loan Documents or to inspect any collateral or any
Property, books or records of Borrower;

 

13.5.5                                      Will not be responsible to any
Credit Facility Lender for the due execution, legality, validity,
enforceability, genuineness, effectiveness, sufficiency or value of

 

81

--------------------------------------------------------------------------------


 

any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith, or any collateral;

 

13.5.6                                      Will not incur any liability by
acting or not acting in reliance upon any Loan Document, notice, consent,
certificate, statement, request or other instrument or writing reasonably
believed by it to be genuine and signed or sent by the proper party or parties;
and

 

13.5.7                                      Will not incur any liability for any
arithmetical error in computing any amount paid or payable by Borrower thereof
or paid or payable to or received or receivable from any Credit Facility Lender
under any Loan Document, including, without limitation, principal, interest,
commitment fees, Loans and other amounts; provided that, promptly upon discovery
of such an error in computation, Administrative Agent, Credit Facility Lenders
and (to the extent applicable) Borrower shall make such adjustments as are
necessary to correct such error and to restore the parties to the position that
they would have occupied had the error not occurred.

 

13.6                        Indemnification.  Each Credit Facility Lender shall,
ratably in accordance with its proportion of the aggregate Indebtedness then
evidenced by the Notes, indemnify and hold Administrative Agent and its
directors, officers, agents, employees and attorneys harmless against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(including reasonable attorneys’ fees and disbursements and allocated costs of
attorneys employed by Administrative Agent) that may be imposed on, incurred by
or asserted against it or them in any way relating to or arising out of the Loan
Documents (other than losses incurred by reason of the failure of Borrower to
pay the Indebtedness represented by the Notes) or any action taken or not taken
by it as Administrative Agent thereunder, except such as result from its own
gross negligence or willful misconduct.  Without limitation on the foregoing,
each Credit Facility Lender shall reimburse Administrative Agent upon demand for
that Credit Facility Lender’s share (as set forth in this Section) of any out of
pocket cost or expense incurred by Administrative Agent in connection with the
negotiation, preparation, execution, delivery, amendment, waiver, restructuring,
reorganization (including a bankruptcy reorganization), enforcement or attempted
enforcement of the Loan Documents, to the extent that Borrower or any other
party is required by Section 12.2 to pay that cost or expense but fails to do so
upon demand.  Nothing in this Section 13.6 shall entitle Administrative Agent or
any indemnitee referred to above to recover any amount from Credit Facility
Lenders if and to the extent that such amount has theretofore been recovered
from Borrower.  To the extent that Administrative Agent or any indemnitee
referred to above is later reimbursed such amount by Borrower, it shall return
the amounts paid to it by Credit Facility Lenders in respect of such amount.

 

13.7                        Successor Administrative Agent.  Administrative
Agent may, and at the request of the Requisite Lenders shall, resign as
Administrative Agent upon reasonable notice to Credit Facility Lenders and
Borrower, effective upon acceptance of appointment by a successor Administrative
Agent.  If Administrative Agent shall resign as Administrative Agent under this
Agreement, the Requisite Lenders shall appoint from among Credit Facility
Lenders a successor Administrative Agent for Credit Facility Lenders, which
successor Administrative Agent shall be approved by Borrower (and such approval
shall not be unreasonably withheld or delayed).  If no successor Administrative
Agent is appointed prior to the effective date of the resignation of
Administrative Agent, Administrative Agent may appoint, after consulting with
Credit Facility

 

82

--------------------------------------------------------------------------------


 

Lenders and Borrower, a successor Administrative Agent from among Credit
Facility Lenders.  Upon the acceptance of its appointment as successor
Administrative Agent hereunder, such successor Administrative Agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
Administrative Agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 13, and Section 12.3, shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.  Notwithstanding the foregoing, if
(a) Administrative Agent has not been paid those fees referenced in
Section 2.6.3 or has not been reimbursed for any expense reimbursable to it
under Sections 12.2 or 12.3, in either case for a period of at least one
(1) year and (b) no successor Administrative Agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and Credit
Facility Lenders shall perform all of the duties of Administrative Agent
hereunder until such time, if any, as the Requisite Lenders appoint a successor
Administrative Agent as provided for above.

 

13.8                        No Obligations of Borrower.  Nothing contained in
this Section 13 shall be deemed to impose upon Borrower any obligation in
respect of the due and punctual performance by Administrative Agent of its
obligations to Credit Facility Lenders under any provision of this Agreement,
and Borrower shall have no liability to Administrative Agent or any of Credit
Facility Lenders in respect of any failure by Administrative Agent or any Credit
Facility Lender to perform any of its obligations to Administrative Agent or
Credit Facility Lenders under this Agreement.  Without limiting the generality
of the foregoing, where any provision of this Agreement relating to the payment
of any amounts due and owing under the Loan Documents provides that such
payments shall be made by Borrower to Administrative Agent for the account of
Credit Facility Lenders, Borrower’s obligations to Credit Facility Lenders in
respect of such payments shall be deemed to be satisfied upon the making of such
payments to Administrative Agent in the manner provided by this Agreement.  In
addition, Borrower may rely on a written statement by Administrative Agent to
the effect that it has obtained the written consent of the Requisite Lenders or
Credit Facility Lenders, as applicable under Section 12.16, in connection with a
waiver, amendment, consent, approval or other action by Credit Facility Lenders
hereunder, and shall have no obligation to verify or confirm the same.

 

14.                               SECURITY AGENT

 

14.1                        Appointment and Authorization.  Each Credit Facility
Lender hereby irrevocably appoints and authorizes Security Agent to take such
action as agent on its behalf and to exercise such powers under the Collateral
Documents and any other Loan Documents as are delegated to Security Agent by the
terms thereof or are reasonably incidental, as determined by Security Agent,
thereto.  This appointment and authorization is intended solely for the purpose
of securing the Collateral as set forth in this Agreement and does not
constitute appointment of Security Agent as trustee for any Credit Facility
Lender or as representative of any Credit Facility Lender for any other purpose
and, except as specifically set forth in the Loan Documents to the contrary,
Security Agent shall take such action and exercise such powers only in an
administrative and ministerial capacity.

 

83

--------------------------------------------------------------------------------


 

14.2                        Security Agent and Affiliates.  Union Bank, N.A.
(and each successor Security Agent) shall not be deemed to hold a fiduciary
relationship with any Credit Facility Lender and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against Security Agent.

 

14.3                        Proportionate Interest in any Collateral.  Security
Agent, on behalf of Credit Facility Lenders, shall hold in accordance with the
Loan Documents all items of any collateral or interests therein to be received
or held by Security Agent.  Subject to Agents’ and Credit Facility Lenders’
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys’ fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by Security Agent or a
Credit Facility Lender) and subject to the application of payments in accordance
with Section 9.4, each Credit Facility Lender shall have an interest in such
collateral or interests therein in the same proportion that the aggregate
obligations owed such Credit Facility Lender under the Loan Documents bears to
the aggregate obligations owed under the Loan Documents, without priority or
preference among Credit Facility Lenders.

 

14.4                        Lenders’ Credit Decisions.  Each Credit Facility
Lender agrees that it has, independently and without reliance upon Security
Agent, any other Credit Facility Lender or the directors, officers, agents,
employees or attorneys of the foregoing parties, and instead in reliance upon
information supplied to it by or on behalf of Borrower and upon such other
information as it has deemed appropriate, made its own independent credit
analysis and decision to enter into this Agreement.  Each Credit Facility Lender
also agrees that it shall, independently and without reliance upon Security
Agent, any other Credit Facility Lender or the directors, officers, agents,
employees or attorneys of the foregoing parties, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.

 

14.5                        Action by Security Agent.

 

14.5.1                                      Absent actual knowledge of Security
Agent of the existence of a Default, Security Agent may assume that no Default
has occurred and is continuing, unless Security Agent (or the Lender that is
then Security Agent) has received notice from Borrower stating the nature of the
Default or has received notice from a Credit Facility Lender stating the nature
of the Default and that such Credit Facility Lender considers the Default to
have occurred and to be continuing.

 

14.5.2                                      Security Agent has only those
obligations under the Loan Documents as are expressly set forth therein.

 

14.5.3                                      Except for any obligation expressly
set forth in the Loan Documents and as long as Security Agent may assume that no
Event of Default has occurred and is continuing, Security Agent may, but shall
not be required to, exercise its discretion to act or not act, except that
Security Agent shall be required to act or not act upon the instructions of the
Requisite Lenders (or of all the Lenders, to the extent required by
Section 12.16) and those instructions shall be binding upon Security Agent and
all Credit Facility Lenders, provided that Security Agent shall not be required
to act or not act if to do so would be contrary to any Loan

 

84

--------------------------------------------------------------------------------


 

Document or to Applicable Law or would result, in the reasonable judgment of
Security Agent, in substantial risk of liability to Security Agent.

 

14.5.4                                      If Security Agent has received a
notice specified in Section 14.5.1, Security Agent shall immediately give notice
thereof to Credit Facility Lenders and shall act or not act upon the
instructions of the Requisite Lenders (or of all the Lenders, to the extent
required by Section 12.16), provided that Security Agent shall not be required
to act or not act if to do so would be contrary to any Loan Document or to
Applicable Law or would result, in the reasonable judgment of Security Agent, in
substantial risk of liability to Security Agent, and except that if the
Requisite Lenders fail, for five (5) Business Days after the receipt of notice
from Security Agent, to instruct Security Agent, then Security Agent, in its
sole discretion, may act or not act as it deems advisable for the protection of
the interests of Credit Facility Lenders.

 

14.5.5                                      Absent its gross negligence or
willful misconduct, Security Agent shall have no liability to any Credit
Facility Lender for acting, or not acting, as instructed by the Requisite
Lenders, notwithstanding any other provision hereof.

 

14.6                        Liability of Security Agent.  Neither Security Agent
nor any of its directors, officers, agents, employees or attorneys shall be
liable for any action taken or not taken by them under or in connection with the
Loan Documents, except for their own gross negligence or willful misconduct. 
Without limitation on the foregoing, Security Agent and its directors, officers,
agents, employees and attorneys:

 

14.6.1                                      May treat the payee of any Note as
the holder thereof until Security Agent receives notice of the assignment or
transfer thereof, signed by the payee, and may treat each Credit Facility Lender
as the owner of that Credit Facility Lender’s interest in the Obligations for
all purposes of this Agreement until Security Agent receives notice of the
assignment or transfer thereof, signed by that Credit Facility Lender;

 

14.6.2                                      May consult with legal counsel
(including in-house legal counsel), accountants (including in house accountants)
and other professionals or experts selected by it, or with legal counsel,
accountants or other professionals or experts for Borrower or Credit Facility
Lenders, and shall not be liable for any action taken or not taken by it in good
faith in accordance with any advice of such legal counsel, accountants or other
professionals or experts selected by it with reasonable care;

 

14.6.3                                      Shall not be responsible to any
Credit Facility Lender for any statement, warranty or representation made in any
of the Loan Documents or in any notice, certificate, report, request or other
statement (written or oral) given or made in connection with any of the Loan
Documents except for those expressly made by it;

 

14.6.4                                      Except to the extent expressly set
forth in the Loan Documents, shall have no duty to ask or inquire as to the
performance or observance by Borrower of any of the terms, conditions or
covenants of any of the Loan Documents or to inspect any collateral or any
Property, books or records of Borrower;

 

14.6.5                                      Will not be responsible to any
Credit Facility Lender for the due execution, legality, validity,
enforceability, genuineness, effectiveness, sufficiency or value of

 

85

--------------------------------------------------------------------------------


 

any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith, or any collateral; and

 

14.6.6                                      Will not incur any liability by
acting or not acting in reliance upon any Loan Document, notice, consent,
certificate, statement, request or other instrument or writing reasonably
believed by it to be genuine and signed or sent by the proper party or parties.

 

14.7                        Indemnification.  Each Credit Facility Lender shall,
ratably in accordance with its proportion of the aggregate Indebtedness then
evidenced by the Notes, indemnify and hold Security Agent and its directors,
officers, agents, employees and attorneys harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable attorneys’ fees and disbursements and allocated costs of attorneys
employed by Security Agent) that may be imposed on, incurred by or asserted
against it or them in any way relating to or arising out of the Loan Documents
(other than losses incurred by reason of the failure of Borrower to pay the
Indebtedness represented by the Notes) or any action taken or not taken by it as
Security Agent thereunder, except such as result from its own gross negligence
or willful misconduct.  Without limitation on the foregoing, each Credit
Facility Lender shall reimburse Security Agent upon demand for that Lender’s Pro
Rata Share of any out of pocket cost or expense incurred by Security Agent in
connection with the negotiation, preparation, execution, delivery, amendment,
waiver, restructuring, reorganization (including a bankruptcy reorganization),
enforcement or attempted enforcement of the Loan Documents, to the extent that
Borrower or any other party is required by Section 12.2 to pay that cost or
expense but fails to do so upon demand.  Nothing in this Section 14.7 shall
entitle Security Agent or any indemnitee referred to above to recover any amount
from Credit Facility Lenders if and to the extent that such amount has
theretofore been recovered from Borrower.  To the extent that Security Agent or
any indemnitee referred to above is later reimbursed such amount by Borrower, it
shall return the amounts paid to it by Credit Facility Lenders in respect of
such amount.

 

14.8                        Successor Security Agent.  Security Agent may, and
at the request of the Requisite Lenders shall, resign as Security Agent upon
reasonable notice to Credit Facility Lenders and Borrower effective upon
acceptance of appointment by a successor Security Agent.  If Security Agent
shall resign as Security Agent under this Agreement, the Requisite Lenders shall
appoint from among Credit Facility Lenders a successor Security Agent for Credit
Facility Lenders, which successor Security Agent shall be approved by Borrower
(and such approval shall not be unreasonably withheld or delayed).  If no
successor Security Agent is appointed prior to the effective date of the
resignation of Security Agent, Security Agent may appoint, after consulting with
Credit Facility Lenders and Borrower, a successor Security Agent from among
Credit Facility Lenders.  Upon the acceptance of its appointment as successor
Security Agent hereunder, such successor Security Agent shall succeed to all the
rights, powers and duties of the retiring Security Agent and the term “Security
Agent” shall mean such successor Security Agent and the retiring Security
Agent’s appointment, powers and duties as Security Agent shall be terminated. 
After any retiring Security Agent’s resignation hereunder as Security Agent, the
provisions of this Section 14, and Section 12.3, shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Security Agent
under this Agreement.  Notwithstanding the foregoing, if (a) Security Agent has
not been paid those fees referenced in Section 2.6.3 or has not been reimbursed
for any expense reimbursable to it under Sections 12.2 or 12.3, in either

 

86

--------------------------------------------------------------------------------


 

case for a period of at least one (1) year and (b) no successor Security Agent
has accepted appointment as Security Agent by the date which is thirty (30) days
following a retiring Security Agent’s notice of resignation, the retiring
Security Agent’s resignation shall nevertheless thereupon become effective and
Credit Facility Lenders shall perform all of the duties of Security Agent
hereunder until such time, if any, as the Requisite Lenders appoint a successor
Security Agent as provided for above.

 

14.9                        No Obligations of Borrower.  Nothing contained in
this Section 14 shall be deemed to impose upon Borrower any obligation in
respect of the due and punctual performance by Security Agent of its obligations
to Credit Facility Lenders under any provision of this Agreement, and Borrower
shall have no liability to Security Agent or any of Credit Facility Lenders in
respect of any failure by Security Agent or any Credit Facility Lender to
perform any of its obligations to Security Agent or Credit Facility Lenders
under this Agreement.

 

15.                               COMMITMENT COSTS AND RELATED MATTERS.

 

15.1                        Eurodollar Costs and Related Matters.

 

15.1.1                                      In the event that any Governmental
Authority imposes on any Credit Facility Lender any reserve, special deposit or
comparable requirement (including any emergency, supplemental or other reserve)
with respect to the Eurodollar liabilities (as defined in Regulation D or any
comparable regulation of any Governmental Authority having jurisdiction over any
Credit Facility Lender) of any Credit Facility Lender, Borrower shall pay such
lender within five (5) Business Days after demand all amounts necessary to
compensate such Credit Facility Lender (determined as though such lender’s LIBOR
lending office had funded 100% of its LIBOR Loan in the Designated Eurodollar
Market) in respect of the imposition of such reserve requirements (provided that
Borrower shall not be obligated to pay any such amount which arose prior to the
date which is forty five (45) days preceding the date of such demand or is
attributable to periods prior to the date which is forty five (45) days
preceding the date of such demand).  Such Credit Facility Lender’s determination
of such amount shall be conclusive in the absence of manifest error.

 

15.1.2                                      If, after the date hereof, the
existence or occurrence of any Special Eurodollar Circumstance:

 

(a)                                 shall subject any Credit Facility Lender or
its LIBOR lending office to any tax, duty or other charge or cost with respect
to any LIBOR Loan, its Note evidencing such LIBOR Loan(s) or its obligation to
make LIBOR Loans, or shall change the basis of taxation of payments to any
Credit Facility Lender attributable to the principal of or interest on any LIBOR
Loan or any other amounts due under this Agreement in respect of any LIBOR Loan,
its Note evidencing such LIBOR Loan(s) or its obligation to make LIBOR Loans,
excluding taxes imposed on or measured in whole or in part by its overall net
income by (A) any jurisdiction (or political subdivision thereof) in which it is
organized or maintains its principal office or LIBOR lending office or (B) any
jurisdiction (or political subdivision thereof) in which it is “doing business”;

 

87

--------------------------------------------------------------------------------


 

(b)                                 shall impose, modify or deem applicable any
reserve not applicable or deemed applicable on the date hereof (including any
reserve imposed by the Board of Governors of the Federal Reserve System, special
deposit, capital or similar requirements against assets of, deposits with or for
the account of, or credit extended by, any Credit Facility Lender or its LIBOR
lending office); or

 

(c)                                  shall impose on any Credit Facility Lender
or its LIBOR lending office or the Designated Eurodollar Market any other
condition affecting any LIBOR Loan, its Note evidencing such LIBOR Loan(s), its
obligation to make LIBOR Loans or this Agreement, or shall otherwise affect any
of the same;

 

and the result of any of the foregoing, as determined in good faith by any
Credit Facility Lender, increases the cost to any Credit Facility Lender or its
LIBOR lending office of making or maintaining any LIBOR Loan or in respect of
any LIBOR Loan, any Note evidencing LIBOR Loans or its obligation to make LIBOR
Loans or reduces the amount of any sum received or receivable by any Credit
Facility Lender or its LIBOR lending office with respect to any LIBOR Loan, its
Note evidencing such LIBOR Loan(s) or its obligation to make LIBOR Loans
(assuming such Credit Facility Lender’s LIBOR lending office had funded 100% of
its LIBOR Loan in the Designated Eurodollar Market), then, within five
(5) Business Days after demand by such lender (with a copy to Administrative
Agent), Borrower shall pay to such Credit Facility Lender such additional amount
or amounts as will compensate such lender for such increased cost or reduction
(determined as though such Credit Facility Lender’s LIBOR lending office had
funded 100% of its LIBOR Loan in the Designated Eurodollar Market); provided
that Borrower shall not be obligated to pay any such amount which arose prior to
the date which is ninety (90) days preceding the date of such demand or is
attributable to periods prior to the date which is ninety (90) days preceding
the date of such demand.  A statement of Credit Facility Lender claiming
compensation under this subsection shall be conclusive in the absence of
manifest error.

 

15.1.3                                      If, after the date hereof, the
existence or occurrence of any Special Eurodollar Circumstance shall, in the
good faith opinion of Credit Facility Lender, make it unlawful or impossible for
Credit Facility Lender or its LIBOR lending office to make, maintain or fund its
portion of any LIBOR Loan, or materially restrict the authority of Credit
Facility Lender to purchase or sell, or to take deposits of, Dollars in the
Designated Eurodollar Market, or to determine or charge interest rates based
upon the LIBOR Basis, and Credit Facility Lender shall so notify Administrative
Agent, then such Credit Facility Lender’s obligation to make LIBOR Loans shall
be suspended for the duration of such illegality or impossibility and Credit
Facility Lender forthwith shall give notice thereof to the other Credit Facility
Lenders and Borrower.  Upon receipt of such notice, the outstanding principal
amount of such Credit Facility Lender’s LIBOR Loans, together with accrued
interest thereon, automatically shall be converted to Base Rate Loans on either
(1) the last day of the LIBOR Loan Period(s) applicable to such LIBOR Loans if
such lender may lawfully continue to maintain and fund such LIBOR Loans to such
day(s) or (2) immediately if such lender may not lawfully continue to fund and
maintain such LIBOR Loans to such day(s), provided that in such event the
conversion shall not be subject to payment of a prepayment fee under
Section 2.8.5.  Credit Facility Lenders agrees to endeavor promptly to notify
Borrower of any event of which it has actual knowledge, occurring after the
Closing Date, which will cause any Credit Facility Lender to notify
Administrative Agent under this Section, and agrees to designate a different
LIBOR lending office if such

 

88

--------------------------------------------------------------------------------


 

designation will avoid the need for such notice and will not, in the good faith
judgment of such lender, otherwise be materially disadvantageous to such
lender.  In the event that any Credit Facility Lender is unable, for the reasons
set forth above, to make, maintain or fund its portion of any LIBOR Loan, such
Credit Facility Lender shall fund such amount as a Base Rate Loan for the same
period of time, and such amount shall be treated in all respects as a Base Rate
Loan.  Any Credit Facility Lender whose obligation to make LIBOR Loans has been
suspended under this Section shall promptly notify Administrative Agent and
Borrower of the cessation of the Special Eurodollar Circumstance which gave rise
to such suspension. Borrower shall have the right to terminate the Revolving
Commitment of any Credit Facility Lender for which the funding of LIBOR Loans
becomes unlawful or impossible, as set forth above, and to substitute a new
Credit Facility Lender into this Agreement subject to the provisions of
Section 12.8 of this Agreement.

 

15.1.4                                      If, with respect to any proposed
LIBOR Loan, any Credit Facility Lender:

 

(a)                                 reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of such lender, deposits in Dollars (in the
applicable amounts) are not being offered to lender in the Designated Eurodollar
Market for the applicable LIBOR Loan Period; or

 

(b)                                 LIBOR Basis as determined by such lender
(i) does not represent the effective pricing to lender for deposits in Dollars
in the Designated Eurodollar Market in the relevant amount for the applicable
LIBOR Loan Period, or (ii) will not adequately and fairly reflect the cost to
such lender of making the applicable LIBOR Loans;

 

then such Credit Facility Lender forthwith shall give notice thereof to Borrower
and Administrative Agent, whereupon until such Credit Facility Lender notifies
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligation of such Credit Facility Lender to make any future LIBOR Loans
shall be suspended and such Credit Facility Lender’s Loans shall be treated in
all respects as a Base Rate Loan.

 

15.1.5                                      Each Credit Facility Lender agrees
to endeavor promptly to notify Borrower of any event of which it has actual
knowledge, occurring after the Closing Date, which will entitle any Credit
Facility Lender to compensation pursuant to this Section, and agrees to
designate a different LIBOR lending office if such designation will avoid the
need for or reduce the amount of such compensation and will not, in the good
faith judgment of such lender, otherwise be materially disadvantageous to
lender.  Any request for compensation by any Credit Facility Lender under this
Section shall set forth the basis upon which it has been determined that such an
amount is due from Borrower, a calculation of the amount due, and a
certification that the corresponding costs have been incurred by such lender.

 

15.2                        Capital Adequacy.  If, after the date hereof, any
Credit Facility Lender (or any Affiliate of any Credit Facility Lender) shall
have reasonably determined that the adoption of any Applicable Law, governmental
rule, regulation or order regarding the capital adequacy of banks or bank
holding companies, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency

 

89

--------------------------------------------------------------------------------


 

charged with the interpretation or administration thereof, or compliance by any
Credit Facility Lender (or any Affiliate of any Credit Facility Lender) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, central bank or comparable agency,
has or would have the effect of reducing the rate of return on the capital of
Credit Facility Lender (or any Affiliate of Credit Facility Lender) as a
consequence of any of such Credit Facility Lender’s obligations hereunder to a
level below that which it could have achieved but for such adoption, change or
compliance (taking into consideration the policies of any Credit Facility Lender
(or Affiliate of any Credit Facility Lender) with respect to capital adequacy
immediately before such adoption, change or compliance and assuming that the
capital of such Credit Facility Lender (or Affiliate of such Credit Facility
Lender) was fully utilized prior to such adoption, change or compliance), then,
upon demand by such Credit Facility Lender, Borrower shall immediately pay to
such lender such additional amounts as shall be sufficient to compensate such
lender for any such reduction actually suffered; provided that there shall be no
duplication of amounts paid to any Credit Facility Lender pursuant to this
sentence and Section 15.1.  For purposes of this Section 15.2, a change in
Applicable Law, governmental rule, regulation or order shall include, without
limitation, (x) any change made or which becomes effective on the basis of a
law, treaty, rule, regulation, interpretation administration or implementation
then in force, the effective date of which change is delayed by the terms of
such law, treaty, rule, regulation, interpretation, administration or
implementation, (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub. L. 111-203, H.R. 4173) and all requests, rules, regulations,
guidelines, interpretations or directives promulgated thereunder or issued in
connection therewith, regardless of the date enacted, adopted, issued or
promulgated, whether before or after the Closing Date and (z) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities.  Such Credit
Facility Lender’s determination of the amount to be paid to such lender by
Borrower as a result of any event referred to in this Section 15.2 shall, absent
manifest error, be deemed final, binding and conclusive upon Borrower.

 

15.3                        Federal Reserve System/Wire Transfers.  The
obligation of any Credit Facility Lender to make any loan by wire transfer to
Borrower or any other Person shall be subject to all Applicable Laws, including
the policy of the Board of Governors of the Federal Reserve System on Reduction
of Payments System Risk as in effect from time to time.  Borrower acknowledges
that such laws, regulations and policy may delay the transmission of any funds
to Borrower.

 

15.4                        Assignment of Commitments Under Certain
Circumstances; Duty to Mitigate.  In the event any Credit Facility Lender
(i) requests compensation pursuant to Section 15.1 or 15.2, above, (ii) delivers
a notice described in Section 15.1 or 15.2, above, (iii) refuses to consent to
any amendment, waiver or other modification of any Loan Document requested by
any Borrower and which amendment, waiver or other modification is required under
this Agreement for such amendment, waiver or other modification, or (iv) is a
Defaulting Lender, Borrower may, at its sole expense and effort (including with
respect to the assignment fee referred to in Section 12.8), upon notice to such
Credit Facility Lender and Administrative Agent, require such Credit Facility
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 12.8), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) such

 

90

--------------------------------------------------------------------------------


 

assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (y) Borrower shall
have received the prior written consent of Administrative Agent, which consent
shall not unreasonably be withheld or delayed, and (z) the Borrower or such
assignee shall have paid to the affected Credit Facility Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans of such Credit
Facility Lender, respectively, affected by such assignment plus all fees and
other amounts accrued for the account of such Credit Facility Lender hereunder;
provided that Borrower shall not be required to pay any costs and expenses that
are incurred by a Defaulting Lender solely as a result of such Credit Facility
Lender’s default of its obligations hereunder; provided further that, if prior
to any such transfer and assignment the circumstances or event that resulted in
such Credit Facility Lender’s claim for compensation or notice, as referred to
above in (i) and (ii) of this Section 15.4, as the case may be, cease to cause
such Credit Facility Lender to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 15.1 or 15.2, above, or cease to result in
amounts being payable under Section 15.1 or 15.2, as the case may be, or if such
Credit Facility Lender shall waive its right to claim or notice under
Section 15.1 or 15.2, as applicable in respect of such circumstances or event or
shall consent to the proposed amendment, waiver, consent or other modification,
as the case may be, then such Credit Facility Lender shall not thereafter be
required to make any such transfer and assignment hereunder.  Each Credit
Facility Lender hereby grants to Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Credit Facility Lender as assignor, any Commitment Assignment and
Acceptance necessary to effectuate any assignment of such Credit Facility
Lender’s interests hereunder in the circumstances contemplated by this
paragraph.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Credit Facility Lender in connection with any such filing or
assignment, delegation and transfer; provided that Borrower shall not pay any
such costs and expenses incurred by any Credit Facility Lender who has defaulted
on its obligations to make loans or other extensions of credit.

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

BORROWER:

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Dean M. Poulakidas

 

Name:

Dean M. Poulakidas

 

Title:

Senior Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND SECURITY AGENT:

 

 

 

 

 

UNION BANK, N.A.

 

 

 

By:

/s/ Kevin Sullivan

 

Name:

Kevin Sullivan

 

Title:

Senior Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

CO-SYNDICATION AGENT AND LENDER:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Carlos Lua

 

Name:

CARLOS LUA

 

Title:

VP

 

S-3

--------------------------------------------------------------------------------


 

 

CO-SYNDICATION AGENT AND LENDER:

 

 

 

 

 

BANK OF AMERICA N.A.

 

 

 

By:

/s/ Russell Mcclymont

 

Name:

Russell Mcclymont

 

Title:

Sr. Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

DOCUMENTATION AGENT AND LENDER:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Cecilia K. Person

 

Name:

Cecilia K. Person

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

LENDER AND SWING LINE LENDER:

 

 

 

 

 

UNION BANK, N.A.

 

 

 

By:

/s/ Kevin Sullivan

 

Name:

Kevin Sullivan

 

Title:

Senior Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

By:

/s/ Jon Treers

 

Name:

JON TREERS

 

Title:

DIRECTOR

 

 

 

 

 

 

 

By:

/s/ Evelyn Peters

 

Name:

Evelyn Peters

 

Title:

Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

By:

/s/ Charles Moran

 

Name:

Charles Moran

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Thomas Jean

 

Name:

Thomas Jean

 

Title:

Director

 

S-8

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Christopher M. Ames

 

Name:

Christopher M. Ames

 

Title:

Vice President 19275

 

 

Commercial Banking

 

 

HSBC Bank USA, N.A.

 

S-9

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION

 

 

 

By:

/s/ Jeanine Smith

 

Name:

Jeanine Smith

 

Title:

Vice President

 

S-10

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

By:

/s/ Gregory Braun

 

Name:

GREGORY BRAUN

 

Title:

AVP HUNTINGTON BANK

 

S-11

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

UMPQUA BANK

 

 

 

By:

/s/ George P. Diesch

 

Name:

George P. Diesch

 

Title:

SVP

 

S-12

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

CAPITAL ONE, N.A.

 

 

 

By:

/s/ Matthew Tallo

 

Name:

Matthew Tallo

 

Title:

Managing Director

 

S-13

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL

 

 

 

By:

/s/ Andrew McKuin

 

Name:

Andrew McKuin

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Alex Aupoix

 

Name:

Alex Aupoix

 

Title:

Managing Director

 

S-14

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Borrowing Base Certificate

 

[Appended.]

 

A-1

--------------------------------------------------------------------------------


 

BORROWING BASE CERTIFICATE

 

To:                             UNION BANK, as Administrative Agent

 

This Borrowing Base Certificate (“Certificate”) is delivered pursuant to that
certain Second Amended and Restated Credit Agreement dated as of June 4, 2014,
between Willis Lease Finance Corporation, a Delaware corporation (“Borrower”),
Union Bank, N.A., together with any other Lender thereunder from time to time
(collectively, the “Lenders” and individually, a “Lender”) and Union Bank, N.A.,
as administrative agent (in such capacity, “Administrative Agent”), as the Swing
Line Lender (in such capacity, “Swing Line Lender”), Security Agent (in such
capacity, “Security Agent”), and Joint Lead Arranger and Joint Bookrunner, Wells
Fargo Bank, National Association, as Co-Syndication Agent (in such capacity,
collectively with each other Co-Syndication Agent, “Syndication Agent”), Wells
Fargo Securities, LLC, as Joint Lead Arranger and Joint Bookrunner, Bank of
America N.A., as Co-Syndication Agent (in such capacity, collectively with each
other Co-Syndication Agent, “Syndication Agent”), Merrill Lynch, Pierce, Fenner
And Smith Incorporated, as Joint Lead Arranger and Joint Bookrunner, U.S. Bank
National Association, as Documentation Agent (in such capacity, “Documentation
Agent”), Joint Lead Arranger and Joint Bookrunner and Deutsche Bank AG, New York
Branch, as Senior Managing Agent (as amended from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement and not otherwise defined in
this Certificate shall have the meanings defined for them in the Credit
Agreement.  Section references herein relate to the Credit Agreement unless
stated otherwise.  This Certificate covers the fiscal month ending
              , 20     (the “Determination Date”), and is delivered to
Administrative Agent pursuant to Section 8.1.5 of the Credit Agreement.

 

The following calculations determine the Borrowing Base and the Borrowing
Availability as of the Determination Date under the Revolving Commitment
described in the Credit Agreement and related Loan Documents.  Such calculations
are derived from the Books and Records of Borrower in accordance with the
relevant definitions of financial terms set forth in the Credit Agreement:

 

I.

BORROWING BASE

 

 

 

 

 

(1)  Eligible Engines (not Off-Lease for more than 180 days)

 

 

 

 

 

 

(i) Net Book Value of Eligible Engines that are not Off-Lease at such time and
that have not been Off-Lease for more than 180 days

 

$

 

 

 

 

 

 

(ii) times ***%

 

x

***

 

 

 

 

 

Total Eligible Engines (not Off-Lease) [(i)  x (ii)]

 

$

 

 

 

 

(2)  Eligible Engines (Off-Lease)

 

 

 

 

 

 

(i) Net Book Value of all other Eligible Engines

 

$

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

A-2

--------------------------------------------------------------------------------


 

 

(ii) times ***%

 

x

***

 

 

 

 

 

Total of Eligible Engines (Off-Lease) [(i)  x (ii)]

 

$

 

 

 

 

 

(3)  Eligible Equipment (not Off-Lease for more than 180 days)

 

 

 

 

 

 

(i) Net Book Value of Eligible Equipment that is not Off-Lease and that has not
been Off-Lease for more than 180 days

 

$

 

 

 

 

 

 

(ii) times ***%

 

x

***

 

 

 

 

 

Total Eligible Equipment (not Off-Lease) [(i)  x (ii)]

 

$

 

 

 

 

 

(4)  Eligible Equipment (Off-Lease)

 

 

 

 

 

 

(i) Net Book Value of all other Eligible Equipment

 

$

 

 

 

 

 

 

(ii) times ***%

 

x

***

 

 

 

 

 

Total Eligible Equipment (Off-Lease) [(i)  x (ii)]

 

$

 

 

 

 

 

(5)  Eligible Saleable Assets

 

 

 

 

 

 

(i) Net Book Value of Eligible Saleable Assets

 

$

 

 

 

 

 

 

(ii) times ***%

 

x

***

 

 

 

 

 

Total Eligible Saleable Assets [(i)  x (ii)]

 

$

 

 

 

 

 

(6)  Appraisal Adjustment to Borrowing Base

 

 

 

 

 

 

(i)  Borrowing Base [Sum of Totals for (1), (2), (3), (4), and (5)]

 

$

 

 

 

 

 

 

less:

 

 

 

 

 

 

 

(ii)  Appraisal adjustment (based on annual Appraisal (pursuant to definition of
Borrowing Base (subsection x)), if applicable)

 

$

 

 

 

 

 

 

BORROWING BASE (Adjusted for Appraisal)

 

$

 

 

 

 

 

II.

BORROWING AVAILABILITY

 

 

 

 

 

 

Borrower’s Borrowing Availability under the Revolving Commitment as of the
Determination Date is calculated as the lesser of the following (1) and (2):

 

 

 

 

 

(1)  Maximum Amount ($700,000,000.00 subject to Section 2.10)

 

$

 

 

 

 

And

 

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

A-3

--------------------------------------------------------------------------------


 

(2)  Borrowing Base

 

 

 

 

 

 

(i)  Borrowing Base (Adjusted for Appraisal in Item 6 above) as of the
Determination Date

 

$

 

 

 

BORROWING AVAILABILITY [Equals lesser of (1) and (2)]

 

$

 

[Signature on following page.]

 

A-4

--------------------------------------------------------------------------------


 

This Certificate is executed on                     , 20    , by the
                          of Borrower, an Authorized Signatory.  The undersigned
hereby further certifies that each and every matter contained herein is derived
from the Books and Records of Borrowers and is true and correct in all material
respects.

 

 

 

of WILLIS LEASE FINANCE CORPORATION, a Delaware corporation

 

 

 

 

 

[Printed name]

 

A-5

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Borrowing Notice

 

[Appended.]

 

B-1

--------------------------------------------------------------------------------


 

BORROWING NOTICE

 

1.                                      This BORROWING NOTICE is executed and
delivered by Willis Lease Finance Corporation, a Delaware corporation
(“Borrower”), to Union Bank, N.A. (“Administrative Agent”) pursuant to that
certain Second Amended and Restated Credit Agreement dated as of June 4, 2014,
between Borrower, Union Bank, N.A., together with any other Lender thereunder
from time to time (collectively, the “Lenders” and individually, a “Lender”) and
Administrative Agent, Union Bank, N.A., as the Swing Line Lender (in such
capacity, “Swing Line Lender”), Security Agent (in such capacity, “Security
Agent”), and Joint Lead Arranger and Joint Bookrunner, Wells Fargo Bank,
National Association, as Co-Syndication Agent (in such capacity, collectively
with each other Co-Syndication Agent, “Syndication Agent”), Wells Fargo
Securities, LLC, as Joint Lead Arranger and Joint Bookrunner, Bank of America
N.A., as Co-Syndication Agent (in such capacity, collectively with each other
Co-Syndication Agent, “Syndication Agent”), Merrill Lynch, Pierce, Fenner And
Smith Incorporated, as Joint Lead Arranger and Joint Bookrunner, U.S. Bank
National Association, as Documentation Agent (in such capacity, “Documentation
Agent”), Joint Lead Arranger and Joint Bookrunner and Deutsche Bank AG, New York
Branch, as Senior Managing Agent (as amended, extended, renewed, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Any terms used
herein and not defined herein shall have the meanings set forth for such terms
in the Credit Agreement.

 

2.                                      Borrower hereby requests a Revolving
Loan pursuant to the Credit Agreement as follows:

 

(a)                                 AMOUNT OF REQUESTED ADVANCE(1):  $

 

(b)                                 DATE OF REQUESTED ADVANCE:

 

(c)                                  TYPE OF REQUESTED ADVANCE (Check one box):

 

o                                    BASE RATE LOAN

 

o                                    LIBOR RATE LOAN(2), FOR A LIBOR LOAN PERIOD
OF                  MONTHS (3)

 

3.                                      In connection with this request,
Borrower certifies that:

 

(a)                                 After giving effect to such Advance, the
aggregate amount of all Loans then outstanding shall not exceed the lesser of
the (i) Maximum Amount and (ii) the Borrowing Base.

 

--------------------------------------------------------------------------------

(1)  Each LIBOR Loan must be in a principal amount of at least $5,000,000.00 and
in an integral multiple of $100,000.

 

(2)  Maximum of 10 tranches of LIBOR Loans collectively may be outstanding at
once.

 

(3)  Specify whether 1, 2, 3 or 6-month Libor Loan Period.

 

B-2

--------------------------------------------------------------------------------


 

(b)                                 Now and as of the date of the requested
Advance, except (i) for representations and warranties which expressly relate to
a particular date or which are no longer true and correct as a result of a
change permitted by the Credit Agreement or the other Loan Documents, or (ii) as
disclosed by Borrower and approved in writing by Administrative Agent, each
representation and warranty made by Borrower in Section 5 of the Credit
Agreement will be true and correct in all material respects, both immediately
before and after giving effect to such Advance, as though such representations
and warranties were made on and as of that date;

 

(c)                                  No circumstance or event has occurred that
constitutes a Material Adverse Effect since the Closing Date; and

 

(d)                                 No Default or Event of Default presently
exists or will have occurred and be continuing as a result of the Borrowing
requested hereunder.

 

4.                                      This Borrowing Notice is executed on
                          , 20    , by an Authorized Signatory of Borrower.  The
undersigned, in such capacity, hereby certifies, on behalf of Borrower, each and
every matter contained herein to be true and correct.

 

 

WILLIS LEASE FINANCE CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: 

 

 

 

 

 

Title:

 

 

B-3

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Commitment Assignment and Acceptance

 

[Appended.]

 

C-1

--------------------------------------------------------------------------------


 

COMMITMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This COMMITMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and
Acceptance”) dated as of                               , 20     is made between
                                               (the “Assignor”) and
                                               (the “Assignee”).

 

RECITALS

 

WHEREAS, the Assignor is party to that certain Second Amended and Restated
Credit Agreement dated as of June 4, 2014, between Willis Lease Finance
Corporation, a Delaware corporation (“Borrower”), Union Bank, N.A., together
with any other Lender thereunder from time to time (collectively, the “Lenders”
and individually, a “Lender”) and Union Bank, N.A., as administrative agent (in
such capacity, “Administrative Agent”), as the Swing Line Lender (in such
capacity, “Swing Line Lender”), Security Agent (in such capacity, “Security
Agent”), and Joint Lead Arranger and Joint Bookrunner, Wells Fargo Bank,
National Association, as Co-Syndication Agent (in such capacity, collectively
with each other Co-Syndication Agent, “Syndication Agent”), Wells Fargo
Securities, LLC, as Joint Lead Arranger and Joint Bookrunner, Bank of America
N.A., as Co-Syndication Agent (in such capacity, collectively with each other
Co-Syndication Agent, “Syndication Agent”), Merrill Lynch, Pierce, Fenner And
Smith Incorporated, as Joint Lead Arranger and Joint Bookrunner, U.S. Bank
National Association, as Documentation Agent (in such capacity, “Documentation
Agent”), Joint Lead Arranger and Joint Bookrunner and Deutsche Bank AG, New York
Branch, as Senior Managing Agent (the “Credit Agreement”).  All capitalized
terms used herein and not otherwise defined shall have the respective meanings
ascribed to them in the Credit Agreement;

 

WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Revolving Loans (the “Committed Loans”) to the Borrower for Assignor’s
Pro Rata Share of the Revolving Commitment in an aggregate amount not to exceed
$                       (the “Commitment”);

 

WHEREAS, [the Assignor has made Committed Loans in the aggregate principal
amount of $                           to the Borrower] [no Committed Loans are
outstanding under the Credit Agreement];

 

WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, in an amount equal to $                         (the “Assigned
Amount”) on the terms and subject to the conditions set forth herein and the
Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.                                      Assignment and Acceptance.

 

(a)                                 Subject to the terms and conditions of this
Assignment and Acceptance, (i) the Assignor hereby sells, transfers and assigns
to the Assignee, and (ii) the Assignee hereby

 

C-2

--------------------------------------------------------------------------------


 

purchases, assumes and undertakes from the Assignor, without recourse and
without representation or warranty (except as provided in this Assignment and
Acceptance)       % (the “Assignee’s Percentage Share”) of (A) the Commitment of
the Assignor, and (B) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Credit Agreement
and the Loan Documents.

 

(b)                                 With effect on and after the Effective Date
(as defined in Section 5 hereof), the Assignee shall be a party to the Credit
Agreement and succeed to all of the rights and be obligated to perform all of
the obligations of a Lender under the Credit Agreement, with a Commitment in an
amount equal to the Assigned Amount.  The Assignee agrees that it will perform
in accordance with their terms all of the obligations which it is required to
perform as a Lender under the Credit Agreement.  It is the intent of the parties
hereto that the Commitment of the Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Amount and the Assignor shall
relinquish its rights and be released from its obligations under the Credit
Agreement to the extent such obligations have been assumed by the Assignee;
provided that the Assignor shall not relinquish its rights under Sections 12.2
(Reimbursement and Expenses) and 12.3 (Indemnity) of the Credit Agreement to the
extent such rights relate to the time prior to the Effective Date.

 

(c)                                  After giving effect to the assignment and
acceptance set forth herein, on the Effective Date the Assignor’s Commitment
will be $                     (an amount equal to         % of the Revolving
Commitment).

 

(d)                                 After giving effect to the assignment and
acceptance set forth herein, on the Effective Date the Assignee’s Commitment
will be $                    (an amount equal to         % of the Revolving
Commitment).

 

2.                                      Payments.

 

(a)                                 As consideration for the sale, assignment
and transfer contemplated in Section 1 hereof, the Assignee shall pay to the
Assignor on the Effective Date in immediately available funds an amount equal to
$                    , representing the Assignee’s Percentage Share of the
Principal amount of all Committed Loans.

 

(b)                                 The [Assignor] [Assignee] further agrees to
pay to Administrative Agent an administrative fee in the amount specified in
Section 12.8.4 of the Credit Agreement.

 

(c)                                  Administrative Agent shall retain all
additional amounts paid by the Borrower as a commitment fee or as interest on
the Committed Loans outstanding to the Borrower with respect to the Assignee’s
Commitment.

 

3.                                      Reallocation of Payments.  Any interest,
fees and other payments accrued to the Effective Date with respect to the
Commitment shall be for the account of the Assignor.  Any interest, fees and
other payments accrued on and after the Effective Date with respect to the
Assigned Amount shall be for the account of the Assignee.  Each of the Assignor
and the Assignee agrees that it will hold in trust for the other party any
interest, fees and other amounts which it may receive to which the other party
is entitled pursuant to the preceding sentence and pay to the other party any
such amounts which it may receive promptly upon receipt.

 

C-3

--------------------------------------------------------------------------------


 

4.                                      Independent Credit Decision.  The
Assignee (a) acknowledges that it has received a copy of the Credit Agreement
and the Schedules and Exhibits thereto, together with copies of the most recent
financial statements referred to in the Credit Agreement, and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to enter into this Assignment and Acceptance;
and (b) agrees that it will, independently and without reliance upon the
Assignor, Agents or any Credit Facility Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Credit
Agreement.

 

5.                                      Effective Date; Notices.

 

(a)                                 As between the Assignor and the Assignee,
the effective date for this Assignment and Acceptance shall be
                    , 20     (the “Effective Date”); provided that the following
conditions precedent have been satisfied on or before the Effective Date:

 

(i)                                     this Assignment and Acceptance shall be
executed and delivered by the Assignor and the Assignee and a copy shall have
been delivered to Administrative Agent;

 

(ii)                                  the consent of Administrative Agent and
Borrower (as applicable) required for an effective assignment of the Assigned
Amount by the Assignor to the Assignee under the Credit Agreement shall have
been duly obtained and shall be in full force and effect as of the Effective
Date;

 

(iii)                               the Assignee shall pay to the Assignor all
amounts due to the Assignor under this Assignment and Acceptance;

 

(iv)                              the Assignee shall have complied with all
terms and conditions for such assignment and otherwise as set forth in the
Credit Agreement;

 

(v)                                 the administrative fee referred to in
Section 12.8.4 of the Credit Agreement shall have been paid to Administrative
Agent; and

 

(vi)                              the Assignor shall have assigned and the
Assignee shall have assumed a percentage equal to the Assignee’s Pro Rata Share
of the rights and obligations of the Assignor under the Credit Agreement.

 

(b)                                 Notwithstanding the foregoing, the Effective
Date of this Assignment and Acceptance shall not be earlier than five
(5) Business Days after the date on which Administrative Agent receives a copy
of the Assignment and Acceptance as set forth above.

 

[6.                                  Administrative Agent.  [INCLUDE ONLY IF THE
ASSIGNOR IS ADMINISTRATIVE AGENT]

 

(a)                                 The Assignee hereby appoints and authorizes
the Assignor to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement as are delegated to Administrative Agent by
the Lenders pursuant to the terms of the Credit Agreement.

 

C-4

--------------------------------------------------------------------------------


 

(b)                                 The Assignee shall assume no duties or
obligations held by the Assignor in its capacity as Administrative Agent under
the Credit Agreement.]

 

7.                                      Withholding Tax.  The Assignee
(a) represents and warrants to the Credit Facility Lenders, Administrative Agent
and the Borrower that under applicable law and treaties no tax will be required
to be withheld by the Lenders with respect to any payments to be made to the
Assignee hereunder, (b) agrees to furnish (if it is organized under the laws of
any jurisdiction other than the United States or any state thereof) to
Administrative Agent and the Borrower prior to the time that Administrative
Agent or the Borrower is required to make any payment of principal, interest or
fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8BEN or U.S. Internal Revenue Service Form 1001 (wherein the
Assignee claims entitlement to the benefits of a tax treaty that provides for a
complete exemption from U.S. federal income withholding tax and all payments
hereunder) and agrees to provide new Forms W-8BEN or 1001 upon the expiration of
any previously delivered form or comparable statements in accordance with
applicable U.S. law and regulations and amendments thereto, duly executed and
completed by the Assignee, and (c) agrees to comply with all applicable U.S.
laws and regulations with regard to such withholding tax exemption.

 

8.                                      Representations and Warranties.

 

(a)                                 The Assignor represents and warrants to the
Assignee that (i) it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any Lien or
other adverse claim; (ii) it is duly organized and existing and it has the full
power and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance and to fulfill its obligations hereunder; (iii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance, and apart from any agreements or undertakings
or filings required by the Credit Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance; and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of the
Assignor, enforceable against the Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

(b)                                 The Assignor makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto.  The Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of the Borrower, or the performance or
observance by the Borrower, of any of its respective obligations under the
Credit Agreement or any other instrument or document furnished in connection
therewith.

 

C-5

--------------------------------------------------------------------------------


 

(c)                                  The Assignee represents and warrants to the
Assignor that (i) it is duly organized and existing and it has full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and
Acceptance, and to fulfill its obligations hereunder; (ii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance; and apart from any agreements or undertakings
or filings required by the Credit Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance; (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of the
Assignee, enforceable against the Assignee in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles; and (iv) it is an
Eligible Assignee.

 

9.                                      Further Assurances.  The Assignor and
the Assignee each hereby agree to execute and deliver such other instruments,
and to take such other action, as either party may reasonably request in
connection with the transactions contemplated by this Assignment and Acceptance,
including the delivery of any notices or other documents or instruments to the
Borrower or Administrative Agent, which may be required in connection with the
assignment and acceptance contemplated hereby.

 

10.                               Miscellaneous.

 

(a)                                 Any amendment or waiver of any provision of
this Assignment and Acceptance shall be in writing and signed by the parties
hereto.  No failure or delay by either party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof and any waiver of
any breach of the provisions of this Assignment and Acceptance shall be without
prejudice to any rights with respect to any other or further breach thereof.

 

(b)                                 All payments made hereunder shall be made
without any set-off or counterclaim.

 

(c)                                  The Assignor and the Assignee shall each
pay its own costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Assignment and Acceptance.

 

(d)                                 This Assignment and Acceptance may be
executed in any number of counterparts, and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

(e)                                  THIS ASSIGNMENT AND ACCEPTANCE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 
The Assignor and the Assignee each irrevocably submit to the non-exclusive
jurisdiction of any State or Federal court sitting in New York over any suit,
action or proceeding arising out of or relating to this Assignment and
Acceptance and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York

 

C-6

--------------------------------------------------------------------------------


 

State or Federal court.  Each party to this Assignment and Acceptance hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding.

 

(f)                                   THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT
AGREEMENT, ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE
OF DEALING OR STATEMENTS (WHETHER ORAL OR WRITTEN).

 

C-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

By:

 

 

Title: 

 

 

By:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

[ASSIGNEE]

 

 

 

 

By:

 

 

Title:

 

 

By:

 

 

Title:

 

 

 

 

Address:

 

C-8

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Compliance Certificate

 

[Appended]

 

D-1

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE

 

To:                             UNION BANK, N.A., as Administrative Agent

 

This Compliance Certificate (this “Certificate”) is delivered pursuant to that
certain Second Amended and Restated Credit Agreement dated as of June 4, 2014,
between Willis Lease Finance Corporation, a Delaware corporation (“Borrower”),
Union Bank, N.A., together with any other Lender thereunder from time to time
(collectively, the “Lenders” and individually, a “Lender”) and Union Bank, N.A.,
as administrative agent (in such capacity, “Administrative Agent”), as the Swing
Line Lender (in such capacity, “Swing Line Lender”), Security Agent (in such
capacity, “Security Agent”), and Joint Lead Arranger and Joint Bookrunner, Wells
Fargo Bank, National Association, as Co-Syndication Agent (in such capacity,
collectively with each other Co-Syndication Agent, “Syndication Agent”), Wells
Fargo Securities, LLC, as Joint Lead Arranger and Joint Bookrunner, Bank of
America N.A., as Co-Syndication Agent (in such capacity, collectively with each
other Co-Syndication Agent, “Syndication Agent”), Merrill Lynch, Pierce, Fenner
And Smith Incorporated, as Joint Lead Arranger and Joint Bookrunner, U.S. Bank
National Association, as Documentation Agent (in such capacity, “Documentation
Agent”), Joint Lead Arranger and Joint Bookrunner and Deutsche Bank AG, New York
Branch, as Senior Managing Agent (as amended from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement and not otherwise defined in
this Certificate shall have the meanings defined for them in the Credit
Agreement.  Section references herein relate to the Credit Agreement unless
stated otherwise.

 

This Certificate is delivered to Administrative Agent by Borrower in accordance
with Section 8 of the Credit Agreement.  This Certificate is delivered with
respect to the Fiscal Quarter ended                                   , 20    
(“Determination Date”).  Computations and other information indicating
compliance with respect to the covenants contained in Sections 6.14.1, 6.14.2
and 6.14.3 of the Credit Agreement are set forth below:

 

I.                                        Section 6.14.1:  Minimum Pre-Tax
Income.(4)

 

 

 

(a)                                 As of the Determination Date, Pre-Tax Income
(as calculated below) was:

$

 

 

(b)                                 Minimum required:

$5,000,000

 

 

(c)                                  Net Income for the most recently completed
Fiscal Year(5):

$

 

 

(d)                                 Aggregate amount of federal and state taxes
on or measured by income of Borrower and its Subsidiaries for such Fiscal Year
(whether or not payable during such Fiscal Year):

$

 

--------------------------------------------------------------------------------

(4)  Required only for each Fiscal Year.

 

(5)  Without giving any effect to any reduction thereto on account of dividends
or other Distributions paid or payable with respect to such Fiscal Year.

 

D-2

--------------------------------------------------------------------------------


 

(e)                                  Aggregate amount of federal and state
credits against taxes on or measured by income of Borrower and its Subsidiaries
for such Fiscal Year (whether or not usable during such Fiscal Year):

$

 

 

(f)                                   any non-recurring expenses, charges,
accruals, reserves, transaction costs, fees, losses, expenses (including
expenses for third party professional advisors) and intangibles (including those
with respect to any amendment or waiver of loan documents governing Permitted
Indebtedness or Indebtedness of any Excluded Subsidiary) payable in connection
with a Permitted Change in Control:

$

 

 

Equals Pre-Tax Income[sum of (c) plus (d) less (e) plus (f)]:

$

 

 

II.                                   Section 6.14.2:  Leverage Ratio.

 

 

 

(a)                                 As of the Determination Date, the Leverage
Ratio (as calculated below) was:

          : 1.00

 

 

(b)                                 Maximum Permitted:

5.00 : 1.00

 

 

(c)                                  The Leverage Ratio was computed as follows:

 

 

 

(i)                                                             Total Debt as of
the Determination Date(6)

$

 

 

divided by:

 

 

 

(ii)                                                          Tangible Net Worth
as of the Determination Date, determined as follows:

$

 

 

(A) total assets

$

 

 

less:

 

 

 

(B) total liabilities

$

 

 

less:

 

 

--------------------------------------------------------------------------------

(6)  All Indebtedness of Borrower and its consolidated Subsidiaries, including,
without limitation, Non-Recourse Debt (other than Non-Recourse Debt incurred in
connection with an investment in the Permitted JV), Partial Recourse Debt and
Subordinated Obligations.

 

D-3

--------------------------------------------------------------------------------


 

(C) intangibles (excluding (i) gains and losses from fair value of derivatives
charges whether or not included in other comprehensive income or net income and
(ii) any non-recurring expenses, charges, accruals, reserves, transaction costs,
fees, losses, expenses (including expenses for third party professional
advisors) and intangibles (including those with respect to any amendment or
waiver of loan documents governing Permitted Indebtedness or Indebtedness of any
Excluded Subsidiary) payable in connection with a Permitted Change in Control),
on the Determination Date

$

 

 

(d)                                 Equals Tangible Net Worth [sum of (A) less
(B) & (C)]

$

 

 

Equals Leverage Ratio [(c)(i)÷(d)]

              : 1.00

 

 

III.                              Section 6.14.3:  Minimum Ratio of EBITDA to
Consolidated Interest.

 

 

 

(a)                                 As of the Determination Date, the Ratio of
EBITDA to Consolidated Interest (as calculated below) was:

          : 1.00

 

 

(b)                                 Minimum Required:

2.25: 1.00

 

 

(c)                                  The Ratio of EBITDA to Consolidated
Interest was computed as follows:

 

 

 

(i)                                                             Net Income for
that period

$

 

 

plus:

 

 

 

(ii)                                  any non-operating non-recurring loss
reflected in such Net Income

$

 

 

minus:

 

 

 

(iii)                               any non-operating non-recurring gain
reflected in such Net Income

$

 

 

plus:

 

 

 

(iv)                              interest expense of Borrower and its
Subsidiaries for that period, including net payment obligations pursuant to
Interest Rate Protection Agreements

$

 

 

plus:

 

 

 

(v)                                 the aggregate amount of federal and state
taxes on or measured by income of Borrower and its Subsidiaries

$

 

D-4

--------------------------------------------------------------------------------


 

for that period (whether or not payable during that period)

 

 

 

minus:

 

 

 

(vi)                                                      the aggregate amount
of federal and state credits against taxes on or measured by income of Borrower
and its Subsidiaries for that period (whether or not usable during that period).

$

 

 

plus:

 

 

 

(vii)                            depreciation, amortization and Engine or
Equipment write-downs of Borrower and its Subsidiaries for that period, in each
case as determined in accordance with GAAP, consistently applied

$

 

 

plus:

 

 

 

(viii) any non-recurring expenses, charges, accruals, reserves, transaction
costs, fees, losses, expenses (including expenses for third party professional
advisors) and intangibles (including those with respect to any amendment or
waiver of loan documents governing Permitted Indebtedness or Indebtedness of any
Excluded Subsidiary) payable in connection with a Permitted Change in Control

$

 

 

(ix)                                                      Equals EBITDA [the sum
of (i) through (viii)]

$

 

 

divided by:

 

 

 

(x)                                 Consolidated Interest:  all interest, fees,
charges and related expenses (in each case as such expenses are calculated
according to GAAP) paid or payable (without duplication) for that fiscal period
to a lender in connection with borrowed money (including any obligations for
fees, charges and related expenses payable to the issuer of any letter of
credit) or the deferred purchase price of assets that are considered “interest
expense” under GAAP

$

 

 

(xi)                              Ratio of EBITDA divided by Consolidated
Interest [(ix) divided by (i)]

           : 1.00

 

D-5

--------------------------------------------------------------------------------


 

A review of the activities of Borrower during the fiscal period covered by this
Certificate has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period Borrower performed and observed
all of its Obligations.  To the best knowledge of the undersigned, during the
fiscal period covered by this Certificate, all covenants and conditions have
been so performed and observed and no Default or Event of Default has occurred
and is continuing, with the exceptions set forth below in response to which
Borrower has taken or proposes to take the following actions (if none, so
state).

 

The undersigned an Authorized Signatory of Borrower certifies that the
calculations made and the information contained herein are derived from the
Books and Records of Borrower, as applicable, and that each and every matter
contained herein correctly reflects those Books and Records.

 

To the best knowledge of the undersigned no event or circumstance has occurred
that constitutes a Material Adverse Effect since the date the most recent
Compliance Certificate was executed and delivered, with the exceptions set forth
below (if none, so state).

 

This Certificate is executed on                     , 20    , by the
                                       of Borrower, an Authorized Signatory.

 

 

 

of WILLIS LEASE FINANCE CORPORATION, a Delaware corporation

 

 

 

 

 

[Printed name]

 

D-6

--------------------------------------------------------------------------------


 

Exhibit E

 

[Reserved]

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Beneficial Interest Pledge Agreement

 

[Appended]

 

F-1

--------------------------------------------------------------------------------


 

Exhibit G

 

Form of Owner Trustee Mortgage and Security Agreement

 

[Appended]

 

G-1

--------------------------------------------------------------------------------


 

Exhibit H

 

Form of Owner Trustee Guaranty

 

[Appended]

 

H-1

--------------------------------------------------------------------------------


 

Exhibit I

 

Form of Leasing Subsidiary Security Assignment

 

[Appended]

 

I-1

--------------------------------------------------------------------------------


 

Exhibit J

 

Form of Subsidiary Guaranty

 

[Appended]

 

J-1

--------------------------------------------------------------------------------


 

Exhibit K

 

Form of Trust Agreement

 

[Appended]

 

K-1

--------------------------------------------------------------------------------


 

Exhibit L

 

Form of Placard

 

Placard to be used for Engines owned by Owner Trustee:

 

THIS ENGINE IS OWNED BY AND LEASED FROM WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, AS OWNER TRUSTEE, AND IS SUBJECT TO A FIRST PRIORITY SECURITY
INTEREST IN FAVOR OF ONE OR MORE FINANCIAL INSTITUTIONS.

 

C/O Willis Lease Finance Corporation, as Servicer
773 San Marin Drive, Suite 2215
Novato, CA 94998
415-408-4700

 

Placard to be used for Engines owned by Borrower:

 

THIS ENGINE IS OWNED BY WILLIS LEASE FINANCE CORPORATION, OR AN AFFILIATE, AND
IS SUBJECT TO A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF ONE OR MORE
FINANCIAL INSTITUTIONS.

 

Willis Lease Finance Corporation
773 San Marin Drive, Suite 2215
Novato, CA 94998
415-408-4700

 

L-1

--------------------------------------------------------------------------------


 

Schedule 1.1d

 

Liens of Record

 

Liens in favor of Bank of America Leasing and Capital, LLC on (1) one Canadair
Ltd. Model CL-600 2412 (Challenger 601-1A) aircraft bearing MSN *** and (2) two
General Electric Model CF-34-3A aircraft engines bearing MSNs and ***

 

Liens in favor of Norddeutsche Landesbank Girozentrale, as lender on the
following equipment:

 

One CFM56-7B aircraft engine bearing MSN ***

 

One CFM56-7B aircraft engine bearing MSN ***

 

One V2500-A aircraft engine bearing MSN ***

 

Liens in favor of HSH Nordbank, as lender, on (2) A340-300 aircraft and engines

 

Liens in favor of Bank of Communications, as lender on the following equipment:

 

One CFM56-5B4/3 aircraft engine bearing MSN ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Schedule 1.1e

 

Schedule of Documents

 

Second Amended and Restated Credit Agreement

 

Amended and Restated Revolving Notes for each of the Lenders

 

Amended and Restated Swing Line Note

 

Affirmation of Owner Trustee Mortgage and Security Agreements and Owner Trustee
Guaranties

 

Affirmation of Leasing Subsidiary Guaranty and Lease Security Assignments
(Willis Lease (Ireland) Limited)

 

Affirmation of Subsidiary Guaranty and Beneficial Interest Pledge and Security
Agreement (West Engine Funding LLC)

 

Affirmation of Leasing Subsidiary Guaranty (West Engine Funding (Ireland)
Limited)

 

Affirmation of Subsidiary Guaranty (Willis Aeronautical Services, Inc.)

 

Affirmation of Leasing Guaranty and Lease Security Assignment (WLFC (Ireland)
Limited)

 

--------------------------------------------------------------------------------


 

Schedule 2.1

 

Revolving Commitment — Pro Rata Share

 

Lender

 

Commitment

 

Pro Rata Share

 

Union Bank, N.A.

 

$

110,000,000

 

15.714285713

%

Wells Fargo Bank, National Association

 

$

100,000,000

 

14.285714286

%

Bank of America N.A.

 

$

100,000,000

 

14.285714286

%

U.S. Bank National Association

 

$

80,000,000

 

11.428571429

%

Deutsche Bank AG, New York Branch

 

$

60,000,000

 

8.571428571

%

Credit Agricole Corporate and Investment Bank

 

$

50,000,000

 

7.142857143

%

HSBC Bank USA, National Association

 

$

40,000,000

 

5.714285714

%

City National Bank

 

$

35,000,000

 

5.000000000

%

The Huntington National Bank

 

$

35,000,000

 

5.000000000

%

Umpqua Bank

 

$

30,000,000

 

4.285714286

%

Capital One, N.A.

 

$

30,000,000

 

4.285714286

%

Crédit Industriel et Commercial

 

$

30,000,000

 

4.285714286

%

TOTAL

 

$

700,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 5.2

 

Executive Offices; Corporate or Other Names; Conduct of Business

 

Willis Lease Finance Corporation — Corporate Headquarters

773 San Marin Drive, Ste. 2215

Novato, CA 94945

 

Willis Lease Finance Corporation — Technical office

6495 Marindustry Place
San Diego, CA 92121

 

Willis Lease Finance Corporation — London Office
34 St. James’s Street, 2nd Floor
London, SW1A 1HD, UK

 

Willis Lease France — Office of French Subsidiary
17 Avenue Didier Daurat
Immeuble Socrate, BP10051
31702 Blagnac, France

 

Willis Aviation Finance Limited — Office of Irish Subsidiary
3rd Floor
12/13 Exchange Place
IFSC
Dublin 1

 

Willis Aeronautical Services, Inc.

2035 High Ridge Road

Boynton Beach, FL 33426

 

The Bank of New York — Collateral Custodian

MBS Collateral Services

5730 Katella Avenue

Cypress, CA 90630

 

--------------------------------------------------------------------------------


 

Schedule 5.5

 

Subsidiaries

 

Wholly-Owned Subsidiaries

 

State or Jurisdiction
of Incorporation

Facility Engine Acquisition LLC*

 

Delaware; limited liability company

Willis Engine Securitization Trust II*

 

Delaware; business trust

West Engine Acquisition LLC*

 

Delaware; limited liability company

WEST Engine Funding LLC

 

Delaware; limited liability company

WEST Engine Funding (Ireland) Limited

 

Rep. of Ireland; limited liability company

West Engine Securitization (Ireland) Limited*

 

Rep. of Ireland; limited liability company

Willis Lease (Ireland) Limited

 

Rep. of Ireland; limited liability company

WLFC (Ireland) Limited

 

Rep. of Ireland; limited liability company

WLFC Funding (Ireland) Limited*

 

Rep. of Ireland; limited liability company

WOLF A340, LLC*

 

Delaware; limited liability company

Willis Aviation Finance Limited*

 

Rep. of Ireland; limited liability company

Willis Lease France*

 

France; Société par actions simplifiées (SAS)

Willis Lease (China) Limited*

 

People’s Republic of China; limited liability company

Willis Aeronautical Services, Inc.

 

Delaware corporation

 

--------------------------------------------------------------------------------

* Excluded Subsidiary

 

Other Non-Subsidiary Equity Interests

 

Percentage Interest

 

Willis Mitsui & Co Engine Support Limited
(Limited company formed under the laws of the Republic of Ireland)

 

50.0

%

 

--------------------------------------------------------------------------------


 

Schedule 5.7

 

No Other Liabilities; No Material Adverse Changes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.9

 

Trade Names

 

Willis Leasing

 

Willis Lease

 

WLFC

 

--------------------------------------------------------------------------------


 

Schedule 5.10

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.17

 

Hazardous Materials

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.21

 

Depreciation Policies

 

The Borrower generally depreciates engines on a straight-line basis over 15
years to a 55% residual value. Spare parts packages are generally depreciated on
a straight-line basis over 15 years to a 25% residual value. Aircraft are
generally depreciated on a straight-line basis over 13-20 years to a 15%-17%
residual value. Major overhauls paid for by the Borrower, which improve
functionality or extend the original useful life, are capitalized and
depreciated over the shorter of the estimated period to the next overhaul
(“deferral method”) or the remaining useful life of the equipment. The Borrower
does not accrue for planned major maintenance. For equipment which is unlikely
to be repaired at the end of its current expected life, and is likely to be
disassembled upon lease termination, the Borrower depreciates the equipment over
its estimated life to a residual value based on an estimate of the wholesale
value of the parts after disassembly. If useful lives or residual values are
lower than those estimated by the Borrower, upon sale of the equipment, a loss
may be realized. It is the Borrower’s policy to review estimates regularly to
more accurately expense the cost of equipment over the useful life of the
engines.

 

--------------------------------------------------------------------------------


 

Schedule 5.23

 

Eligible Engines and Equipment as of the Closing Date

 

 

 

MSN

 

Equipment
Type

 

Owner

 

Leased
as of
Closing Date

 

Lessee

 

Location of
Chattel Paper
Original

1.

 

***

 

ATR72

 

***

 

***

 

***

 

***

2.

 

***

 

ATR72

 

***

 

***

 

***

 

***

3.

 

***

 

Trent 772B

 

***

 

***

 

***

 

***

4.

 

***

 

PW121

 

***

 

***

 

***

 

***

5.

 

***

 

PW121

 

***

 

***

 

***

 

***

6.

 

***

 

PW124

 

***

 

***

 

***

 

***

7.

 

***

 

PW121

 

***

 

***

 

***

 

***

8.

 

***

 

PW120

 

***

 

***

 

***

 

***

9.

 

***

 

PW121

 

***

 

***

 

***

 

***

10.

 

***

 

PW121

 

***

 

***

 

***

 

***

11.

 

***

 

PW123

 

***

 

***

 

***

 

***

12.

 

***

 

PW124B

 

***

 

***

 

***

 

***

13.

 

***

 

PW124

 

***

 

***

 

***

 

***

14.

 

***

 

PW124

 

***

 

***

 

***

 

***

15.

 

***

 

PW124

 

***

 

***

 

***

 

***

16.

 

***

 

PW124B

 

***

 

***

 

***

 

***

17.

 

***

 

PW125

 

***

 

***

 

***

 

***

18.

 

***

 

PW127F

 

***

 

***

 

***

 

***

19.

 

***

 

PW127

 

***

 

***

 

***

 

***

20.

 

***

 

PW127

 

***

 

***

 

***

 

***

21.

 

***

 

PW127

 

***

 

***

 

***

 

***

22.

 

***

 

PW127

 

***

 

***

 

***

 

***

23.

 

***

 

PW127

 

***

 

***

 

***

 

***

24.

 

***

 

PW127

 

***

 

***

 

***

 

***

25.

 

***

 

CF34-8C5

 

***

 

***

 

***

 

***

26.

 

***

 

CF34-8C5

 

***

 

***

 

***

 

***

27.

 

***

 

CF34-8C5

 

***

 

***

 

***

 

***

28.

 

***

 

CF34-8C5

 

***

 

***

 

***

 

***

29.

 

***

 

CF34-10E

 

***

 

***

 

***

 

***

30.

 

***

 

CF34-10E

 

***

 

***

 

***

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

MSN

 

Equipment Type

 

Owner

 

Leased
as of
Closing Date

 

Lessee

 

Location of
Chattel Paper
Original

31.

 

***

 

CF34-10E7

 

***

 

***

 

***

 

***

32.

 

***

 

CFM56-5C4

 

***

 

***

 

***

 

***

33.

 

***

 

CFM56-5C4

 

***

 

***

 

***

 

***

34.

 

***

 

CFM56-5C4

 

***

 

***

 

***

 

***

35.

 

***

 

CFM56-5C4

 

***

 

***

 

***

 

***

36.

 

***

 

CFM56-5B

 

***

 

***

 

***

 

***

37.

 

***

 

CFM56-5B

 

***

 

***

 

***

 

***

38.

 

***

 

CFM56-5B4/P

 

***

 

***

 

***

 

***

39.

 

***

 

CFM56-5B

 

***

 

***

 

***

 

***

40.

 

***

 

CFM56-5B

 

***

 

***

 

***

 

***

41.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

42.

 

***

 

CF6-80C2-B4

 

***

 

***

 

***

 

***

43.

 

***

 

CFM56-5B

 

***

 

***

 

***

 

***

44.

 

***

 

CFM56-5B

 

***

 

***

 

***

 

***

45.

 

***

 

CF6-80C2B4

 

***

 

***

 

***

 

***

46.

 

***

 

PW2040

 

***

 

***

 

***

 

***

47.

 

***

 

CFM56-3C1

 

***

 

***

 

***

 

***

48.

 

***

 

CFM56-3C1

 

***

 

***

 

***

 

***

49.

 

***

 

CFM56-3C1

 

***

 

***

 

***

 

***

50.

 

***

 

CFM56-3C1

 

***

 

***

 

***

 

***

51.

 

***

 

CFM56-3C1

 

***

 

***

 

***

 

***

52.

 

***

 

CFM56-3C1

 

***

 

***

 

***

 

***

53.

 

***

 

CFM56-3C1

 

***

 

***

 

***

 

***

54.

 

***

 

CFM56-3C1

 

***

 

***

 

***

 

***

55.

 

***

 

CFM56-3C1

 

***

 

***

 

***

 

***

56.

 

***

 

PW4056

 

***

 

***

 

***

 

***

57.

 

***

 

PW4168A

 

***

 

***

 

***

 

***

58.

 

***

 

PW4168A

 

***

 

***

 

***

 

***

59.

 

***

 

CFM56-5C4

 

***

 

***

 

***

 

***

60.

 

***

 

CFM56-5B4

 

***

 

***

 

***

 

***

61.

 

***

 

CFM56-5B

 

***

 

***

 

***

 

***

62.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

63.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

MSN

 

Equipment Type

 

Owner

 

Leased
as of
Closing Date

 

Lessee

 

Location of
Chattel Paper
Original

64.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

65.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

66.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

67.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

68.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

69.

 

***

 

CF6-80C2B4

 

***

 

***

 

***

 

***

70.

 

***

 

CFM56-3C1

 

***

 

***

 

***

 

***

71.

 

***

 

CF34-3B1

 

***

 

***

 

***

 

***

72.

 

***

 

CF34-3B1

 

***

 

***

 

***

 

***

73.

 

***

 

CF34-3B1

 

***

 

***

 

***

 

***

74.

 

***

 

CF34-3B1

 

***

 

***

 

***

 

***

75.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

76.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

77.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

78.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

79.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

80.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

81.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

82.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

83.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

84.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

85.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

86.

 

***

 

CFM56-7B

 

***

 

***

 

***

 

***

87.

 

***

 

CF34-10E7

 

***

 

***

 

***

 

***

88.

 

***

 

CF34-10E7

 

***

 

***

 

***

 

***

89.

 

***

 

CF34-10E

 

***

 

***

 

***

 

***

90.

 

***

 

[-5C4-P QEC Kit]

 

***

 

***

 

***

 

***

91.

 

***

 

PW123

 

***

 

***

 

***

 

***

92.

 

***

 

PW124

 

***

 

***

 

***

 

***

93.

 

***

 

PW127F

 

***

 

***

 

***

 

***

94.

 

***

 

ATR72

 

***

 

***

 

***

 

***

95.

 

***

 

PW127

 

***

 

***

 

***

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

MSN

 

Equipment Type

 

Owner

 

Leased
as of
Closing Date

 

Lessee

 

Location of
Chattel Paper
Original

96.

 

***

 

PW127F

 

***

 

***

 

***

 

***

97.

 

***

 

PW127F

 

***

 

***

 

***

 

***

98.

 

***

 

PW127F

 

***

 

***

 

***

 

***

99.

 

***

 

PW127F

 

***

 

***

 

***

 

***

100.

 

***

 

PW127M

 

***

 

***

 

***

 

***

101.

 

***

 

PW150

 

***

 

***

 

***

 

***

102.

 

***

 

PW150

 

***

 

***

 

***

 

***

103.

 

***

 

PW150

 

***

 

***

 

***

 

***

104.

 

***

 

PW150

 

***

 

***

 

***

 

***

105.

 

***

 

PW150

 

***

 

***

 

***

 

***

106.

 

***

 

PW150

 

***

 

***

 

***

 

***

107.

 

***

 

PW150

 

***

 

***

 

***

 

***

108.

 

***

 

APU

 

***

 

***

 

***

 

***

109.

 

***

 

APU

 

***

 

***

 

***

 

***

110.

 

***

 

APU

 

***

 

***

 

***

 

***

111.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

112.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

113.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

114.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

115.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

116.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

117.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

118.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

119.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

120.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

121.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

122.

 

***

 

V2500-A

 

***

 

***

 

***

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Schedule 7.10

 

Indebtedness and Guaranteed Indebtedness existing on the Closing Date

 

Creditor

 

Original
Principal
Amount /
Notional
Amount

 

Balance as of the
Closing Date

 

Description

HSH Nord Bank

 

***

 

***

 

***

Norddeutsche Landesbank Girozentrale

 

***

 

***

 

***

Bank of Communications

 

***

 

***

 

***

Bank of America Leasing and Capital, LLC

 

***

 

***

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Schedule 7.15

 

Investments Existing as of the Closing Date

 

1.              50.0% membership interest in a joint venture, Willis Mitsui & Co
Engine Support Limited, limited liability company formed under the laws of the
Republic of Ireland

 

2.              Investments in each “Excluded Subsidiary” as defined in the
Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------